 SAGINAW CONTROL & ENGINEERING, INC. 541Saginaw Control and Engineering, Inc. and United Steelworkers of America, AFLŒCIO. Cases 7ŒCAŒ43177(1), (2), 7ŒCAŒ43773(1), (2), (4), and 7ŒCAŒ44021(1), (2), (3) July 11, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On July 17, 2002, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed an answering brief.1The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions in part, to reverse them in part, and to adopt the recom-mended Order as modified and set forth in full below.2  This case involves a newly certified union.  The elec-tion was held on June 8, 2000, in a unit of about 223 production and maintenance employees.  The Union was certified on June 16, 2000.  The parties bargained from late July 2000 to June 2001, but were unable to reach an agreement.  On June 18, 2001, the Respondent withdrew recognition from the Union, relying on an employee peti-tion signed on June 13Œ15, 2001.   The alleged violations began during the Union™s orga-nizing campaign and continued throughout the certifica-tion year.  The judge found that the Respondent unlaw-fully withdrew recognition from the Union and commit-                                                           1 There are no exceptions to the judge™s findings that the Respondent violated Sec. 8(a)(1) by maintaining an overly broad no-distribution rule, discriminatorily enforcing a no-solicitation/no-distribution rule, and interrogating and making coercive statements to employee James Sperry during his interviews and orientation.  Furthermore, there are no exceptions to the judge™s findings that the Respondent violated Sec. 8(a)(5) by unilaterally granting a wage increase, increasing the starting wage, and revising its merit evaluation system; unilaterally reducing work hours and relocating certain unit employees; and failing to pro-vide a timely response to the Union™s request for a seniority list, wage information, and a list of unit employees who had received raises since June 1, 2000.  Finally, there are no exceptions to any of the unfair labor practice allegations dismissed by the judge.  The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s conclusions of law, remedy, and rec-ommended Order and substitute a new notice to conform to our find-ings and to the Board™s standard remedial language. ted multiple other violations of Section 8(a)(1), (3), and (5).  His recommended remedy included an affirmative bargaining order.  We adopt his findings and conclusions except as set forth below. A. Alleged Solicitation of Employee Patrick Maziarz to Persuade Other Employees to Vote Against the Union The judge found that the Respondent, through its president and CEO, Fred May, violated Section 8(a)(1) by soliciting employee Patrick Maziarz to persuade other employees to vote against the Union in the June 8, 2000 election.  We disagree.   On the morning of the election, May and Maziarz met to discuss Maziarz™ concerns about his pay.  At the end of the meeting, May brought up the subject of the Union.  He expressed his opinion that a union would be bad for the Company and told Maziarz to let the other employees know to vote against the Union.  Maziarz replied that the employees had already made up their minds, and telling them to vote no would only cause conflict.  May then changed his mind, agreed with Maziarz, and told him not to say anything.  Under Section 8(a)(1), an employer may not ﬁinterfere with, restrain, or coerce employeesﬂ in the exercise of their Section 7 rights.  An employer violates Section 8(a)(1) if its conduct ﬁwould tend to coerce a reasonable employee.ﬂ  Madison Industries, 290 NLRB 1226, 1229 (1988); Without Reservation, 280 NLRB 1408, 1414 (1986).  In determining whether an employer™s statement violates Section 8(a)(1), the Board considers the ﬁtotality of the relevant circumstances.ﬂ  Ebenezer Rail Car Ser-vices, 333 NLRB 167 fn. 2 (2001); see also John Wyke, Inc., 245 NLRB 9 (1979) (supervisor™s statement to an employee, ﬁwhen viewed in the totality of the circum-stances,ﬂ did not violate Section 8(a)(1)).   Under this standard, we cannot view May™s initial re-quest to MaziarzŠto let other employees know to vote noŠin isolation.  Considering the totality of the circum-stances, and placing May™s request in context, we do not agree with the judge that it violated Section 8(a)(1).  Al-most immediately after asking Maziarz to tell others to vote no, May expressly withdrew that request.  May™s statements, taken as a whole, would not tend to coerce a reasonable employee in the exercise of Section 7 rights.  We therefore reverse the judge and find that May did not unlawfully solicit Maziarz to persuade employees to vote against the Union.    B. The Respondent™s February 8, 2001 Letter  Discussing Potential Strike About February 2001, the Union considered calling a strike.  About February 8, 2001, the Respondent distrib-uted a letter to employees discussing procedures in the 339 NLRB No.  76  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542event of a strike.  Among other things, the letter in-
formed employees, without further explanation, that the 
Respondent ﬁwill immediately take steps to 
permanently
 replaceﬂ strikers (emphasis in 
original).  After several additional paragraphs discussing the cessation of em-

ployee benefits and other procedures the Respondent 
would follow during a strike, the letter concluded:  

ﬁMake no mistake about itŠif you value your job and 
your continued future at 
Saginaw Control & Engineering 
you must come to work regardless of a strike!ﬂ
 (Empha-
sis in original.) 
We agree with the judge that the letter violated Section 
8(a)(1), but only because we find that the letter effec-

tively prohibited employees from striking and made a 
veiled threat that they would lose their jobs by doing so.  
We do not rely on the judge™s alternative findings that 
the letter unlawfully failed to distinguish between eco-
nomic and unfair labor practice strikers, or unlawfully 

stated that the Respondent would assume that employees 
were participating in the strike if they did not report for 
work.    Permanently replaced economic
 strikers who make un-
conditional offers to return to work have the right to full 
reinstatement when positions 
become available and the 
right to be placed on a pref
erential hiring list until that time.  See 
Laidlaw Corp.,
 171 NLRB 1366, 1368Œ1370 
(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 

397 U.S. 920 (1970).  An employer may lawfully inform 
employees that they are s
ubject to permanent replace-
ment in the event of an economic strike, without fully 
explaining employees™ reinstatement rights under 
Laid-law
.  See, e.g., Eagle Comtronics,
 263 NLRB 515, 515Œ
516 (1982).   However, an employer must not threaten 
that, as a result of a strike, employees will be deprived of 
their rights in a manner inconsistent with 
Laidlaw
.  See id. at 516.  
Pursuant to 
Eagle Comtronics,
 supra, the Respondent 
had the right to inform employees that they would be 

subject to permanent replacemen
t in the event of an eco-nomic strike.  The Respondent™s letter, however, did 
more.  It warned each employ
ee that ﬁif you value your 
job and your continued future . . . you must come to 
work regardless of a strike!ﬂ  Thus, the letter prohibited 
employees from striking and made a veiled threat that 
employees who did so would 
lose their jobs.  Because 
the letter threatened that empl
oyees would be deprived of 
their rights in a manner inconsistent with 
Laidlaw
, supra, we find that it violated Section 8(a)(1). 
C. Alleged Removal of Union Posters from Employee Greg Kennedy™s Locker The judge found that the Respondent violated Section 
8(a)(1) by asking employee Kennedy to remove prounion 
posters from his company locker.  The judge noted that 
the Respondent allowed employees to display other 
nonwork-related materials on the lockers.  For example, 
employees displayed posters of racecar driver Dale Earn-

hardt, as well as posters supporting political views or 
organizations such as Right to Life and the National Ri-
fle Association.   We agree with the judge that the Respondent™s re-
moval of the posters violated Section 8(a)(1).  In doing 
so, we note that the Respondent discriminatorily re-
moved union posters while allowing the other, nonwork-
related posters described above.  See, e.g., 
J. C. Penney, Inc., 322 NLRB 238, 239 (1996), enfd. in relevant part 

123 F.3d 988 (7th Cir. 1997) (respondent violated Sec-
tion 8(a)(1) by removing union stickers from company-
owned work cart while allowing other nonwork-related 
stickers).  Accordingly, we agree with the judge that the 
Respondent violated Section 8(a)(1) by asking Kennedy 
to remove the prounion posters from his locker.
3   D. Alleged Denial of Overtime Opportunities  to Employee Kennedy The judge found that the Respondent violated Section 
8(a)(3) and (1) by denying overtime opportunities to em-
ployee Greg Kennedy because 
of his union activity.  We 
reverse. Until August 2, 2000, Kennedy worked as a local de-
livery driver.  He regularly worked more than 40 hours 
per week, including occasional 
Saturdays.  On July 31, 2000, Kennedy was suspended for 1 day for using a 

company truck to do personal and union business during 

worktime.  The written discipline notice informing Ken-
nedy of his suspension also stated:  ﬁYour position as a 
local driver will be reviewed by your supervisor and 
plant manager to determine if your poor performance 
warrants removal from your driving duties.ﬂ  Kennedy 
returned from suspension on August 2, 2000.  On that 
date, Kennedy™s supervisor, 
Jack Binder, notified Ken-
nedy that he was being removed from his driving duties 
indefinitely.  Kennedy testified that Binder told him that 
his new work hours were 7 a.m. to 3:30 p.m., and that he 
would now be classified as 
a ﬁgeneral laborer.ﬂ  Simi-
larly, Binder testified that after Kennedy was removed 
                                                          
 3 Chairman Battista and Member Schaumber agree that the Respon-
dent violated Sec. 8(a)(1) by permitting employees to put any kind of 
information other than Sec. 7-related communications on company 
lockers assigned to them.  They 
therefore do not reach the issue 
whether, absent disparate treatme
nt, the Respondent would have to 
show special circumstances for re
quiring removal of union posters on 
the lockers. In addition to the reason set forth above, Member Walsh would find 
that the Respondent violated Sec. 
8(a)(1) because it failed to show special circumstances for requiring Kennedy to remove the union post-

ers.  See Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945). 
 SAGINAW CONTROL & ENGINEERING, INC. 543from his driving duties, ﬁhe was then put on general la-
bor and eight hours [per day].ﬂ  After August 2, 2000, 
Kennedy was scheduled for,
 and worked, 40 or fewer 
hours per week.4   About September 2000, after hearing that all other em-
ployees would be required to work on a particular Satur-
day, Kennedy asked another s
upervisor, Mike Pagano, if 
he should work that Saturday too.  After conferring with 
Binder, Pagano said that Ke
nnedy knew his schedule and 
that he was ﬁout.ﬂ  
The General Counsel alleged two violations relating to 
Kennedy™s work schedule:  first, that the Respondent 
violated Section 8(a)(3) and (1) by changing Kennedy™s 
driving schedule and work assignment; second, that the 
Respondent violated Section 8(a)(3) and (1) by denying 
Kennedy overtime opportunities.  With respect to the 
change in driving schedule and work assignment, the 
judge found that the Respondent would have removed 
Kennedy from his local truck driving duties and changed 
his work assignment to ﬁgeneral laborﬂ regardless of his 
union activity, because Kennedy had misused the com-
pany truck.  Therefore, the judge dismissed this allega-
tion.  There are no exceptions to the dismissal. 
With respect to overtime 
opportunities, the judge ex-pressly declined to find that the Respondent actually had 
overtime hours available for Kennedy.  Nevertheless, the 
judge found that the issue was whether Kennedy was 
denied the 
opportunity
 for overtime.  Relying largely on 
Pagano™s comment that Kennedy was ﬁout,ﬂ the judge 

found that whatever overtime the Respondent may have 

had available, Kennedy was not considered for it.  The 
judge found that the Respondent violated Section 8(a)(3) 
and (1) by denying Kennedy daily overtime opportunities 
since August 2, 2000, and Saturday overtime opportuni-

ties since September 2000.   
We reverse.  We find that
 Kennedy did not receive 
overtime after August 2 because he had been removed 
from driving and placed on a 
fixed 8-hour schedule as a 
general laborer, as part of his discipline for misusing the 
company truck.  It is clear from Kennedy™s discipline 
notice and the judge™s findings that Kennedy was re-
moved from driving and reassigned to general labor be-
cause he misused the truck. 
 There are no exceptions to the judge™s findings that this reassignment was lawful.  
Furthermore, it is clear from Kennedy™s and Binder™s 
testimony, described above, th
at Kennedy™s new reduced 
work schedule was simply one
 more facet of his disci-
pline. 
 Pagano™s statement to Kennedy that ﬁyou know 
your schedule and you™re outﬂ also supports this conclu-
                                                          
 4 About a year later, around August or September 2001, Kennedy 
again began working more than 40 hours per week. 
sion:  Kennedy was ﬁoutﬂ of consideration for Saturday 
overtime because he had been given a new work assign-
ment and schedule, all as a result of his misuse of the 
truck.
  Under these circumstances, we find that the Re-
spondent would have denied
 Kennedy overtime opportu-
nities regardless of his union activity.  We therefore find 
that the denial of overtime opportunities did not violate 
Section 8(a)(3) and (1).   E. October 16, 2000 Performance Evaluation  
of Employee Kennedy The judge found that the Respondent violated Section 
8(a)(3) and (1) by giving Kennedy a poor performance 

evaluation because of his uni
on activity.  For the reasons stated by the judge, we agree.   
The Respondent correctly notes that Kennedy™s misuse 
of the company truck (for which the judge found that 
Kennedy was lawfully disciplined) occurred during this 
evaluation period.  However, the written comments on 
Kennedy™s evaluation form do not mention the truck in-
cident.  We therefore reject the Respondent™s argument 
that, because of the truck in
cident, Kennedy would have received the same evaluation ev
en in the absence of his union activity.  
 F. August 4, 2000 Discipline of Employees Charles (Nick) Herzberg, Wayne Tornberg, and Maziarz  
for Talking 
The judge found that the Respondent violated Section 
8(a)(3) and (1) by issuing written discipline to employees 
Nick Herzberg, Wayne Tornberg, and Patrick Maziarz on 
August 4, 2000, for talking.  For the reasons stated by the 
judge, we agree.  In doing so, we note that all three em-
ployees were open union supporte
rs.  Herzberg testified 
that he wore a union T-shirt beginning the week after the 

election, which took place on 
June 8, 2000.  Tornberg was on the bargaining committee and testified that he 
wore union T-shirts and buttons after the election.  
Maziarz testified that he talked to many employees about 
the benefits of unionization during the organizing drive, 
ran for a bargaining committee position, and, just a few 
hours before the discipline at issue here, complained to 
management about an antiunion flyer that another em-
ployee had distributed in the 
work area.  Therefore, we 
agree with the judge that the Respondent had knowledge 

of these employees™ union activity. 
G. Alleged Failure to Provide Information on  
Incidents of Discipline for Talking 
On February 23, 2001, the Union made a written re-
quest for information from the Respondent.  Among 
other things, the Union requested documentation of all 
discipline for ﬁ‚talking™ or any similar offenseﬂ since 
January 1, 1998.  The judge found that the Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544violated Section 8(a)(5) and (1) by failing to provide this 
information.   
The Respondent excepts.  The Respondent argues that 
at the time of the request, the Union had already filed a 

charge alleging that the Respondent had unlawfully dis-
ciplined employees for talking.  Therefore, the Respon-
dent contends that the Union™s request was an improper 

attempt to obtain discovery to support its unfair labor 
practice charge.  We find merit in this exception.   
An employer, on request, must provide a union with 
information that is necessary and relevant to carrying out 
its statutory duties and responsibilities in representing 
employees.  
Detroit Edison Co. v. NLRB,
 440 U.S. 301, 303 (1979); 
NLRB v. Acme Industrial Co.,
 385 U.S. 432, 
435Œ436 (1967); 
NLRB v. Truitt Mfg. Co.,
 351 U.S. 149, 152 (1956); Shoppers Food Warehouse, 315 NLRB 258, 
259 (1994).  It is well established, however, that the 
Board™s procedures do not include pretrial discovery.  
For that reason, the Board has held that when informa-
tion is sought that relates to pending 8(a)(3) charges, it 

generally will not find that a refusal to provide that in-
formation violates Section 8(a)(5).  
Pepsi-Cola Bottling 
Co.,
 315 NLRB 882 (1994), enfd. mem. in part 96 F.3d 
1439 (4th Cir. 1996); 
Union-Tribune Publishing Co.,
 307 NLRB 25, 26 (1992), enfd. 1 F.3d 486 (7th Cir. 1993).  
ﬁAny other rule would, in effect, impose a discovery 
requirement where none otherwise exists.ﬂ  307 NLRB at 
26.  In the present case, the Union made its information re-
quest on February 23, 2001.  Well before that time, the 

Union filed a charge, and the General Counsel issued a 
complaint, alleging that the Respondent had violated 
Section 8(a)(3) and (1) by disciplining employees Ken-
nedy, Herzberg, Tornberg, and Maziarz.  The alleged 
unlawful discipline of each of
 these employees was for 
talking.  
By letter dated February 26, 2001, the Respondent 
asked the Union to explain the purpose of its information 
request, and asked whether the request ﬁrelate[d] to a 
current unfair labor practice 
charge.ﬂ  The Union re-sponded in a letter dated March 6, 2001, acknowledging:  

ﬁThere is currently a charge against the company alleg-
ing that it has engaged in discriminatory application of 

its work rules.ﬂ  The letter also stated that the Union 
ﬁmay, or may not, introduce a proposal designed to ad-
dress [the talking] issue.ﬂ 
At the hearing, the Union™s lead negotiator testified 
that he requested the information because employees had 
been ﬁcomplaining that they were being disciplined be-
cause they were involved with the union or for [no] good 
cause and we . . . wanted to see . . . what the flow was of 
discipline to all the employees so we™d have a better feel 
of who was getting disciplined and if some of the claims 
that were being told had any validity.ﬂ
 Thus, the union representativ
e essentially conceded that he requested the information to buttress claims that 

employees were being discriminatorily disciplined.  The 
Union made its request at a time when a complaint had 
already issued alleging the unlawful discipline of four 

employees for talking.  U
nder these circumstances, we 
find that the Union sought the information in order to 
support its 8(a)(3) charges.  See 
Pepsi-Cola,
 supra, 315 NLRB 882 (based on the timing of the 8(a)(3) charge and 
information request, ﬁthe inference is plain that the in-
formation was sought because 
of its relationship to the 8(a)(3) chargeﬂ).  Therefore, the Respondent did not vio-

late Section 8(a)(5) and (1) by refusing to provide the 

information. 
H. Alleged Failure to Provide Sample Collective-
Bargaining Agreements 
Also in its February 23, 2001 information request, the 
Union requested copies of ﬁan
y first-contract, collective 
bargaining agreements in the manufacturing sector, of 
which you are aware and to which you have access, that 
have a duration of less than two years.ﬂ  The judge found 
that the Respondent violated Section 8(a)(5) and (1) by 
failing to provide this information.  We disagree.   
As stated above, an employer, on request, must pro-
vide a union with information that is necessary and rele-
vant to carrying out its statutory duties and responsibili-
ties in representing employees.
5  Where the request is for 
information pertaining to unit employees™ wages, hours, 

and terms and conditions of employment, the information 
is deemed presumptively relevant, and must be provided.  
F. A. Bartlett Tree Expert Co.,
 316 NLRB 1312 (1995).  
However, where the requested information concerns mat-
ters outside the bargaining unit, the burden is on the un-

ion to demonstrate the relevance of and necessity for the 
information.  
Tri-State Generation & Transmission 
Assn., 332 NLRB 910 (2000); 
Public Service Electric & 
Gas Co., 323 NLRB 1182, 1186 (1997), enfd. 157 F.3d 
222 (3d Cir. 1998).  Although that burden ﬁ‚is not an 
                                                          
 5 Our dissenting colleague argues th
at the Board may treat the rele-
vance issue as conceded.  We disagree.  ﬁThe first question in [an in-
formation] case is always one of relevance.  If the information re-
quested has no relevance to any legitimate union collective bargaining 
need, a refusal to furnish it could not be an unfair labor practice.ﬂ  
Emeryville Research Center v. NLRB, 441 F.2d 880, 883 (9th Cir. 
1971).  And, as set forth above, the burden is on the General Counsel 

and Union to prove the relevance of
 the instant nonunit information.  
The judge found that the burden was met, and that the failure to supply 
the information violated the Act.  The Respondent has clearly excepted 
to the judge™s finding that its failure
 to provide the sample contracts 
violated the Act.  Therefore, we find 
that the issue of relevance must be 
addressed. 
 SAGINAW CONTROL & ENGINEERING, INC. 545exceptionally heavy one,™ it does require a showing of 
‚probability that the desired information is relevant and 
. . . would be of use to the union in carrying out its statu-
tory duties and responsibilities.™ﬂ  
Tri-State,
 supra (quot-
ing 
Public Service Electric, supra at 1186).  
In the present case, the Un
ion requested sample collec-
tive-bargaining agreements ﬁi
n the manufacturing sectorﬂ 
with a duration of less than 2 years.  On its face, the re-quested information concerns matters outside the bar-
gaining unit.  The General Counsel, therefore, has the 

burden to establish that the requested information is rele-
vant.   
Contrary to our colleague, we find that the General 
Counsel has failed to carry that burden.  The Union™s 
request encompasses agreements between other employ-
ers and other unions, completely unrelated to the negotia-
tions between the Union and the Respondent.  The Union 
claimed that it needed the 
information because the Re-
spondent had proposed a 1-year agreement, which the 
Union considered uncommon.  However, there is no evi-
dence that the Respondent, in making its proposal, 
claimed to have surveyed the duration of other agree-
ments in the industry, asserted that 1-year agreements 
were common practice, or otherwise relied in any way on 
the existence of such agreements in the industry.  Indeed, 
the Union was the party that 
made the claim that 1-year 
agreements were uncommon.  If the Union asserted this 
claim, it presumably had th
e evidence to back it up.  
Moreover, the Union™s request is not even limited to 1-

year agreements, but encomp
asses agreements of any 
duration less than 2 years.  Under the circumstances, the 
General Counsel has not proved that the requested in-
formation is relevant.  We therefore find that the Re-
spondent™s failure to provide the information did not vio-
late Section 8(a)(5) and (1).6                                                               
                                                           
6 Contrary to his colleagues, Member Walsh agrees with the judge 
that the Respondent violated Sec. 8(
a)(5) and (1) by failing to provide 
the requested information.  As th
e judge found, the Respondent stated 
in negotiations that it was only interested in a 1-year collective-
bargaining agreement, which, in th
e experience of the Union™s lead 
negotiator, was uncommon.  The Union therefore requested information 
on agreements of less than 2 years™ duration of which the Respondent 
was aware.  The existence, or none
xistence, of such agreements was 
relevant and necessary to the Un
ion in evaluating the Respondent™s 
proposal.  Accordingly, Member Walsh would find that the General 

Counsel has carried his burden to s
how that the information was rele-
vant.   
In any event, the Respondent appear
s to concede that the requested 
information was relevant.  The Res
pondent contends only that it would 
be unfair to find the alleged viola
tion, because the Union refused the 
Respondent™s information request for sample agreements on certain 

other issues, and then settled the resulting unfair labor practice charge filed by the Respondent.  Member Walsh would reject this argument for 
the reasons stated by the judge.  
I. The Respondent™s June 18, 2001 Withdrawal  
of Recognition 
On June 18, 2001, the Respondent withdrew recogni-
tion from the Union, relying on a petition and cards 
signed on June 13Œ15, 2001, by a majority of unit em-
ployees.  The petition and cards stated that the employees 
no longer wished to be represented by the Union.  The 

judge found that the withdraw
al of recognition violated Section 8(a)(5) and (1). We agree with the judge, for the reasons stated in his 
decision, that the employee petition was tainted by the 
Respondent™s numerous unremedied unfair labor prac-
tices.  These unfair labor practices would tend to weaken 
employees™ support for the Union and cause the em-
ployee disaffection reflected in the petition.  Conse-
quently, the Respondent cannot rely on the petition as a 
basis for withdrawing recognition.  See, e.g., 
Wire Prod-
ucts Mfg. Corp.,
 326 NLRB 625, 627 (1998), enfd. mem. 
210 F.3d 375 (7th Cir. 2000); 
Master Slack Corp., 271 NLRB 78, 84 (1984); 
Olson Bodies, Inc.,
 206 NLRB 
779, 784Œ785 (1973).  Therefore, we agree with the 

judge that the withdrawal of recognition violated Section 8(a)(5) and (1).7   The judge recommended an affirmative bargaining or-
der to remedy the unlawful withdrawal of recognition.  
For the reasons fully set forth in 
Caterair International,
 322 NLRB 64 (1996), we agree with the judge that an 
affirmative bargaining order is warranted.  We adhere to 
the view, reaffirmed by the Board in 
Caterair
, supra, that an affirmative bargaining order is ﬁthe traditional, appro-
priate remedy for an 8(a)(5) refusal to bargain with the 
lawful collective-bargaining representative of an appro-
priate unit of employees.ﬂ  Id. at 68.   
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts of
 each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Building Material v. NLRB,
 117 F.3d 1454, 1462 (D.C. 
Cir. 1997); and 
Exxel/Atmos, Inc. v. NLRB,
 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vincent, supra, the court stated that an affirmative bargaining order ﬁmust be justified by 

a reasoned analysis that includes an explicit balancing of 
three considerations:  (1) the employees™ Section 7 
 7 The judge found the withdrawal of recognition unlawful for the ad-ditional reason that the employee 
petition was signed during the Un-
ion™s initial certification year.  See Chelsea Industries,
 331 NLRB 1648 
(2000), enfd. 285 F.3d 1073 (D.C. Cir. 2002) (employer may not with-
draw recognition based on an antiunion petition circulated and pre-sented to the employer during the cer
tification year).  Chairman Battista 
and Member Schaumber do not pass on this rationale.   
Contrary to his colleagues, Member Walsh agrees with the judge 
that the withdrawal of recognition was also unlawful under 
Chelsea.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546rights; (2) whether other purposes of the Act override the 
rights of employees to choose their bargaining represen-
tatives; and (3) whether alternative remedies are adequate 
to remedy the violations of the Act.ﬂ  209 F.3d at 738.   
Consistent with the court™s requirement, we have ex-
amined the particular facts of
 this case as the court re-
quires, and we find that a balancing of the three factors 
warrants an affirmative bargaining order.
8(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
spondent™s unlawful withdrawal of recognition.  At the 
same time, an affirmative bargaining order does not un-

duly prejudice the Section 7 rights of employees who 
may oppose continued union representation, because its 

status is temporary. 
Moreover, we have adopted the judge™s findings that 
the Respondent committed num
erous other unfair labor 
practices in addition to unlawfully withdrawing recogni-
tion.  These include threatening to retaliate against union 
supporters; interrogating employees about their union 
activity; surveilling employees™ union activities and giv-
ing the impression that those activities were under sur-
veillance; threatening employees with job loss in the 
event of a strike; telling employees they could no longer 
talk on the job in response to the union election; making 
various other coercive statements to employees about 
their union activity; maintaining an overly-broad no-
distribution rule; disparately enforcing a no-solicitation/ 
no-distribution rule; requiring an employee to remove 
union posters from his locker; issuing discipline and poor 
performance evaluations to employees because of their 
union activity; failing to provide the Union with a timely 
response to certain requests for information; and making 
unilateral changes in terms and conditions of employ-

ment.  The Respondent™s unfair labor practices began 
before the union election and continued throughout the 
initial certification year.  Therefore, employees have not 
yet had an opportunity to assess for themselves, without 
any undue interference from the Respondent, the Union™s 
effectiveness as collective-
bargaining representative.  
Under these circumstances, it is only by restoring the 
status quo ante and requiring the Respondent to bargain 
with the Union for a reasonable period of time that em-
ployees will be able to fairly decide for themselves 
                                                          
 8 Chairman Battista and Member Schaumber do not agree with the 
view expressed in 
Caterair International
, supra, that an affirmative 
bargaining order is ﬁthe traditional, 
appropriate remedy for an 8(a)(5) 
violation.ﬂ  They agree with the Dist
rict of Columbia Circuit Court of 
Appeals that a case-by-case analysis is required to determine if the 
remedy is appropriate.  See 
Eden Gardens Nursing Home,
 339 NLRB 
71, 72Œ73 fns. 9 and 10 (2003).  On the facts of this case, they find a 
bargaining order is warranted. 
whether they wish to continue to be represented by the 
Union.  
(2) The affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union.  It also 

ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 
results at the bargaining table following the Board™s reso-
lution of its unfair labor practice charges and issuance of 
a cease-and-desist order.   (3) A cease-and-desist order, without a temporary de-
certification bar, would be inadequate to remedy the Re-
spondent™s violation, because it would permit a decertifi-
cation petition to be filed before the Respondent had af-
forded the employees a reasonable time to regroup and 

bargain through their representative in an effort to reach a collective-bargaining agreement.  Such a result would 
be particularly unfair in ci
rcumstances such as those 
here, where several of the Respondent™s unfair labor 
practices were of a continuing nature and were likely to 
have a continuing effect, thereby tainting any employee 
disaffection from the Union arising during that period or 
immediately thereafter.  We 
find that these circumstances 
outweigh the temporary impact the affirmative bargain-

ing order will have on the rights of employees who op-
pose continued union representation.   
For all the foregoing reasons, 
we find that an affirma-
tive bargaining order with its
 temporary decertification 
bar for a reasonable period of time is necessary in this 
case to fully remedy the Respondent™s unlawful with-
drawal of recognition.  
AMENDED CONCLUSIONS OF LAW 1. Substitute the following for the judge™s Conclusions 
of Law 3, 5, 16, and 28:   
ﬁ3.  By maintaining in its employee handbook (at p. 25 
thereof) and enforcing an overly broad no-distribution 

rule against its employees, the Respondent violated Sec-
tion 8(a)(1) of the Act. 
ﬁ5.  By telling its employees in response to the Union 
election that they may no longer talk while working, the 

Respondent violated Section 8(a)(1) of the Act. 
ﬁ16.  By issuing a notice/letter to its employees in-
forming them that they were required to report for work 

regardless of a strike if they valued their employment, 
the Respondent violated Section 8(a)(1) of the Act. 
ﬁ28.  By withdrawing recognition from the Union on 
June 18, 2001, the Respondent violated Section 8(a)(5) 

and (1) of the Act.ﬂ 
2. In the judge™s Conclusion of Law 13, substitute ﬁno-
distributionﬂ for ﬁno-trespassing.ﬂ 
 SAGINAW CONTROL & ENGINEERING, INC. 5473. Delete the judge™s Conclusions of Law 6, 20, 27, 
31(d), and 31(e), and renumber 
the remaining paragraphs 
accordingly. AMENDED REMEDY In addition to the remedy provided for in the judge™s 
decision, we shall order the Respondent to rescind the 
discriminatory performance ev
aluations issued to em-
ployees Greg Kennedy, Ronald Martin, Derek Dukarski, 
and Steve Coughran, remove from its files any reference 
to those discriminatory evaluations, and notify Kennedy, 
Martin, Dukarski, and Coughran that this has been done 
and that the evaluations will not be used against them in 
any way. 
We shall further order the Respondent, if requested to 
do so by the Union, to rescind its unilateral wage in-
crease, change in the starti
ng wage, change in the merit 
evaluation system, reduction of unit employees™ work 
hours, and relocation of unit employees.  To the extent 

that these changes have improved the terms and condi-
tions of employment of unit employees, the Order set 
forth below shall not be construed as requiring the Re-
spondent to rescind such improvements unless requested 
to do so by the Union. 
ORDER The Respondent, Saginaw Control and Engineering, 
Inc., Saginaw, Michigan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Maintaining in its employee handbook (at p. 25 
thereof) and enforcing an overly broad no-distribution 
rule against its employees. 
(b) Threatening its employees with physical harm and 
unspecified adverse actions in retaliation for their sympa-
thies, support, and activities on behalf of United Steel-
workers of America, AFLŒCIO. 
(c) Telling employees in response to the union election 
that they may no longer talk while working. 
(d) Coercively interrogating employees with respect to 
their support for the Union. 
(e) Creating the impression that its employees™ union 
activities are under surveillance. (f) Telling employees they are or have become poor 
workers and bad employees b
ecause of their involvement 
with and support of the Union. 
(g) Threatening employees with a reduction in over-
time work hours and transfer to another department be-
cause of their support of or involvement with the Union. 
(h) Surveilling employees and telling them that the Re-
spondent knows of their support for the Union. 
(i) Advising employees to refrain from associating 
with union activists. 
(j) Disparately enforcing an overly broad no-
solicitation/no-distribution rule against employees sup-
portive of the Union, while not enforcing this rule against 
employees opposed to the Union. 
(k) Coercively instructing employees not to converse 
with supporters of the Union and informing them that the 
Union would no longer represent them in the near future. 
(l) Implying to employees that wearing a union T-shirt 
could or would have a detrimental impact on their 

performance evaluation
s. (m) Threatening employees that
 if they value their jobs 
and their continued future with the Company, they must 

come to work regardless of a strike. 
(n) Requiring employees to remove posters supportive 
of the Union from their lockers while allowing other 
nonwork-related posters and materials to remain posted.  
(o) Discriminatorily issuing written discipline to em-
ployees in retaliation for or
 because of their union sym-
pathies or activities. 
(p) Discriminatorily issu
ing performance evaluations 
that adversely impact employees™ opportunities for pay 

increases in retaliation for or because of their union sym-
pathies or activities. 
(q) Unlawfully withdrawing recognition from the Un-
ion and refusing to bargain with it as the exclusive col-
lective-bargaining representative of the employees in the 
unit described below. 
(r) Failing, refusing, and delaying furnishing the Union with the information requested in items 1, 2, and 3 of the 
Union™s letter of February 23, 2001, which information is 
necessary and relevant to the Union™s duties as the exclu-
sive bargaining representative of employees in the unit 
described below. 
(s) Unilaterally granting a wage increase to unit em-
ployees, increasing the starting rate for new unit employ-

ees, and revising its merit evaluation system for unit em-
ployees, without giving the Union notice and an oppor-
tunity to bargain. 
(t) Unilaterally reducing the work hours of and relocat-
ing unit employees without giving the Union notice and 

an opportunity to bargain. 
(u) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the unlawful no-distribution rule on page 
25 of the employee handbook, remove the rule from the  
handbook, and advise employees, 
in writing, that the rule 
is no longer being maintained.  
(b) Rescind the discipline 
issued to employee Greg 
Kennedy about June 21, 2000, and the discipline issued 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548to employees Charles (Nick) Herzberg, Patrick Maziarz, 
and Wayne Tornberg about August 4, 2000. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline of 

Kennedy, Herzberg, Maziarz, and Tornberg, and within 3 
days thereafter notify Kennedy, Herzberg, Maziarz, and 
Tornberg in writing that this has been done and that the 

discipline will not be used against them in any way. 
(d) Rescind the discrimina
tory performance evalua-
tions issued to employees Greg Kennedy, Ronald Martin, 
Derek Dukarski, and Steve Coughran. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the discriminatory per-
formance evaluations of Kennedy, Martin, Dukarski, and 
Coughran, and within 3 days thereafter notify Kennedy, 
Martin, Dukarski, and Coughran in writing that this has been done and that the evaluations will not be used 
against them in any way. 
(f) Make Greg Kennedy, Ronald Martin, Derek Dukar-
ski, and Steve Coughran whole, with interest, for any 

loss of earnings and benefits suffered by them as a result 
of the discriminatory performance evaluations issued to 
them, in the manner set forth in the remedy section of the 
decision.   
(g) Issue nondiscriminatory performance evaluations 
to Kennedy, Martin, Dukarski, and Coughran, with any 
appropriate wage increases that may be due them effec-
tive nunc pro tunc to the date of their performance 
evaluations as stated in this decision, plus any applicable 
interest as set out in the remedy section of the decision.  
(h) Recognize and, on request, bargain with the Union 
as the exclusive representativ
e of the employees in the 
following appropriate unit concerning terms and condi-
tions of employment and, if
 an understanding is reached, embody the understanding in a signed agreement: 
 All full-time and regular part-time production and 
maintenance employees including coordinators, pro-
grammers, draftsmen, shipping clerks, warehouse em-
ployees and truck drivers employed by the Respondent 
at its facility located at 95 Midland Road, Saginaw, 

Michigan; but excluding all 
office clerical employees, 
guards and supervisors as defined in the Act. 
 (i) To the extent it has not already done so, provide the 
Union in a timely manner with the information requested 

in items 1, 2, and 3 of the Union™s letter of February 23, 
2001. (j) If requested by the Union, rescind the changes 
made to unit employees™ wages, the starting wage for 
new unit employees, and the merit evaluation system, 
and reinstate the terms and conditions of employment in 
these areas that existed before the unlawful unilateral 
changes.   (k) If requested by the Union,
 rescind the unilateral re-
duction in unit employees™ work hours and the unilateral 
relocation of unit employees, reinstate the terms and 
conditions of employment in these areas that existed be-
fore the unlawful unilateral changes, and make the unit 

employees whole for any losses 
attributable to its unlaw-
ful conduct, in the manner set forth in the remedy section 

of the decision.   
(l) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(m) Within 14 days after service by the Region, post at 
its facility in Saginaw, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
9  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and 
former employees employed 
by the Respondent at any time since April 20, 2000. 
(n) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply with this Order. 
IT IS FURTHER ORDERED that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found.                                                           
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 SAGINAW CONTROL & ENGINEERING, INC. 549APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT maintain in our employee handbook (at 
p. 25 thereof) and enforce an overly broad no-
distribution rule. 
WE WILL NOT threaten employees with physical harm 
and unspecified adverse actions in retaliation for their  

sympathies, support, and activities on behalf of United 
Steelworkers of America, AFLŒCIO. 
 WE WILL NOT tell employees in response to the union 
election that they may no longer talk while working.  
WE WILL NOT coercively interrogate employees with 
respect to their support for the Union. 
WE WILL NOT create the impression that employees™ 
union activities are under surveillance. WE WILL NOT tell employees they are or have become 
poor workers and bad employees because of their in-
volvement with and support of the Union. 
WE WILL NOT threaten employees with a reduction in 
overtime work hours and transfer to another department 

because of their support of or involvement with the Un-
ion. 
WE WILL NOT surveil employees and tell them that we 
know of their support for the Union. 
WE WILL NOT advise employees to refrain from associ-
ating with union activists. 
WE WILL NOT disparately enforce an overly broad no-
solicitation/no-distribution rule against employees sup-
portive of the Union, while not enforcing this rule against 
employees opposed to the Union. 
WE WILL NOT coercively instruct employees not to 
converse with supporters of the Union and inform them 
that the Union will no longer re
present them in the near 
future. WE WILL NOT imply to employees that wearing a union 
T-shirt could or would have a detrimental impact on their 
performance evaluations. 
WE WILL NOT
 threaten employees 
that if they value 
their jobs and their continued future with our Company, 

they must come to work regardless of a strike. 
WE WILL NOT
 require employees to remove posters 
supportive of the Union from their lockers while allow-

ing other nonwork-related posters and materials to re-
main posted. 
WE WILL NOT discriminatorily issue written discipline 
to employees in retaliation fo
r or because of their union sympathies or activities. 
WE WILL NOT discriminatorily issue performance 
evaluations that adversely impact employees™ opportuni-

ties for pay increases in retaliation for or because of their 
union sympathies or activities. 
WE WILL NOT unlawfully withdraw recognition from 
the Union and refuse to bargain with it as the exclusive 
collective-bargaining representative of the employees in 
the unit described below. 
WE WILL NOT fail, refuse, and delay furnishing the Un-
ion with the information requested in items 1, 2, and 3 of 
the Union™s letter of February 23, 2001, which informa-
tion is necessary and relevant to the Union™s duties as the 
exclusive bargaining representative of employees in the 
unit described below. 
WE WILL NOT
 unilaterally grant a wage increase to unit 
employees, increase the starting wage rate for new unit 
employees, and revise our merit evaluation system for 
unit employees, without giving the Union notice and an 
opportunity to bargain. 
WE WILL NOT unilaterally reduce the work hours of and 
relocate unit employees without giving the Union notice 
and an opportunity to bargain. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL rescind the unlawful no-distribution rule on 
page 25 of the employee handbook, remove the rule from 

the handbook, and advise employ
ees, in writing, that the 
rule is no longer being maintained.  
WE WILL rescind the discipline issued to employee 
Greg Kennedy about June 21, 2000, and the discipline 
issued to employees Charles (Nick) Herzberg, Pat 
Maziarz, and Wayne Tornberg about August 4, 2000. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550WE WILL, within 14 days from the date of this Order, remove from our files any reference to the unlawful dis-cipline of Kennedy, Herzberg, Maziarz, and Tornberg, and WE WILL, within 3 days thereafter, notify Kennedy, Herzberg, Maziarz, and Tornberg in writing that this has been done and that the discipline will not be used against them in any way. WE WILL rescind the discriminatory performance evaluations issued to employees Greg Kennedy, Ronald Martin, Derek Dukarski, and Steve Coughran. WE WILL, within 14 days from the date of this Order, remove from our files any reference to the discriminatory performance evaluations of Kennedy, Martin, Dukarski, and Coughran, and WE WILL, within 3 days thereafter, notify Kennedy, Martin, Dukarski, and Coughran in writ-ing that this has been done and that the evaluations will not be used against them in any way. WE WILL make Greg Kennedy, Ronald Martin, Derek Dukarski, and Steve Coughran whole, with interest, for any loss of earnings and benefits suffered by them as a result of the discriminatory performance evaluations is-sued to them.   WE WILL issue nondiscriminatory performance evalua-tions to Kennedy, Martin, Dukarski, and Coughran, with any appropriate wage increases that may be due them effective nunc pro tunc to the date of their performance evaluations, plus any applicable interest. WE WILL recognize and, on request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit concerning terms and con-ditions of employment and, if an understanding is reached, embody the understanding in a signed agree-ment:  All full-time and regular part-time production and maintenance employees including coordinators, pro-grammers, draftsmen, shipping clerks, warehouse em-ployees and truck drivers employed by us at our facility located at 95 Midland Road, Saginaw, Michigan; but excluding all office clerical employees, guards and su-pervisors as defined in the Act.  WE WILL, to the extent we have not already done so, provide the Union in a timely manner with the informa-tion requested in items 1, 2, and 3 of the Union™s letter of February 23, 2001.  WE WILL, if requested by the Union, rescind the changes made to unit employees™ wages, the starting wage rate, and the merit evaluation system, and reinstate the terms and conditions of employment in these areas that existed before the unlawful unilateral changes.   WE WILL, if requested by the Union, rescind the unilat-eral reduction in unit employees™ work hours and the unilateral relocation of unit employees, reinstate the terms and conditions of employment in these areas that existed before the unlawful unilateral changes, and make the unit employees whole for any losses attributable to our unlawful conduct.    SAGINAW CONTROL AND ENGINEERING, INC.  Gary Saltzgiver and Dynn Nick, Esqs., for the General Counsel. E. Louis Ognisanti, Esq. (Braun Kendrick, Finkbeiner, P.L.C.), of Saginaw, Michigan, for the Respondent. DECISION STATEMENT OF THE CASE EARL E. SHAMWELL JR., Administrative Law Judge.  These consolidated cases were heard before me on November 7, 8, and 9, 2001, and January 15 and 16, 2002, in Saginaw, Michi-gan, pursuant to an original charge in Case 7ŒCAŒ43177(1) filed on June 20, 2000, by the United Steelworkers of America, AFLŒCIO (the Union) against Saginaw Control and Engineer-ing, Inc. (the Respondent); an original charge in Case 7ŒCAŒ43177(2) filed by the Union against the Respondent on August 23, 2000; an original first amended charge in Case 7ŒCAŒ43177(1) filed on September 22, 2000, by the Union against the Respondent; and an original second amended charge in Case 7ŒCAŒ43177(1) filed on October 30, 2000, by the Union against the Respondent.  On October 31, 2000, the Regional Director for Region 7 of the National Labor Relations Board (the Board) issued an order and consolidated complaint and notice of hear-ing based on the aforementioned charges.1On February 22, 2001, the Union filed original charges in Case 7ŒCAŒ43773(1) and an original charge in Case 7ŒCAŒ43773(2) against the Respondent; an amended charge in Case 7ŒCAŒ43773(2) was filed by the Union against the Respondent on April 17, 2001. On May 24, 2001, an original charge in Case 7ŒCAŒ43773(4) was filed by the Union against the Respondent.  An original charge in Case 7ŒCAŒ44021(2) and an original charge in Case 7ŒCAŒ44021(3) were filed on June 12 and 21, 2001, respectively, by the Union against the Respondent.  On June 29, 2001, the Regional Director for Region 7 issued an order con-solidating these aforementioned cases in a second amended consolidated complaint and notice of hearing.  On August 31, 2001, the Regional Director for Region 7 issued his order con-solidating these cases, a third amended consolidated complaint and notice of hearing.  On September 28, 2001, the Regional Director for Region 7 issued his order consolidating cases, a fourth amended consolidated complaint and notice of hearing.2                                                             1 The hearing on these consolidated cases was postponed by the Re-gional Director on January 30, 2001, and a new hearing date was set. 2 At the hearing, the General Counsel moved to amend par. 25 of the fourth amended consolidated complaint to include a reference to par. 22.  There was no objection by the Respondent™s counsel, and inas-much as the amendment was merely to correct a clerical omission, I granted the motion.  The General Counsel filed a motion to correct transcript on March 28, 2002.  The Respondent filed its response to  SAGINAW CONTROL & ENGINEERING, INC. 551All references to the complaint in
 this matter will refer to this 
last amended and consolidated complaint. The fourth amended complaint alleges that the Respondent 
violated Section 8(a)(1) of th
e National Labor Relations Act (the Act) by maintaining an 
overly broad no-solicitation rule; 
threatening employees with adve
rse actions in retaliation for engaging in union activities; telling employees not to discuss 
the Union during working hours; soliciting employees to per-
suade other employees to vote against the Union; coercively 
interrogating employees with re
spect to their support of the 
Union; creating an impression among its employees that their 
union activities were under surveilla
nce; stating to employees 
that union supporters were disloyal and poor workers; threaten-
ing employees with written discipline and reduction of over-
time because of their support for the Union; surveilling em-
ployees to discover union supporters; advising employees to 
refrain from associating with union supporters; coercively stat-
ing its negative reaction to the filing of charges by the Union 

with the Board; disparately enforcing its overly broad no-
solicitation rule against union s
upporters; coercively informing 
employees that the Union w
ould no longer represent them; 
implying to employees that wear
ing union T-shirts would have a detrimental effect on their performance evaluations; inform-

ing employees that they were required to work during a strike if 
they valued their jobs, and that employees™ failure to report for 
work during a strike and/or participate in picketing would be considered being on strike and would subject them to perma-nent replacement; disparately requiring union supporters to 
remove posters supportive of the Union while allowing other 
posters to remain posted; and lending its support to an effort to 
solicit employees™ signatures in support of a petition to decer-

tify the Union. 
The consolidated complaint further alleges that the Respon-
dent violated Section 8(a)(1) and (3) of the Act by discrimina-
torily and retaliatorily changing the driving schedules and regu-

lar work assignments of and issuing written disciplines to em-

ployee Gregory Kennedy; issuing written discipline to employ-
ees Nick Herzberg, Pat Maziary, and Wayne Tornberg; denying 
daily and Saturday overtime work opportunities to Kennedy; 
issuing performance evaluations adversely affecting opportuni-
ties for a pay increase to employees Ronald Martin, Derek Du-
karski, Steve Coughran, Scott Cronkright, and Kennedy. 
The consolidated complaint also alleges that the Respondent 
violated Section 8(a)(1) and (5) by withdrawing recognition of 
the Union and advising the Union that it would no longer en-
gage in collective bargaining with the Union, based on decerti-
fication petitions coercively solicited in the presence of a su-
pervisor and solicited and signed by unit employees prior to the 
expiration of the certification year in a Board representation 
case,
3 and in spite of the existence of unremedied unfair labor practices as alleged in the complaint; by reducing the working 
                                                                                            
 General Counsel™s motion to correct transcript on April 3, 2002.  The 
Respondent opposed the corrections requested by the General Counsel 
in only one particular which will be di
scussed later in this decision.  I have otherwise granted the General Counsel™s motion.
 3 The representation case is described in the consolidated complaint 
as Case 7ŒRCŒ21809. 
hours of and relocating certain unit employees; and by refusing 
to furnish the Union with certain information deemed relevant 
and necessary to the Union™s performance of its collective-
bargaining duties. The Respondent timely filed answ
ers in which, while admit-ting to some aspects of the char
ges, generally denied violating 
the Act in any way. 
On the entire record, including my observation of the de-
meanor of witnesses, and after considering the briefs filed by 
the General Counsel and the Respondent, I make the following FINDINGS OF FACT I.  JURISDICTION
 At all material times, the Re
spondent, a Michigan corpora-tion, with an office and place of business at 95 Midland Road, 

Saginaw, Michigan, has been engaged in the manufacture and 
nonretail sale of electrical control boxes.  The Respondent ad-mits, and I find, that in conducting its business operations dur-ing each of the calendar years ending December 31, 1998, and 
December 31, 2000, it derived gr
oss revenues in excess of $500,000.  The Respondent admits, and I find, that in conduct-

ing its business operations during each of the calendar years 
ending December 31, 1999, and December 31, 2000, it pur-
chased and received at its Saginaw facility goods valued in 
excess of $50,000 directly from 
points outside the State of Michigan.  The Respondent further 
admits, and I find, that it is an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED AND THE  APPROPRIATE  UNIT OF EMPLOYEES The Respondent admits, and I find, that at all material times, the Union has been a labor organization within the meaning of 
Section 2(5) of the Act. The Respondent admits, and I find, that the following em-ployees engaged its Midland Road facilities constitute a unit 
appropriate for the purposes of 
collective bargaining within the meaning of Section 9(b) of the Act.  All full-time and regular part-time production and mainte-
nance employees including coordinators, programmers, 
draftsmen, shipping clerks, warehouse employees and truck 
drivers employed by [Saginaw Control and Engineering] the 
Respondent at its facility located at 95 Midland Road, 
Saginaw, Michigan; but excluding all office clerical employ-
ees, guards and supervisors as defined in the Act. III.  THE UNFAIR LABOR PRACTICE ALLEGATIONS A.  Background Facts The Respondent operates as a fabricator of electrical control 
enclosures and precision sheet metal products, such as beverage 
and food vending cabinets.  Its main facility is located in 
Saginaw, Michigan.  Fred May serves as president and chief 
executive officer for the Company, and Jerry Simms is the plant 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552manager of the Saginaw facility.
4  The Respondent employs 
about 275 employees of which 235 are hourly workers.  The 
Respondent™s hourly workers are 
assigned to various depart-ments and perform welding, laser cutting, painting, assembly, 
and packing and shipping functi
ons.  Each department is headed by a shift supervisor.  The Respondent operates on a 

two-shift basis.  The first shift begins at 6:30 a.m. and ends at 
3:30 p.m.; second shift hours are 3:30 p.m. to 11:30 p.m. The Respondent has continuously maintained an employee 
handbook since about October 1999.5  This handbook, distrib-uted or otherwise made available to all employees when they 
are initially hired, provides general background of the Com-
pany™s policies and procedures 
as well as a listing of specific 
work rules and benefits. In January or February 2000, the Union initiated a campaign 
to organize the Respondent™s hourly work force.  Shortly after 
the commencement of this campaign, certain employees, with 
the Union™s assistance, formed a plant organizing committee.  
Committee members distributed literature around the plant, 
held off-premises meetings with
 employees, and distributed and 
collected union authorization cards.  Employee Gregory Ken-
nedy was a major player in the organizing effort. 
The Respondent became aware of the organizing campaign 
early on and in response retained the services of a labor man-
agement consulting firm and took various steps to oppose the 
Union™s efforts.6On April 28, 2000, the Union filed a petition for certification 
of representation in Case 7ŒRCŒ21809
7 and, on June 8, 2000, an election was held which the Union won.8  On June 16, 2000, 
the Board certified the Union as the exclusive bargaining repre-

sentative of the Respondent™s 
employees and determined the 
appropriate unit of the employees. 
Shortly after the Board™s certification, the Union held elec-
tions among the unit employees for positions on the newly 

established bargaining committee.  Around July 24Œ26, 2000, 
the Union and the Respondent commenced a series of negotiat-

ing sessions to arrive at a collective-bargaining agreement.  At 
the initial session, the Respondent was informed by the Union 
that certain of the employees, namely Greg Kennedy, Michael 
                                                          
                                                           
4 The Respondent admits, and I find that, May and Simms are super-
visors and/or agents of the compan
y within the meaning of Sec. 2(11) 
and (13) of the Act. 
5 The handbook is contained in GC Exh. 34. 
6 May testified that he became aware of the organizing campaign 
around February 2000 when organizers appeared at the entrances of the 
plant and passed out literature.  May 
identified the consulting firm of 
Craft Barrasi as the entity hired by
 the Company to guide it through the 
campaign.  May stated that the firm
 instructed management on the dos 
and don™ts of the electoral process and specifically instructed that su-
pervisors should not threaten, interr
ogate, make promises, and surveil 
employees.  May stated that he convened a meeting with the employ-
ees, with the Craft Barrasi personnel in attendance, in which he pro-
vided information about the election 
process, made a presentation about 
company benefits, and received and answered questions from the em-
ployees. 
7 See GC Exh. 2. 
8 See GC Exh. 3, the tally of ballots. Leach, and Wayne Tornberg,
9 were duly elected members of 
the Union™s bargaining committee; that Robert Madden, the Union™s staff representative, would be the lead negotiator.  The 
Respondent advised the Union th
at management™s team would be composed of May, Sims, and 
its attorney, Robert Kendrick.  
The parties engaged in severa
l negotiation sessions but were unable to arrive at an agreement; the last bargaining session 

took place on about June 12, 2001. On June 18, 2001, relying 
on petitions and individually 
signed cards submitted by 154 of 223 bargaining unit employ-
ees who indicated their desire not to have the Union represent 
them, the Respondent, by letter, withdrew recognition of the 
Union and advised the Union that
 it would no longer engage in collective-bargaining negotiations with it. B.  The 8(a)(1) Allegations 
The complaint in paragraph 8 contains in 12 subparagraphs 
(aŒl), separate violations of Section 8(a)(1) of the Act.  I will be 
discussing these violations in 
terms of whether the alleged unlawful act occurred prior to or after the election. 1.  The preelection allegations a.  The Respondent™s no-distribution rule  (subparagraph 8(a)) 
The complaint alleges that since around October 1999, the 
Respondent has maintained in its employee handbook and en-
forced an overly broad no-distribution rule. 
The allegedly offending rule appears at page 25 of the hand-
book and states, among other working rules:  Distributing written or printed matter of any description on 
company premises without written management permission.
10 The General Counsel contends that
 this rule, in effect, unlaw-fully bars any distribution of union literature by employees in 
nonworking areas of the plant during worktime without man-
agement™s prior authorization.  He further argues that the Re-
spondent enforced this rule and cites an example, an incident taking place in August 2000 wherein three employees were 

accused of trespassing, while attempting to distribute notices of 
a union meeting in the company parking lot, and ordered off the 
premises.
11The Respondent counters, arguing that its no-distribution rule is not overly broad, because it is modified, ameliorated, 
and circumscribed by a corre
sponding solicitation and distribu- 9 Tornberg left the Company around December 2000 and was re-
placed on the committee by Nick Herzberg. 
10 See GC Exh. 34, which includes the handbook in its entirety.  The 
Respondent admits that the language 
of the rule is contained in the 
handbook and that it has been in existence since around October 1999.  
I note that the handbook includes a page whereon the employee 
acknowledges having read and unders
tood the handbook and contains a 
place for his or her signature.  I credit May™s testimony that all employ-
ees are either given a copy of the handbook or that it is otherwise made 
available to them before they co
mmence employment with the Respon-
dent. 
11 This incident serves as a separate charge of a violation of Sec. 
8(a)(1) in the complaint and will be discussed later under a separate 
section. 
 SAGINAW CONTROL & ENGINEERING, INC. 553tion rule located at page 18 of the handbook.  This section enti-tled ﬁSolicitation and Distributionﬂ in pertinent part states: 
 Soliciting of any kind, during working time, is not 
permitted.  Working times does not include paid breaks, 
but only paid time when work is expected of you. 
The distribution of literature or items in a manner 
which litters is not permitted. 
 Thus, the Respondent argues that any purported overbreadth of 
its distribution policy is cured by
 the limitations of this latter 
provision. However, the Respondent admits that certain of its supervi-
sors on the one occasion in August 2000 did erroneously en-
force the rule on page 25 without consideration of its page 18 
counterpart, when they forbade employees from distributing 
literature in the company parking lot after completion of their 
shift in the company parking lot.
  The Respondent submits that this was a singular event and that there was no proof adduced 

by the General Counsel that it 
would not otherwise grant em-
ployees permission to distribute ma
terial if requested.  Accord-
ingly, the Respondent suggests that
 an appropriate remedy here 
would be to order it to enforce its no-distribution rule on page 
25, but only in conjunction with the modification thereof on 
page 18 of the handbook. As noted by the General Counsel, the Board in 
Bay Metal Cabinets, 302 NLRB 152 (1991), affirmed the judge™s determi-
nation that a no-distribution rule virtually identical to the one at 
issue here on page 25 of the handbook was overbroad.  As 
such, in my view, 
Bay Metal is on point here and, based thereon, a violation could be found.  However, the Respondent claims that its allegedly offending rule has been mitigated 
and/or corrected, as it were, by the page 18 modification, factu-
ally a point not covered by the Board in 
Bay Metal. I have considered the Respondent™s argument and would 
conclude that the no-distribution rule on page 25, even when 
read together with the no-solicitation rule on page 18 of the 

handbook, is unlawful as overly br
oad because the rule requires employees to seek written permission from management to 
engage in protected activityŠeither soliciting or disturbing 
materialsŠwhile (anywhere) on company property, irrespec-
tive of whether the distribution takes place in breakrooms, 
lunch areas, or in the parking lot.  That the Respondent™s rule on page 18 arguably purports to rein in the reach of the page 25 
rule to working time, defined as when work is expected of em-
ployees, and work areas; nonetheless, employees must obtain 
written permission to engage in otherwise protected activity.  
The Board law is clear, empl
oyees do not need the Respon-
dent™s permission, written or othe
rwise, to engage in protected 
activities.  Brunswick Corp., 282 NLRB 794, 798 (1987); and 
Baldor Electric Co.
, 245 NLRB 614 (1979).  Accordingly, this 
rule may not stand, as it violates, in my view, Section 8(a)(1) of 
the Act.  I would find a violation of the Act. b.  Romanelli™s April 20 threats of retaliation  (subparagraph 8(b)) 
The Respondent, as alleged in the complaint, through one of 
its admitted agents/supervisors,
 Vince Romanelli, threatened 
employees with unspecified adverse actions in retaliation for 
their union activities and support. Testifying in support of this charge was former welding de-
partment employee, Matt Heimberger.
12  Heimberger stated that 
on April 20, around his last 2 weeks with the Respondent, while 

working the second shift, he and his supervisor, Romanelli, 
were engaged in general conversation; at some point, Ro-
manelli directed the conversation to the Union™s ongoing orga-
nizing efforts at the plant.  According to Heimberger, Ro-
manelli indicated that management was having problems with 
the Union which led Romanelli to voice his opinion about some 
of the employees who supporte
d the Union.  One employee 
mentioned by Romanelli was Greg Kennedy.  According to 

Heimberger, Romanelli said Kennedy was one of the biggest 
problems with the union effort, that Romanelli wished he could 
just kick Kennedy™s ass and get 
him fired.  Heimberger also stated that Romanelli mentioned other employees who he 

thought supported the union cause, but was unsure where they 
stood on the Union.  According to Heimberger, Romanelli said 
he would try to convince these em
ployees to be procompany or 
(failing that) find a way to fire them and eliminate the Union as 
a problem. The Respondent called Romanelli to rebut these charges.
13Romanelli testified that he knew Heimberger, whom he su-
pervised, but only vaguely, as 
Heimberger was a short-term 
employee.  Romanelli recalled ha
ving a discussion at his desk with Heimberger in April 2000 in which Heimberger expressed 
his desire to transfer from the second shift to first shift.  Ac-
cording to Romanelli, Heimberger offered to give Romanelli 
information about the involvement
 of certain employees with 
the Union in exchange for a transfer to first shift.  Romanelli 

stated that he told Heimberger he was not interested in the 
proposition.  Romanelli stated that in spite of his rejection of 
the proposition, Heimberger mentioned the names of certain 
employees who were supposedly involved in the union effort.
14  Romanelli said that Kennedy wa
s not mentioned by Heimber-
ger in this conversation.  Romanelli said that he did not in cal-

endar year 2000 supervise Kennedy, who did not come under 
his direct supervision in the assembly department until August 
2001.  Romanelli specifically denied saying to anyone that he 
wanted to do anything physical to Kennedy or any other em-
ployee.  Romanelli claimed that although he knew some of the 
employees who supported the Union, he did not know at the 
time of his conversation with 
Heimberger that Kennedy sup-
ported the Union.                                                           
 12 Heimberger worked for the Respondent from around November 
1999 through a period in April 2000 on the first shift and later to the 
second shift.  According to Heimberger, he voluntarily left the Respon-
dent™s employ for a better job. 
13 Romanelli has been employed by the Company for about 8 years.  
At the time of the hearing, he supervised the assembly department.  
During calendar year 2000, Romanelli wa
s a supervisor in the welding 
department. 
14 Notably, Heimberger stated th
at Romanelli named James Brabau, 
Walter French, and a few other employees whom Romanelli said he 
would either persuade to the employe
r™s side or try to fire.  Romanelli 
said that Heimberger disclosed em
ployees Brabau, Keith Nephew, Pat 
Chupp, and Scott Langhorne as union supporters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554Resolution of this allegation depends in the main on resolv-
ing the credibility issues presented by the conflicting testimony 
of Romanelli and Heimberger. 
The Respondent argues that Romanelli™s version of the April 
2000 conversation should be credited over Heimberger.  The 
Respondent essentially portrays Heimberger as a person who 
was disloyal to the Union when employed at the Respondent™s 
plant; then departed for a job with a union employer.  The Re-
spondent submits that at the hear
ing, expecting to have his dis-loyalty exposed, Heimberger provided factually inaccurate 

testimony to cover his perfidy. 
The General Counsel contends 
that Heimberger™s account of 
the conversation is the more plau
sible and, therefore, should be credited, especially when consid
ered with the totality of Ro-
manelli™s antiunion behavior and a
ttitude with respect to other 
employees and incidents in this litigation. 
I agree with the General Counsel and would credit Heimber-
ger™s version of their accounts over that of Romanelli.  I note 

that, indeed, it seems implausible that Heimberger would, as 
Respondent put it, ﬁrat outﬂ the union supporters to get a trans-
fer to the first shift.  First, there was no testimony adduced 
suggesting that Heimberger was unhappy with his second-shift 
assignment in April 2000.  It seems to me that Heimberger 
evidently had made plans to leave the Respondent™s employ, 
and a transfer to the first shift would be meaningless.  Also, 
while the Respondent criticizes Heimberger™s letter
15 prepared at the behest of Kennedy in August for lack of completeness, it 
nonetheless generally corroborates
 Heimberger™s testimony.  
Heimberger testified, in my mi
nd, forthrightly and sincerely, 
and in my view, truthfully.  Having credited Heimberger™s ver-
sion of the conversation with the Respondent™s agent and su-
pervisor, I conclude that the Romanelli statements constituted 
unlawful threats to harm physically an employee and retaliate 
against other employees because of their support for the Union, 
in violation of the employee™s rights guaranteed by Section 7 of 
the Act.  Medic One, Inc., 331 NLRB 464 (2000). c.  Fred May™s June 8, 2000 solicitation  (subparagraph 8(d)) 
The complaint alleges that on 
June 8, 2000, the Respondent™s president and chief executive officer, Fred May Jr., solicited an 
employee to persuade other empl
oyees to vote against the Un-
ion.  The General Counsel called current employee Patrick 
Maziarz
16 to establish this charge. Maziarz testified that once he became aware of the Union™s 
organizing campaign, he took an active interest in the effort, 
including attending union meetings, signing an authorization 
card, talking to a ﬁlot of employees about the benefits of union-
ism,ﬂ and otherwise explaining to
 them his reasons for support-ing the union cause. Maziarz stated that the day before the election (June 7, 
2000), Fred May, accompanied by one of the consultants hired 
                                                          
                                                           
15 See R. Exh. 15.  Heimberger wrote a short ﬁto whom it may con-
cernﬂ letter memorializing his conversation with Romanelli.  This letter 
is undated. 
16 Maziarz has been working for the Respondent for around 16-1/2 
years, the last 7 of which as a job processor and data entry worker.  

Maziarz works the first shift. 
by the Company, held a meeting 
with the employees and, using 
charts, spoke to them about th
e benefits, specifically raises 
given to all employees the prev
ious year that the Respondent 
had provided to them.  Accordi
ng to Maziarz, he responded to the remark by telling May that he for one had not received a 
raise.17  May thereupon told him he would look into the matter.  
Maziarz said that the next day in the morning (around 8Œ9 a.m.) 

before the election,18 May called him to May™s office and dis-
cussed the raised issue with him.  According to Maziarz, May 

presented a chart individualized for him indicating specifically 
the increases Maziarz had received yearly and the dates on 
which he received them.  Maziarz stated that May further ad-
vised him that he (Maziarz) would have to do more to get a true 
merit raise as opposed to the general cost of living increases 
accorded to all employees. 
Maziarz stated that, after covering the raise issue, May then 
directed the conversation to another topic.  According to 
Maziarz, May said that employees have left the Company to 
work for other companies, but merely wind up getting laid off 
in 89 days (presumably just shy of completing a 90-day proba-
tion period).  According to Maziarz, May told him that his 
(Maziarz) best bet would be to stay with the Respondent, that 
he had never been laid off and would not be laid off, that he should not worry about layoff.
19  May also said, according to 
Maziarz, that a union would be bad for the Company and if 
those guys want a union, they can start their own damn com-
panyŠhave their own union.  Maziarz stated that May then 
said that when he went back to work to tell the employees to 
vote no or against the Union.20  Maziarz said that he told May 
that the workers already had their minds made up and if he 

were to tell them to vote no, this was just going to cause more 
conflict and problems on the job.  According to Maziarz, May 
agreed with him and said to keep your mouth shut and don™t 
say anything.  Maziarz thereupon returned to work. 
 17 Maziarz stated that he told May that he had not, in fact, received a 
raise the last year and the year before. 
18 The election was scheduled for around 2Œ3 p.m. that day. 
19 Maziarz acknowledged that some of the persons who leave for the 
prospect of greener employment pastures do, in fact, get laid off in the 
fashion described by May. 
20 Maziarz, on direct examination at Tr. 591, LL. 22Œ23, is quoted 
ﬁ[a]nd when you go back to work, let the other employees to vote no 

for the Union.ﬂ  Maziarz also at Tr. 606, LL. 21Œ22, on cross-
examination, said, ﬁ[a]nd when you 
go back to work, let the employees 
to vote no for the Union.ﬂ  The General Counsel, in his motion to cor-
rect transcript, requests the word 
ﬁknowﬂ to be inserted between the 
words ﬁemployeesﬂ and ﬁtoﬂ in both places.  The Respondent, in its 
opposition to the motion, argues that
 the requested insertion would 
totally change the meaning of M
aziarz™ testimony, and that it is 
unlikely the court reporter would rep
eat a ﬁmistakeﬂ twice.  The Re-
spondent submits the requested correction is simply an attempt by the 
General Counsel to obtain a more favorable reading of the transcript. 
I have concluded that the transcript will remain uncorrected in these 
places.  Based on my recollection of
 Maziarz™ testimony, including his 
demeanor, inflection, and context on 
the point, I have concluded also 
that irrespective of what is printed in
 the transcript, the gist of Maziarz™ 
testimony is that May told him to 
ﬁtellﬂ the employees to vote no, or 
against the Union.  SAGINAW CONTROL & ENGINEERING, INC. 555May testified about the meeti
ng with his assembled employ-
ees and acknowledged that among 
the several June 2000 meet-ings he had with the employees 
prior to the election, was one occurring on June 7 which covered a presentation on company 
benefits, including general or blanket pay increases given by 
the Company in past years to the workers.  According to May, 
the June 7 meeting followed hi
s usual format of presenting information regarding benefits, utilizing a flip chart which 
showed current company-provided benefits and a history of pay 
increases at the plant.  At the end of the presentation, employ-
ees, as was customary, were allowed to ask questions.  May 
acknowledged he was asked by M
aziarz about the raises given 
employees.  According to May, Maziarz stated that he had not 
received a raise in 3 years.  May said that he could not accept 
this as fact and said he told Maziarz that he would get back 
with him on this matter. 
According to May, he investigated Maziarz™ complaint and 
later that day prepared a chart of Maziarz™ wage history at the 
plant for the period covering April 1985 through October 15, 
1998.21  May stated that on the morning of June 8, election day, 
he called Maziarz to his office.
22  May stated that at this meet-
ing, he presented Maziarz with the chart and accused him of 
making a false statement because the chart indicated Maziarz 
had received raises over the years.  According to May, Maziarz 
appeared embarrassed and replied that he was speaking of merit 
increases as opposed to general increases. According to May, Maziarz then asked him about merit in-
creases and May said he was not prepared to talk about thisŠ
that Maziarz should speak to his supervisor who evaluates him 
and determines what he needed to do to get a merit raise. 
May also stated that Maziarz told him that he was contem-
plating leaving the Respondent to work for other employers as 
had about 20Œ25 of the Respondent™s
 employees.  According to 
May, Maziarz asked him his opinion of such a move.  May 
stated that he told Maziarz that these companies hire lots of 
people and, within 89 days, lay them off.  He stated that he told 
Maziarz the grass is always greener (in another™s pasture) and 
that Maziarz always had a stable job at the Respondent and the 
Company planned on keeping it that way.  The meeting, which 
lasted about 15Œ20 minutes according to May, ended on that 
note. May emphatically denied interrogating or surveilling em-
ployees to determine whether th
ey supported the Union, that 
day or any other days prior to the election.  In fact, according to 

May, he was very careful a
bout his behavior, having been coached on what he could and could not say.  May stated that 
he was wary because he did 
not know whether Maziarz was                                                           
                                                           
21 See R. Exh. 24. 
22 May stated that he was aware of the prohibition against election-
eering within the 24-hour period befo
re an election and was unsure of 
how to handle Maziarz™ concerns.  According to May, he asked his 
consultants whether it was permissible 
to speak to May.  May said the 
consultants advised that it was permissible to speak to Maziarz about 
the issue.  However, be that as it may, the Respondent is not charged 
with any violation of the 24-hour 
rule nor did the General Counsel 
address this aspect of the Respondent™s conduct with regard to this 
violation involving Maziarz.  Acco
rdingly, I make no finding on this 
point. 
trying to entrap him.  May also denied that he tried to persuade 
Maziarz to vote against the Union, or telling him to tell the 
other employees to vote against the Union.  May acknowledged 
at the hearing that he did not want his employees to vote for the 
Union. The General Counsel submits that May went far beyond his 
stated purpose of simply correcting the record regarding 
Maziarz™ opinions about raises.  He submits May™s strident 
statements suggesting that employees start their own ﬁdamnﬂ 
company if they wanted a union, coupled with his request that 
Maziarz, a long-term employee w
ith possible influence with the workers, tell the employees to vote against the Union that was 

ﬁbadﬂ for the Company, were coercive and constitute an unlaw-
ful interference under the Act. The Respondent essentially argues that May did not ask 
Maziarz to vote or solicit him to tell the other workers to vote 
against the Union.  The Respondent argues that, arguendo, even 
if Maziarz™ testimony were credited, May, at most, only offered 
a prediction on the vote and, in fact, agreeing with Maziarz™ 
concerns, May actually instructed him not to tell the other em-
ployees to vote against the Union. 
The resolution of this charge, like most of the charges in this 
litigation, redounds to credibility determinations.  Here, the 
question is, did May solicit Maziarz™ assistance in persuading 
the other employees to vote agains
t the Union; and, if so, did this solicitation, under the circ
umstances, reasonably tend to 
interfere with the free exercise of the employee™s Section 7 
rights? 
I note that Maziarz is a current employee and has been em-
ployed with the Respondent for a fairly long time; he also 
seemed to be regarded as a 
good employee by the Company.  
As I observed him, Maziarz s
eemed to be forthright and straightforward in his testimony when examined by either 
party; he did not embellish and seemed to have no axe to grind 
with the Respondent although he was an admitted supporter of 
the Union.  I believe he testifie
d truthfully regarding what hap-
pened at the meeting, and I credit his testimony.  This is not to 
say that I viewed May™s testimony to be wholly untruthful.  For 

instance, May, I believe, acting in good faith, wanted to correct 
what he believed was Maziarz™ mistaken idea of the raises he 
claimed not to have received, and, perhaps, he wanted Maziarz 
to correct this with the other employees before the election.
23  However, as will be evident in another section of this decision, 
May was truly and adamantly an
tiunion, and I believe he took 
the opportunity with Maziarz to get his point across.  Clearly, 

May could have, consistent with
 his purpose, given Maziarz the chart with his raises, disabused him of his mistaken notions 

about his raises, and have been done with the matter.  This 
would have taken at most a few minutesŠnot the 15Œ20 min-utes May said the meeting lasted. 
Again, Maziarz seemed genuine in his relating of the meet-
ing™s conversation, even to the point of telling May he did not 
think it advisable to try to change the workers™ mindsŠin ef-
fect refusing his boss™ solicitation.  However, under the circum-
 23 May testified that Maziarz did not offer at the meeting to tell the 
other workers that he and May were
 talking about different types of 
wagesŠa communication problem. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556stances, I would conclude May™s solicitation was unlawfully 
coercive.  I note that the meeting was a one-on-one meeting in 
the office of the highest ranking official at the Company; that 
May™s tone and language was strident and somewhat threaten-
ing; and that May coupled his solicitation for Maziarz™ assis-
tance with his fellow workers w
ith a reminder of his never hav-ing been laid off and an implie
d promise that he would not be in the future.  In my view, these circumstances, coupled with 
the offending solicitation, reasonably tended to interfere with 
Maziarz™ and his fellow employees™ rights under the Act.  
Sal-vation Army Residence, 293 NLRB 944 (1989), enf. granted 923 F.2d 846 (2d Cir. 1990). 2.  The postelection 8(a)(1) allegations a.  Romanelli™s June 2000 imposition of a nonunion   discussion rule (subparagraph 8(c)) 
The complaint alleges that the Respondent violated Section 
8(a)(1) by and through supervisor/agent, Romanelli™s telling 
employees they could not discuss the Union during work hours. 
The General Counsel called a former employee, Steven 
Coughran, a welder, to establish this charge. Coughran testified that his welding department supervisor, 
Romanelli, held a meeting with the employees a couple of days 
after the election.24After convening the group, Coughran stated that Romanelli 
began the meeting with a statemen
t that things have changed a little as we all know the Union was voted in.  Romanelli then 
proceeded to say that the Company did not want the Union and 
that it was going to be tough, and like a double-edged sword 
and both sides could be jabbed.  According to Coughran, Ro-
manelli was very blunt and said that the Company was going to 
do everything it could to get the Union out or would fight it.  
Also, according to Coughran, Romanelli then stated that he 
wanted to show the employees what having a union was going 
to do, that if the employees wanted to be treated like a union, he 
would treat them like a union.  Romanelli then announced that, 
henceforth, the welders were to stay at their benches and 
needed parts would be retrieved for them by the coordinators or 
floor truckdrivers.  Coughran also said that Romanelli also told 
the workers that he did not want any talk between us, to keep 
that union stuff out of the shop; it was not wanted.  Romanelli, 
according to Courghran, said no talk at all. 
Coughran stated that prior to this meeting, shop practice al-lowed employees to leave their benches at their discretion to 
get parts as long as they were working.  Also, prior to Ro-
manelli™s announcement, the employees were allowed to talk 
among themselves while performing their jobs.
25  In the after-                                                          
                                                           
24 Coughran stated that he is not currently employed by the Respon-
dent, having been called to active 
duty with the Michigan National Guard because of the September 11,
 2001 attack on the United States.  
Coughran could not recall the precise date of the election or the meet-
ing in question, which was one of 
the two postelection meetings he 
could recall that Romanelli convened.
  Coughran acknowledged that he 
was and still is a member of the Union. 
25 Notably, another employee, Ed Jarvella, an assembly department 
employee, testified that he has ha
d nonwork-related conversations even 
with supervisors such as Jack Binder and Mike Pagano, as well as other 
coworkers.  He had never been disciplined for this behavior. 
math of the meeting, Coughran said that all the welders re-
mained at their benches, and only when the coordinator or the 
floor truckdriver were not available would they get parts for 
themselves.
26  Also, according to Coughran, any workers 
caught talking at their benche
s while waiting for parts were written up. Romanelli admitted that he held a meeting of his welding 
department crews after the Union was voted in because there 
was so much ﬁdistractionﬂ
27 prior to the election, and he wanted 
to let the employees know that he was going to do everything 

he could to eliminate distractions occurring before the vote, 
including the bickering between those on opposite sides of the 
union issue and to encourage a focus on work.  Romanelli ac-
knowledged that Coughran was among those in the meeting. Romanelli stated he told the workers to restrict the nonwork-
related talk to their breaks and l
unches.  Romanelli said that he 
told his workers that on his time, they were to make sure that 
they only conducted business and 
talked only about business.  
Romanelli stated that he specifically told the workers not to talk 
about the Union except during breaks and lunches.  (Tr. 927.)  
However, Romanelli denied forbidding the employees from 
talking at all while they were working,
28 but still he wanted to eliminate distracting conversations.  He felt that forbidding 
employees from going to each other™s benches helped elimi-
nate, in his view, opportunities for distracting conversations.  
Thus, for this reason, according 
to Romanelli, he instituted the 
practice of having parts delivered to the benches. The General Counsel essentially contends that the new no-
talk rule promulgated and enforced within days of the Union™s 
election by Romanelli, along with his contemporaneously an-
nounced new rule requiring welders in his department to stay at 
their benches, was nothing more than the first attack by the 
Respondent on the Union and the employees™ rights guaranteed 
by the Act.  The General Counsel asserts that the focus of these 
rules were clearly on the Union or the recently concluded union 
organizing campaign since Romanelli pointedly told the weld-

ers he wanted to keep the ﬁuni
on stuffﬂ out of his department, and all complained of ﬁdistractionsﬂ were related to the union 
campaign. The Respondent counters and contends that Romanelli sim-
ply reemphasized an already 
existing shop rule against non-work-related talking during worktimes.  It asserts that the rule 
was predicated on halting discussions and eliminating bickering 
 26 Coughran stated that he had been employed with the Respondent 
for the last 3 years and had gotten hi
s own parts, which were kept in a 
different part of the plant.  After Romanelli™s meeting, workers were 
required to stay at their benches 
and contact a coordinator who would 
direct the floor truckdrivers to return
 the needed parts.  According to Coughran, under this system, often welders were standing idle at their 
benches awaiting the delivery of parts. 
27 On cross-examination by the General Counsel, Romanelli de-
scribed ﬁdistractionﬂ as people preo
ccupied with what was or was per-
ceived as going on at the plant; he claimed that talk around the plant 
had gotten to a distracting level and 
talking was interrupting the flow of work in his view. 
28 In answer to the following question posed by the Respondent™s at-
torney, ﬁDid you forbid them from ta
lking at all while they were work-
ing,ﬂ Romanelli answered, ﬁno sir.ﬂ  
(Tr. 896.)  He did not elaborate.  SAGINAW CONTROL & ENGINEERING, INC. 557during worktimes; that Romanelli was equally clear in inform-
ing the workers that, as before, they could talk about nonwork-
related topics during breaks and lunch. First, there seems to be little
 reason to doubt Coughran™s ver-sion of what happened at the meeting in question.  In my view, 
he testified honestly and sincerely, and without acrimony or 
embellishment.  He even insisted on his recalled version in the 
face of an artful cross-examination.  Moreover, he also expects 
to return to the Respondent after service to his country and, of 
course, by testifying, put himsel
f at possible economic risk.  I 
would credit his version of the Romanelli meeting.  
Flexsteel 
Industries, 316 NLRB 745 (1995). Turning to the Respondent™s defense, I note that the Respon-
dent™s handbook, which sets fort
h rather comprehensively a 
long list of work rules, among other things, prohibits employees 
from interfering with any employee™s performance of duties by 
talking or other distractions.29  However, the handbook does not 
list a rule prohibiting talkingŠabout the Union or any non-
work-related topicŠexcept during lunch and breaktimes. Thus, 
the proof of this preexisting rule, as asserted by the Respon-
dent, comes mainly from Romanelli who, I have previously 
found preelection, threatened union supporters.30  Notably, the 
working rule in the handbook does not specifically or literally 

inform employees that they 
may talk about nonwork-related 
topics during lunch and break.  I recognize that the Respondent 
has a legitimate business concern about disruptive arguing and 
bickering among employees.  Howe
ver, I agree with the Gen-
eral Counsel that Romanelli™s announcement of the no-talk rule 

under the circumstances, especially the recent successful con-
clusion of the election, unreasonably interfered with the em-
ployees™ Section 7 rights.  In fact, specifically, I conclude that 

Romanelli™s announcement was directed at clamping down on 
the Union and possibly getting rid of it. Prohibiting the em-
ployees from discussing the Un
ion among themselves was sim-ply one of the first steps toward that end.  I would find a viola-

tion of the Act.  Opryland Hotel, 323 NLRB 723, 731 (1997). b.  Romanelli™s July 13, 2000 interrogation and creation  of surveillance of employees (subparagraph 8(e)) 
The General Counsel called current employee
31 Ronald James Martin as a witness for this charge. 
Martin testified that Romanelli supervised him and gave him 
his job performance evaluation on two occasionsŠJuly 13, 
2000, and January 11, 2001.
32  Martin stated that on July 13, 
2000, Romanelli and he met at the loading dock to discuss his 

evaluation.  However, according to Martin, Romanelli initiated 
the discussion by stating that he
  knew that the guys he (Martin) 
                                                          
                                                           
29 See GC Exh. 34, the SCE employee™s handbook, at p. 26. 
30 Another employee, James Martin, testified that he knew that em-
ployees were allowed to talk about work-related matters during work-
time, but not nonwork-related topics. 
 Martin claimed he was written up 
for talking 2 months before the hearing. 
31 Martin has been employed by the Respondent for 6-1/2 years as a 
welder on the first shift. 32 These performance evaluations also are the subject of alleged vio-
lations of Sec. 8(a)(3) and will be discussed later in a separate section. hung around with were all ﬁunion pushers,ﬂ33 that Romanellli 
did not know where Martin stood at the time, that is whether he 
was hanging around them to find out information.  Martin 
stated that he told Romanelli that he associated with those 
workers because he, too, was for the Union.  Martin stated that 
he wore union buttons on his hat every day after the election.  
According to Martin, Romanelli also said in this conversation 
that he had seen him hanging around those guys on your break-
time.  Martin said he felt that Romanelli™s questions and 
claimed observations were designed to determine whether he was simply hanging around the workers to get more informa-
tion about the Union or to find out if he himself supported the 
Union.  Martin stated that he
 was puzzled by Romanelli™s ques-
tion.  Since he wore union buttons daily, it was clear he was a 
union supporter. Romanelli, called on to meet this charge, stated that he met 
with Martin at his workbench to discuss his July 2000 evalua-
tion and went over Martin™s 
performance elements point-by-
point.  According to Romanelli, the Union and its members 
were not mentioned, although 
he acknowledged that he and Martin did discuss people with whom Martin was associating.  
Romanelli not only denied using the term ﬁunion pusher,ﬂ but 
also stating to Martin that 
he knew Martin was hanging around union supporters.  Romanelli stated that in the context of the 
evaluation, he was merely bei
ng ﬁcreativeﬂ and suggested that Martin make positive changes in his work routine and his 
choice of associates. 
There is no dispute that on July 13, 2000, Martin received his 
semiannual performance evaluation,
 the results of which would undoubtedly determine whether he received in the short term a 
raise but, in the long term, could affect possibly affect his fu-
ture raises as well as his continued successful employment with 
the Respondent.  Also, one cannot overlook the Union™s having 
only recently won a tough election.  Then, there is manage-
ment™s antipathy toward the Union, and Romanelli™s previous 
unlawful conduct (as previously found by me) before and im-

mediately after the election. 
The Respondent contends that Romanelli™s version of this 
July 13, 2000 meeting is the more
 credible and asserts his ver-sion is corroborated by Romanelli™s comments about Martin on 

his performance evaluation.
34  By contrast, the Respondent 
asserts that Martin™s testimony is uncorroborated. 
I note that in point of fact, Romanelli, on July 13, 2000, did 
not make any written comments on Martin™s performance 
evaluation; his written comments 
about Martin were made on 
January 12 and July 26, 2001.  So, 
in terms of what was said at 
the July 13 meeting, each witness must be evaluated on his 
word at the trial.  33 According to Martin, Romanelli 
mentioned the names of employ-
ees Mike Doyle, Scott Cronkright, and 
Mike Leach.  Martin stated that 
Leach was elected as a bargaining un
it representative after the election; 
Cronkright was one of his best 
friends and a known union supporter 
who wore union shirts and buttons on the job; Doyle was also a friend, 
who supported the Union but was lo
w key in his support and did not 
wear buttons and other union gear. 
34 Martin™s performance evaluations covering the period of his em-
ploymentŠDecember 19, 1995, thr
ough July 26, 2000Šare contained 
in GC Exh. 43. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558I have decided to credit Martin™s testimony over Ro-
manelli™s.  First, Martin, a current employee, testified in a 
straightforward, clear fashion without acrimony or embellish-
ment.  Second, he freely admitted he was a union supporter and 
agreed that in terms of his July 13 evaluation, Romanelli ap-
proved the wage increase to which he was entitled.  He bore no 
grudge against Romanelli.  He also insisted that Romanelli 
made the statements to him, wh
ich he concluded did not make 
sense to him.  Romanelli, on the other hand, while denying the 

offending statements, claimed he was in effect trying to en-
courage Martin merely to make 
changes in his choice of associ-
ates.  He provided little or no explication of what he meant by 

this.  In my view, this version 
did not ring true, especially in 
view of Martin™s claim that Romanelli™s comments focused on 
three known union supporters.  Martin reasonably could inter-
pret Romanelli™s comments to mean that he should avoid those 
union supporters if he expected favorable performance evalua-tions in the future or valued his job with the Company. 
In my view, Romanelli clearly coercively interrogated Mar-
tin on July 13, 2000, during his performance evaluation and 

also created an impression that he had been surveilling Martin 
about and because of his involvement with the Union, as well 
as his association with other suspected union adherents, all in 
violation of Section 8(a)(1) of the Act. c.  The July 28, 2000 Binder statements  (subparagraph 8(f)(1Œ5)) 
The complaint alleges that the Respondent, through one of 
its supervisors, Jack Binder, vi
olated the Act essentially by 
surveilling, interrogating, and making coercive statements to, as 
it turns out, one employee at a meeting on July 28, 2000.  The 
employee, Robert Stack, was called by the General Counsel to 
testify about his encounter with Binder.
35Stack stated that he became aware of the Union™s organizing 
campaign in early April 2000.  Stack said that Binder asked to 
speak with him privately in the conference room early (around 
6:15 a.m.) on the morning of July 28, 2000.  According to 
Stack, Binder appeared very upset and began the conversation 
by throwing his safety glasses acr
oss the table, and then stated 
that he was upset and pissed off seeing Stack and a group of employees standing around bullshŠg before the bell and prior 
to the end of the day.  Binder also said he was sick and tired of 
seeing him standing around wasting time and did not want to 
see him talking to Greg Kennedy,
36 or any other employee at 
any time in a group or during co
mpany time.  According to 
Stack, Binder said that since the election, Stack had been talk-

ing to Kennedy about what Bi
nder assumed was union business 
on company time. 
Binder said if he caught Stack talking with Kennedy or any 
other employee in a group or at any time, that this meant Stack 
obviously had too much time on his hands.  Binder said he 
                                                          
                                                           
35 Stack stated he has been employed by the Respondent for around 7 
years in its packaging and shipping department.  He works on the first 
shift (6 a.m.Œ4:30 p.m.) and has been supervised by Binder the entire 
time. 
36 Stack testified that during the organizing campaign he became 
aware of Kennedy™s central role with the Union; Kennedy was regarded 
as the one to see about the Union. 
would cut Stack™s hours from 10 to 8 hours per day or transfer 
him to another department.37  According to Stack, Binder said 
that he knew where Stack stood regarding the Union, that he 
was prounion, and that the Company recognized this fact; and 
that the Company also knew Kennedy was for the Union.  
Stack said he tried to explain that he was not talking about the 
Union but Binder said the Company knew where he stood nev-

ertheless.  Stack also stated that Binder told him that his 
(Stack™s) work performance had gone down; that he had be-come a bad employee. 
According to Stack, Binder also said that he was going to try 
to protect Stack but that Stack had better just stay busy; he had 
better look busy.  Stack said he asked Binder what he needed 
protection from; Binder gave no 
response but merely ended the 
meeting by saying that he had gotten everything off his chest, 
shook Stack™s hand, and left.38The Respondent called Binder39 to refute these charges. 
Binder acknowledged that he once met Stack in the confer-
ence room to discuss Stack™s performance evaluation and, be-

cause he needs his glasses to r
ead, denied throwing his glasses in the meeting.
40  According to Binder, he only discussed 
Stack™s performance evaluation but he could not with confi-
dence recall whether the Union came up in the discussion.  
According to Binder, if the Union as a topic was raised in the 
meeting, it was initiated by Stack
™s asking him if his evaluation 
would be affected by his (Stack™s) union activity.  Binder stated 
that he told Stack that the evaluation would not be affected by 
union activities.  Binder acknowledge
d that he knew that Stack, Kennedy, and several other worker
s were union activists either 
before or after the election.41According to Binder, during Stack™s performance evaluation, Kennedy™s name did not come 
up and he specifically denied 
saying anything about those with whom Stack associated, or 
surveilling Stack or other employees.  Binder also denied mak-
ing any inquiries of Stack as to who was or was not in the Un-
ion; and he denied advising Stack to refrain from associating 
with union activists. Binder also denied telling Stack (or any other employee) of 
the Company™s negative reaction to the filing of the unfair labor 
practice charge with the Board.  Binder stated that he never 
interrogated any employees rega
rding their reasons for support-
ing the Union.  Binder could not recall in any meeting with 
employees, including Stack, telling them they were disloyal or 
poor workers; and he said he never threatened Stack or anyone 
else with written discipline or reduction of overtime hours be-
cause of their support of the Union.  37 Stack stated that Binder told him that he knew Stack was the sole 
support of his family.  Binder said
 he would have no problem cutting 
Stack™s hours to 8 hours per day or transferring him if things kept up 
the way they were. 38 According to Stack, this meeting lasted about 1-1/2 hours. 
39 Binder testified that he has been
 employed by the Respondent for 
about 32 years; his current duties in
clude supervising the packaging and 
shipping department which he has done for 15 years. 
40 Binder did not provide a date or 
other timeframe for this meeting. 
41 Binder also mentioned Wayne Tornberg, Mike Leach, and a Mr. 
French as employees known to him as union activists. 
 SAGINAW CONTROL & ENGINEERING, INC. 559Binder noted that the Respondent had hired consultants to 
advise management about the rights of the employees and em-
ployer during the organizing campa
ign.  He felt that he was well versed in the dos and don™ts of this process, and had also experienced an earlier organization drive by the Teamsters at 
the Respondent™s facilities.  Acco
rdingly, Binder said he never 
spoke to employees in a group or individually with regard to 
the Union or to find out information about the Union. The General Counsel contends that Stack™s version of the 
Binder meeting offers clear evidence of the Respondent™s viola-
tion of the Act.  He suggests th
at Binder™s version consisted of general denials made in response to leading questions of the 
Respondent™s counsel and, therefore, should not be credited 
over the specific and direct testimony of Stack. 
The Respondent argues that Stack exhibited such poor recall 
and confusion in his testimony th
at he should not be believed.  

On the other hand, the Respondent contends that Binder was a 
longtime supervisor with the 
Company who had prior experi-
ence with a prior union organizing campaign and had received 
training for the latest union campaignŠhe was well aware of 
the rules pertaining to employee ri
ghts.  Accordingly, his deni-
als, the Respondent submits, s
hould be credited, especially 
since the General Counsel offered no corroboration to what 
amounts to a one-man™s word against another situation. While Stack did exhibit some 
confusion about the hours he worked, it seemed to me his confusion was based on the shift-
ing number of hours called for by his schedule over the past 
years.  I have also taken notice that Stack also made statements 
about the July 28, 2000 meeting in a handwritten memoran-
dum42 and in an affidavit
43 he provided to the Board agent, both of which contained information somewhat inconsistent with his 
trial testimony.  Thes
e documents were offered by the Respon-
dent and admitted by me for impeachment only.  However, in 
spite of some minor inconsiste
ncies, I do not believe that 
Stack™s testimony was unreliable.
  Rather, in the main, these 
documents offer substantial corroboration of his testimony at 
the hearing.  It should be noted that, according to Stack, he was 

basically subjected to a tirade by Binder, a veritable fusillade of 
invective and threats.  Perhaps,
 it was simply beyond Stack to 
capture with pinpoint accuracy Binder™s comments delivered 
over the course of an hour and a half.  On the witness stand, 
Stack, however, was steadfast, sincere, and confident in relating 
the incident.  I would credit his version of the encounter. By the same token, Binder™s 
version of the meeting seems lacking.  First, he provided 
no timeframe for a purported per-formance evaluation meeting with
 StackŠan important event.  
Also, Binder did not elaborate on this performance evaluation.  
According to Binder, the performance evaluation simply took 
place and he denied that he made the offending statements at-
tributed to him.  As  will be discussed later  in this decision, the 
                                                          
                                                           
42 See R. Exh. 17.  Stack said that after the meeting with Binder, he 
jotted down some notes about the meeting.  These were not produced at 
the hearing. Stack said that because of his visual impairment and mi-
graine problems, which prohibit writi
ng at length, his wife helped him 
prepare the memorandum and he signed it. 
43 See R. Exh. 18.  It would appear that the complaint allegations are 
derived from this affidavit. 
 Respondent™s managers follow a fairly set procedure for 
employee performance evaluations
, including an interview and a performance evaluation document 
that is signed by the super-
visor and the employee.  There was no documentation adduced 
by the Respondent to corroborate this purported evaluation of 
Stack.  I believe that Binder simply was not telling the truth 
about the purpose of the meeting on July 28, 2000, as well as 
what transpired there. 
Therefore, I would find and conclude that Binder, on July 21, 
engaged in unlawfully coercive and interfering conduct in the 
following particulars:  by stating to Stack that he was a poor or 
bad employee and threatening to reduce his overtime because 
of his support for and involvement with the Union or its sup-
porters; by surveilling Stack and telling him that he and the 
Company knew he was a union suppor
ter and that he was seen talking to other union supporters; 
by advising Stack to refrain 
from associating with union activists; and by threatening to 
transfer him to another department, all in violation of Section 
8(a)(1) of the Act.44d.  The August 16, 2000 disparate enforcement of a  no-trespassing rule by the Respondent™s agents  (subparagraph 8(g)) 
The complaint alleges essentially that on August 16, 2000, 
the Respondent, through Romanelli, accompanied by fellow 
admitted supervisors, Troy Henk and Todd Hall, told union 
supporters distributing union meeting notices after work hours 
in the company parking lot that they were trespassing and or-
dered them off the premises
; that this overly broad no-
trespassing rule was not similarly enforced against employees 
who opposed unionization at the Respondent™s facilities. The General Counsel called Greg Kennedy, Wayne Torn-
berg, and Michael Leach as witnesses regarding the August 16 
incident.45Kennedy testified that on August 16, 2000, at about 4:30 to 5 
p.m. after completing their shifts, he, Mike Leach, and Wayne 
Tornberg were distributing flie
rs reminding workers of an up-coming union meeting46 outside the facilities in the back park-
ing lot near the main door to all employees as they were leaving 
work or coming to work for the next shift.  According to Ken-nedy, he noticed Assembly Supervisor Todd Hall nearby ob-
serving them and using a hand-held
 radio.  A few minutes later, Romanelli and Paint Department Supervisor Troy Henk
47 ap- 44 Contrary to the General Counsel and the complaint, I do not find 
that Binder either impliedly or expressly told Stack he was a disloyal 
worker or that he would be given a written discipline because of his 
union involvement.  I do not
 believe the record supports a finding of a 
violation on these points.  I would dismiss these aspects of the com-

plaint.  Likewise, I would dismiss 
the allegations charging the Respon-
dent with Binder™s coercively telling Stack of the Company™s negative 
reaction to a filing of a charge with Board or coercively interrogating 
stack about his reasons for his support of the Union.  The record does 
not support these charges. 
45 On about July 8, 2000, Kennedy was elected chairman and Torn-
berg and Leach were elected to the employee bargaining committee. 
46 See GC Exh. 15, a copy of the reminder notice for a meeting 
scheduled for August 20, 2000, at th
e union hall, that Kennedy and the 
others were distributing. 
47 Henk™s name is misspelled in the complaint as Hank. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560peared on the scene.  According to Kennedy, Romanelli ap-
proached them and said they had to leave the premises as they 
were trespassing.  Tornberg, according to Kennedy, protested, 
saying that the three worked at the plant and questioned the 
trespassing charge. Kennedy said that Romanelli said that the three were indeed 
trespassing, that he did not want any trouble, and again asked 
them to leave, and they did. 
Tornberg and Leach both testified about the August 16 en-
counter and essentially corroborated Kennedy™s account.
48Tornberg also testified that on other occasions he had re-
turned to the plant after punching out and had never been con-
fronted with a trespassing charge
 or otherwise told that he 
could not return to come inside
 the premises.  Tornberg also 
related a time when he met coworkers on plant property after 
his shift as they were also gathering for the day to participate in 
a gambling outing and, in fact, went inside the building and 
spoke to two supervisors on this
 occasion.  Tornberg related other occasions when he had forgotten personal items and re-

turned to the plant after his shif
t to retrieve them without inci-dent.49  He also recalled seeing Romanelli and an antiunion 
employee, named Scott Keyser, 
dressed in short pants, obvi-
ously off work, conversing while sitting on a guardrail outside 

the plant.  Tornberg stated that he had seen Plant Manager Jerry 
Simms™ and Romanelli™s wives visiting the plant at lunchtime, 
as well as wives and girlfriends of various employees on vari-
ous occasions. 
Leach testified that prior to 
August 16, and even afterwards, he quite oftenŠabout 25 or 30 timesŠleft the plant and then 
returned to retrieve personal items.  According to Leach, the 
August 16, 2000 incident was the only time management had 
said anything to him about being on company property after 
punching out, and ordering him off the property.  Nothing of 
this sort has been said since that time. 
The General Counsel called witnesses Charles Jarvela, Derek Dukarski, and Stack regarding the Respondent™s discriminatory 
enforcement of the no-trespassing rule. 
Jarvela
50 testified that around mid-June 2001, at around 5:50 
a.m. at the beginning of his first_shift assignment, he observed 
three employees, Mike Sopcak, Jerry Childs, and another 

man,
51 standing outside of the plant™s main employee entrance 
approaching other employees as 
they were entering the build-
ing.  According to Jarvela, the three men appeared to be hand-
ing manilla folders to employees who appeared to be signing 
the folders.  Later that same 
morning (around 9:50 a.m.), while on break, Jarvela stated that he saw the same three employees 

at the front employee entrance with the folders and again ap-
proaching and obtaining signatures from employees leaving for 
                                                          
                                                           
48 Leach also said that he told Romanelli that he had just punched 
out a few minutes before. 
49 Tornberg said one such o
ccasion took place on September 18, 
2000.  Tornberg also said that employees are allowed to eat lunch in 
their cars on premises when they are ﬁoff the clock.ﬂ 
50 Jarvela had been employed with the Respondent since April 1995 
but was laid off around the first week
 of January 2002.  His last job 

with the Respondent was an assemb
ly department crib attendant. 
51 Jarvela did not know the third person. 
and coming back from their breaks.
52  On both occasions, ac-
cording to Jarvela, Paint Department Supervisor Henk was 
standing with the three, perhaps about 5 feet away
53 from them, just outside the main door of employee entrance near Henk™s 
parked motorcycle.  Jarvela stated that he could not say for sure 
that Henk was talking with the three employees, but Henk did 
not appear to be soliciting signatures. Derek Dukarski, employed by the Respondent for about 2-
1/2 years as a packing clerk, testified that some time in mid-
June 2001 at around 5:45Œ5:55 a.m., as he was reporting for 
work, he observed Sopcak and another employee, whose name 
he did not know, standing on the sidewalk within 5 to 10 feet of 
the employee entrance door near the parking lot, with clip-
boards in hand.  According to Dukarski, he saw the two men 
approaching the arriving employees and was told by the uni-
dentified man that he and Sopcak were asking employees to 
sign a petition to oust the Union.  Dukarski later heard the so-
licitations being made, although he himself was not asked to sign the petition.  Dukarski also stated that he observed Troy 

Henk, the second-shift supervisor, standing on the sidewalk at the entrance within 5 to 10 feet of Sopcak and the other men.  

According to Dukarski, Henk appeared to be watching the 
workers to see if they would sign; he appeared to be glaring at 
them.  During the 10 minutes he observed those activities, Du-
karski stated that Sopcak and the other men approached around 
20 people and that about 10 signed.54Stack testified that he kne
w Sopcak as a nonsupervisory 
worker in the Respondent™s programming department.  At about 5:50 a.m. around mid-June 2001, he too, saw Sopcak and 

another man (and perhaps a third man) with clipboards, stand-ing at the employee™s entrance.  According to Stack, Sopcak 
approached him and asked if he would sign a petition to get the 
Union out of the shop.  Stack said he told him no but decided to 
observe the activities.  According to Stack, at around this timeŠ5:40 to 5:45 a.m., Henk pulled up on his motorcycle and 
parked at the front entrance.  According to Stack, Henk stood 
behind and between Sopcak and the other man, about a foot 
away from them, and appeared to be watching them but did 

nothing more.  Stack said he obs
erved the two men approaching and speaking to the employees;
55 and some employees stopped 
to sign the petition.  Stack stated that when he punched in at around 6 a.m., Sopcak and the other men were still at the en-
trance. The Respondent submits (as it has argued previously) that 
while any distribution of written or printed matter on the com-
pany premises may not be done
 without first obtaining man-
agement™s written permission (p. 25 of the handbook), that 
solicitation is permitted on nonworking time (as stated on p. 18 
of the handbook).  Accordingly, the Respondent contends its 
no-trespassing rule is not overly 
broad.  The Respondent argues  52 Jarvela says he was not 
approached by the three. 53 I note that this witness had some difficulty in judging distances. 
54 Dukarski identified himself as
 a union supporter who showed his 
support for the Union by wearing union T-shirts with the union logo at 
least as early as August 2000.  He also admitted that he was asked by 
fellow employee Robert Stack to observe Sopcak™s activities. 
55 Stack stated that Jarvela and Dukarski were among the employees 
coming to work at this time. 
 SAGINAW CONTROL & ENGINEERING, INC. 561that it did not treat the union supporters disparately on August 
16 because, in June 2001, none of its managers knew that em-
ployees opposed to the Union were circulating a decertification 
petition. Inasmuch as the Respondent does not contest the fact that 
even under its own interpretation, it misapplied the no-
solicitation rule as to Kennedy, Leach, and Tornberg, and I 
have previously found for the reasons stated herein that the no-
solicitation rule in question is overbroad, the only question is 
whether there was disparate treatment of the prounion employ-
ees.
56The Respondent called Henk who admitted that on the day in 
question, he arrived for work57 on his motorcycle and saw a 
group of employees at the main entrance of the plant engaging 
in some activity.  According to Henk, he saw three employees
58 with clipboards but he had no idea what they were doing, and 

he did not hear them speaking although he was about 8 feet 
away.  Henk stated that he was smoking a cigarette for about a 
minute next to his motorcycle and then proceeded to the build-
ing and punched in for work.  Henk stated that he never ap-proached or said anything to th
e employees with the clipboards 
for the short period he was in the parking area and that he did 
not see them approach other employees.  Henk initially stated 
that he customarily takes his br
eak at 1:50 p.m., and not before; however, on the morning in question, he did take a morning 
break at which time he saw no employees with clipboards, only 
employees mulling about and talking. 
Henk stated that the next day, he came to work and saw the 
same people with clipboards standing out in front of the main 
entrance.  However, once more 
Henk stated he said nothing to them, nor did he stand by them. 
 Henk claimed that he was not really watching these activities but was unconformable with 
what was going on, and so did not
 want any involvement.  He 
did not know that the clipboard held petitions. Contrary to the assertion of the Respondent, I conclude that 
based on the clear and obvious circumstances as related by the 
General Counsel™s witnesses, it did, in all likelihood, know that 
the other employees were, at the least, soliciting their fellow 

employees on company property.  I further would find and 
conclude that the Respondent, in all likelihood, knew that the employees were soliciting signatures to decertify the Union in 
mid-June 200159 and, with this knowledge, purposely did not 
enforce its no-trespassing/no-so
licitation rule against these employees.
60  I note that Henk was one of the three supervisors 
                                                          
                                                                                             
56 The Respondent, on p. 16 of its posthearing brief, stated that the 
appropriate remedy for the misappli
cation of its no-solicitation rules is 
an order to stop enforcing the p. 25 rule without reference to the p. 18 
rule. 
57 Henk acknowledged that, as a first-shift supervisor, his day starts 
at around 5 a.m.; that, often, he arrives earlier than his employees. 
58 Henk recognized Mike Sopcak and Jerry Childs as two of the three 
employees he observed; he did not know the third man. 
59 There seems little doubt on this reco
rd that the dates of the solici-tation efforts took place on June 13 and 14, 2001.  I would so find. 60 While the complaint characterizes 
the rule as a no-trespassing rule, basically the rule in question to
 me is the same no-solicitation/no-
distribution rule previously di
scussed.  The Respondent™s handbook 
makes no reference to trespassing, and it seems to me that trespassing 
who confronted unionists Kennedy, Tornberg, and Stack in 
August and was present when Romanelli ordered them off of 
the premises for soliciting.  He
re, Henk, by his own admission, 
saw employees with clipboard
s approaching the employees 
and, while somewhat uncomfortable, said nothing and did noth-
ing over a 2-day period in the ma
tter; he did not want to be 
involved.  I find this incredible considering how quickly the 
Respondent™s agents acted on A
ugust 16, 2000, when the three union supporters, for a short period, were distributing fliers 
about the union meeting.  It seems clear to me, based on the 
credible testimony of Jarvela,
 Dukarski, and Stack which is 
frankly unrebutted, and the extant circumstances the Respon-
dent™s management, including Henk, were fully aware of what 
was going on with Sopcak and his colleagues in the parking 
area.61  Henk™s claim that he turned a blind eye and deaf ear to 
the goings-on is simply not belie
vable.  It seems implausible 
that he would be uncomfortable
 about something about which he knew nothing.  Accordingly,
 I conclude that the Respon-dent™s no-solicitation/no-distribution rule is overly broad and 
was disparately and discriminatorily enforced on August 16, 
2001, against the union supporters in violation of the Act. e.  The September 2000 interrogation of James Sperry  (subparagraph 8(h)) 
The complaint alleges that two of the Respondent™s agents, 
its personnel director and a superv
isor in its fabrication depart-ment, some time in September 2000 in preemployment inter-
views, coercively interrogate
d a prospective employee about 
his union sympathies and support, informed him that the Union 
would no longer represent its employees in the near future, and 
subsequently instructed him not to converse with union sup-
porters. The General Counsel called James Sperry
62 to establish the charge.  Sperry testified that he responded to an ad for a job at 
the Respondent and was interviewed by Doug Sandula, whom 
he thought was the personnel director,
63 around the first week of September 2000.  According to Sperry, Sandula, while re-
viewing Sperry™s application, as
ked him if his former employer 
was a Teamsters (union) shop.  Spe
rry said he said no, but that 
the employer was a UAW (shop).  Sandula then explained, 
saying that he was asking because there was a union trying to 
get in at the Respondent, and how would Sperry feel about 
working at the Company if there was a union.  Sperry said that 
he told Sandula he was neutral; he could take it or leave it.  
According to Sperry, Sandula then said it probably did not mat-
 was the term used by Romanelli to
 intimidate or coerce the union sup-
porters to leave the property with an
 implied threat of police involve-
ment or other serious consequences. 
61 The Respondent merely attacks th
e credibility of those witnesses 
based on what I consider insignifican
t discrepancies in their testimony 
and/or, as in the case of Jarvela, his being Kennedy™s roommate. 
I also conclude that, based on this
 record, the Respondent knew that 
Sopcak was known by it to be antiunion. 
62 Sperry worked for the Respondent from September through No-
vember 9, 2000; he said that he left
 because of dissatisfaction with his rate of pay and long hours at the Respondent. 
63 The Respondent admits that Sandula is and was employed as its 
personnel director and that he is one
 of its agents/supervisors.  Sandula 
did not testify at the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562ter because (essentially) so many union supporters had left the 
Respondent for other jobs that 
he was quite sure the Union would be ousted. According to Sperry, Sandula called him sometime after this 
interview concluded and set up a 
second interview.  Sperry was 
interviewed a second time, later that same day, this time by Len 
Harrington64 who, according to Sperry, identified himself to 
Sperry as a supervisor in the 
Respondent™s fabrication depart-
ment. 
Sperry said that he met w
ith Harrington who explained the fabrication department™s operations and what his duties would be if he were hired.  According to Sperry, Harrington also 
asked him what he felt about unions and advised that specifi-
cally a union was trying to get in at the time.  Sperry said he 
told Harrington that he was neutra
l, and again, he could take a union or leave it.  Sperry said that Harrington said that he 

thought the Union would probably be ousted because most of 
the union supporters, whom Harrington described as trouble-
makers, had left for other employment. 
Sperry was hired around September 18 and received an ori-
entation by Sandula who, among 
other things, went over com-
pany benefits.  According to Sperry, Sandula warned him that 

when he got on the work floor, there were going to be some 
workers for and some against th
e Union.  He advised Sperry 
not to talk to either side, just walk away from them; that he did 

not have to talk to anyone.
65  Sperry stated that Sandula did not 
threaten him with discipline if he talked about the Union with 
another worker. Because neither Sandula nor Harrington testified at the hear-
ing, Sperry™s testimony is for a
ll practical purposes unrebutted.  
While the Respondent at the hearing attempted to impeach 
Sperry, I believe it was not successful.  In my view, Sperry 
testified consistently and without 
exaggeration; he insisted that his version of the contacts with the Respondent™s agents and supervisors happened as he testified.  On bottom, he was a 
highly credible witness in my view.  I would credit his testi-
mony. 
The issue then becomes whether, under the circumstances, 
the statements by the Respondent
™s agent and supervisor to 
Sperry reasonably tended to coerce or interfere with the free 

exercise of his rights as an employee under the Act.  
Rossmore 
House, 269 NLRB 1176 (1984), enf. sub nom. Hotel & Restau-
rant Employees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985). The General Counsel argues that Sandula™s and Harrington™s interrogations about Sperry™s f
eelings about the Union consti-
tute illegal interrogation under the Act, and Sandula™s advice not to associate with either union or nonunion supporters was 

unreasonably coercive, as was his statement that the Union 
would soon be ousted.                                                           
                                                           
64 The Respondent admits that Harrington was employed as a super-
visor in its enclosure fabrication de
partment.  Harrington did not testify 
at the hearing. 65 Sperry stated that at the two preemployment interview sessions, he 
met with Sandula and Harrington alone
.  At the orientation session, 
there was another new hire, whom Sp
erry did not know, in attendance. 
The Respondent submits that Sandula, in the first interview, was merely inquiring whether Spe
rry could handle working in a 
union environment after having been laid off by a union em-
ployer.  Since Sperry indicated he could, the Respondent sub-
mits that Sandula simply made a prediction that the Union 
would be ousted and hired Sperry
 in spite of his saying he 
could (indeed) ﬁtake the union.ﬂ  The Respondent further sub-
mits that the comments
66 made to Sperry in the orientation 
session were in the nature of a reminder of the workplace rules 
prohibiting nonwork-related conversation on the shop floor 
during worktime; that Sandula™s reminder of the rule was ap-
propriate in context, given the ongoing controversy among the 
workers about the Union on the shop floor and the potential for 
nonwork-related conversation taking place. I note first that since neither Sandula nor Harrington testi-
fied, the Respondent™s argument is just that, an argument con-
structed in its brief, and, as 
such, is not persuasive given the legal standards applicable to an 8(a)(1) violation. Second, the circumstances or context of the offending con-
duct and/or statements are controlling, not the motives or ra-
tionale of the Respondent.  Here, Sperry, a prospective em-
ployee was interrogated on two occasions by management 
about his feelings about the Union.  On each occasion, he pro-
fessed neutrality.  However, unde
r Section 7 of the Act, an employee is, broadly, free to support or not support a union; he 
does not have to be neutral.  
When asked about his feelings about the Union at his first interview, Sperry could reasonably 

have felt that he had to be careful about his answer.  At the second interview, he was asked a similar question and, having 
given Sandula his neutral position,
 Sperry reasonably may have 
felt he had to give the same 
response to Harrington.  Clearly, 
any reasonable person could conclude, having been asked the 
same question twice by manage
ment personnel with the power 
to decide his employment status
, that the union and his feelings 
about it were important to his prospective employer; that the 
answer given could not only aff
ect his getting the job but could influence his future with the Company if he were hired.  Nota-
bly, both Sandula™s and Harrington™s volunteered view, that the 
union supporters (troublemakers) were leaving or were gone and that Union would be ousted, indicates hostility to the Un-
ion.  Sperry™s decision to be 
ﬁneutralﬂ reasonably could have 
been influenced by these stat
ements.  Finally, Sandula™s orien-
tation advice (masquerading as a warning in my view) could 
reasonably tend to coerce and interfere with Sperry™s right as an 

employee to support or not support the Union or engage in 
concerted activities for his and other employees™ mutual aid and 
protection.  Sandula™s advising Sperry not to talk to either side 
is in total context an unreasonable interference with Sperry™s 

Section 7 rights.  I would find th
at the Respondent violated the Act in its dealings with Sperry.  
Little Rock Electrical Contrac-tors, 336 NLRB 146 (2001).  66 In its brief, the Respondent does not accurately deal with Sperry™s 
second interview with Harrington.  Rather, it attributes to Harrington 
Sandula™s comments made to Sperry in the orientation session.  The 
Respondent, therefore, has omitted its
 argument with respect to the 
statements Sperry said were made to him by Harrington in the second 
interview.  SAGINAW CONTROL & ENGINEERING, INC. 563f.  The implied detrimental 
impact on employee evaluations 
 for wearing a union T-shirt (subparagraph 8(i)) 
The General Counsel called Dukarski who testified that Binder, as his immediate supervisor for the entire time he has 
been with the Company, gave him his semi-annual performance 
evaluations.  According to Dukarski, Binder™s usual practice at evaluation time was to pull him aside to a private area of the 
plant, usually the breakroom, and discuss his performance for 
any given past 6-month period.  
In the end, Binder would give 
him for his and Binder™s signature a performance evaluation 
form that stated his ratings in 11 performance-related areas.  
Based on the evaluation by Binder,
 Dukarski stated he would 
be given a wage change, usually 
for him a raise, derived from a predetermined available amount. Dukarski said that he was due for a performance evaluation 
on or about August 31, 2000, and Binder, following his usual 
procedure asked to meet with him in the breakroom to discuss 
the matter.  On the way to the breakroom, Binder told him that 
he (Dukarski) had gotten so close to his evaluation, but then he 
had worn ﬁthat union T-shirtﬂ and he (Binder) could not do 
anything more for him for that evaluation.  According to Du-
karski, he made no response to 
the statement and the evaluation session then took place.  While 
discussing the categories indi-vidually, Binder told him that hi
s excessive talking with other 
employees had affected his evaluation.  Dukarski admitted that 
he had been spoken to about talking during work on two previ-
ous occasions by management. 
Dukarski said that he felt that he received a lower raise on 
the evaluation67 because he had worn a union T-shirt to work to 
show his support for the Union about a week before the evalua-
tion, that he had worn it all day that day. 
Binder denied making the statements attributed to him by 
Dukarski.  Binder acknowledged that he had seen various em-ployees wearing T-shirts and buttons supportive of the Union; 
however, he could not remember whether Dukarski wore a T-shirt.68  However, Binder said that
 he had never told any em-
ployee that they could not wear these items, nor were they ever 
disciplined for wearing them.  Binder stated that he knew that 
basing an employee™s evaluation on whether he had worn a 
union T-shirt was illegal. The General Counsel argues that the Respondent, through 
Binder, violated the Act in his d
ealings with Dukarski much as he did in the incident with Stack, since here, too, his remarks to 
Dukarski reasonably tended to in
terfere with Dukarski™s Sec-tion 7 rights. The Respondent, stressing Binder™s credibility over Dukar-
ski™s, argues that Binder did not make the offending remarks, that there was no corroborating proof that Dukarski even wore 
                                                          
                                                           
67 Dukarski™s August 31, 2000 evalua
tion is one of several of his 
evaluations covering the period Ma
y 27, 1999, through September 11, 
2001.  See GC Exh. 36. 
Dukarski received a raise of 26 cents
 out of an available amount of 
50 cents on August 31, 2000. 
68 Binder claimed that Dukarski was not really one to wear T-shirts 
and pins as compared to employees Stack and Kennedy, who regularly 
wore union paraphernalia. 
a union T-shirt, and that Dukarski did not suffer any detrimen-
tal impact on his performance evaluation.69As before, I would first credit Dukarski™s testimony and con-
clude that Binder made the rema
rks Dukarski attributed to him.70  Regarding 8(a)(1) violations, the Board™s test for deter-
mining such violations does not turn on the employer™s motive, 
or the success, or failure of the attempted coercion.  Rather, the 

test is bottomed on whether the 
employer engaged in conduct, 
regardless of intent, which reasonably tends to interfere with 
the free exercise of employee rights under the Act.  
American Freightways Co.
, 124 NLRB 146 (1959); and Roadway Ex-press, Inc.,
 250 NLRB 393 (1980).  I conclude that the remarks 
by Binder conveyed the message to 
Dukarski that if he had not worn the union T-shirt the week before his evaluation, Binder 
could have done more for him in the performance evaluation.  
The statement implied that by w
earing the T-shirt, Dukarski™s evaluation was adversely affected and possibly he received a 
lower raise because of his wearing of the union T-shirt.  I 
would conclude that Binder™s 
comments were coercive and, 
under the circumstances, reasonably tended to violate Dukar-
ski™s rights under the Act. g.  The February 8, 2001 strike letter to employees  (subparagraph 8(j)) 
The complaint alleges that the Respondent issued a letter to 
its employees essentially informing them that they were re-
quired to report for work regardless of a strike if they valued 
their employment and that the employee™s failure to report for 
work during a strike, and/or even 
not participating in picketing, would be considered by the Respondent to be engaging in the 

strike and subject them to permanent replacement. 
It is undisputed that on or about February 8, 2001, the Re-
spondent posted and distributed a notice to its employees enti-
tled ﬁIf There Is a Strikeﬂ
71 at its plant facilities.  The notice in  69 The Respondent points out that Dukarski received from Binder in 
the prior 6 months™ evaluationŠFebruary 28, 2000,Šessentially the 
same percentage wage increase as 
he did in August 2000.  I do not find 
this point persuasive for purposes of 
the 8(a)(1) charge in question.  It 
is the coercive nature of the statemen
t, not the results, that controls the issue. 70 I note that Binder stated that the main factor (in the evaluation 
process) is attendance, and ﬁthere we
re several different classifications 
in the performance of how that individual performs.ﬂ  (Tr. 861.)  How-

ever, he did not explain how these 
or other factors were applied to 
Dukarski to justify the evaluation he 
gave him.  Thus, in view of his 
prior conduct with Stack, and this somewhat inchoate explanation of 

Dukarski™s evaluation, I found his de
nials regarding Dukarski™s having 
worn the union T-shirt unpersuasive. 
71 See GC  Exh. 21, which includes 
the notice in its entirety.  The no-tice was printed on the Respondent™s 
letterhead and was signed by Fred 
May Jr., as president.  Note also that the Respondent mailed a letter to 

all employees and their spouses about a week after the February 8 
notice.  (GC Exh. 22.)  Among other things, this latter letter indicated 
that the Union threatened the Responde
nt with a strike if no agreement 
was reached by February 1, 2001.  Th
e letter goes on to say ﬁif a strike 
occurs [the Respondent] will continue to operateŠemployees will be 

encouraged to work and strikers will be permanently replaced.ﬂ  It 
should be noted that this latter letter is not the subject of any complaint 
allegation.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564pertinent (excerpted) part provided the following information to 
the Respondent™s employees: 
 1.  The Company will continue to operate. 
2.  Employees who wish to work will be encouraged to 
cross the Union™s picket line. 
3.  NOTICE TO STRIKERS The Company will immediately take steps to 
perma-nently replace you with a new worker. 
When you go on strike all of your company provided 
benefits (including health care) will stop immediately!  Current COBRA rates for stri
king employees to continue 
health care are [Rates provided for families, couples, and singles] 
You will not be entitled to unemployment benefits 
while you are on strike. 
. . . . 5.  If a strike occurs all vacations will be cancelled 
immediately.  If you do not come to work, and even if you 
do not participate in any picketing, you will be considered 
to be on strike and be subject to replacement
.  Exceptional circumstances could result in an excused absence, but only 
if you seek specific approval from [the personnel director] 
. . . 6.  Make no mistake about itŠif you value your job and your continued future at Saginaw Control [amper-
sand] Engineering you must co
me to work regardless of a strike!
  The Act, of course, confers upon employees the right to or-
ganize in Section 7 and the right to strike in Section 13. The General Counsel argues that the Respondent™s posting and distribution of this notice was violative of the Act because 
the notice goes beyond mere predictions of what may happen in 
the event of a strike, but actually threatens employees in an 
overly broad fashion with permanent loss of their jobs by im-
plication and reasonable inference even if they are engaging in 
an unfair labor practice strike as opposed to an economic strike.  The General Counsel also submits that given the number of 
unfair practices committed by the Respondent prior to the post-
ing, its unqualified statement that it would immediately and 
permanently replace any striking (both actual and perceived) 
employee constitutes an unlawful coercive threat to employees 
who may be off of work with approved leave and/or for legiti-
mate cause and/or who may not even have received a copy of 
the notice. The Respondent counters, arguing that the notice in pertinent 
part is protected speech under Section 8(c) of the Act inasmuch 
as the language deemed offensive contained no threats of repri-sal, force, or promise of benefit.  The Respondent, in essence, argues that the notice was consistent with the extant Board 
precedent governing permissible employer speech in the con-
text of an economic strike to which action the notice was di-
rected. It should first be noted the notice does not make any clear 
distinction between economic and unfair labor practice strikes.  
Throughout the letter, which I have carefully considered, there 
are numerous references to the 
word ﬁstrikeﬂ but nowhere is there a qualifying reference to economic strikes or strikers.  
There likewise is no reference to unfair labor practice strikes or 

strikers.  Reduced to its essence, to me, the clear thrust of the 
Respondent™s (explicit and implicit) message in the notice is if 
a worker strikes, irrespective of the reason, or even by his ab-
sence from work appears to be striking, he will be replaced 
permanently.  Thus, the Respondent™s notice does not in my 
view limit itself to economic strike scenarios.  Therefore, the principal case relied upon by the Respondent, 
Eagle Comtron-ics, Inc., 263 NLRB 515 (1982), is inapposite.72  In my view, 
the instant notice in effect tells employees that they cannot or 
better not strike for any reason; and this is patently illegal.  

Caterair International, 309 NLRB 869 (1992).  The notice also, in its overbreadth, to me, goes one step further by inform-
ing employees that the employer, not they or the Union, will 
determine whether they are indeed on strike because their mere 
absence from work during a strike will be deemed by the 
Respondent to be strike participation.  Any exceptions would in 
likewise be determined by the Re
spondent.  Thus, in effect, the Respondent here, has deemed itself the arbiter of rights con-
ferred by the Act on employees or 
their representatives.  It is hard to imagine a more coercive or egregious interference with 
employee rights than this notice, especially in the context of the 
many unfair labor practices committed by the Respondent prior 
to its promulgation.  I would find a violation of the Act.73h.  Plant Manager Simms™ removal of union posters  while allowing the posting of other materials  (subparagraph 8(k)) 
The complaint essentially alleges that admitted supervi-
sor/agent and Respondent™s plant manager, Jerry Simms, re-
quired employees to remove union posters from their lockers 
while allowing other materials to remain posted. 
Kennedy was called to support th
is allegation.  Kennedy re-
called an incident with Simms and stated that around the begin-
ning of May 2001, he was asked 
by Simms to remove three 
posters affixed to three sides of his locker.  The posters pro-
claimed, ﬁWe Support the United Steelworkers.ﬂ  Kennedy 
stated that he had put these posters up around the end of April 
                                                          
 72 Baddour, Inc.
, 303 NLRB 275, 279 (1991).  The employer in 
Ea-
gle Comtronics, supra, had stated ﬁthat in the case of an economic 
strike . . . present employees could be replaced with applications on 
file.ﬂ  In Eagle Comtronics
, the Board held that an employee does not 
violate the Act by truthfully inform
ing employees that they are subject 
to permanent replacement 
in the event of an economic strike ﬁ[u]nless 
the statement may be fairly understood as a threat of reprisal against 

employees or is explicitly coupled w
ith threats.ﬂ  Moreover, basically, 
as long as the employer™s statements on job status after an (economic) 

strike are consistent with the law, they cannot be characterized as re-

straining or coercing employees in the exercise of their rights under the 
Act.  Here, the Respondent™s notice does not meet this crucial point of 
Eagle Comtronics
. 73 I agree with the General Counsel™s
 contention that even if the no-tice could, arguendo, be construed to 
be referring solely to an economic 
strike, nonetheless it clearly tells employees that not only may they be 
replaced but threatens unlawfully to di
scharge them as a result of strike 
activity.  Contrary to the Respondent
, I would conclude that the Re-
spondent has not satisfied the requirements of 
Laidlaw Corp., 171 
NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397 

U.S. 920 (1970), which I believe governed in substantial part the issue 
here.  See also Consec Security, 325 NLRB 453, 457 (1998). 
 SAGINAW CONTROL & ENGINEERING, INC. 5652001 but also had previously posted stickers supporting the 
Union.  Kennedy stated that 
during this time other employees 
had posted National Rifle Association, Right to Life, and (race-

car driver) Dale Earnhardt stickers and posters on their lockers. According to Kennedy, he que
stioned Simms about the re-quest and was told by him that 
he (Simms) wanted to keep out 
any signs supportive of or against the Union; that he was order-

ing everyone to take down these posters as he did not want 
them in the shop.  According to Kennedy, Simms told him if 
you guys want to battle it (the uni
on issue) outside of the shop, that would be fine with him, but not in the shop.  Kennedy 
stated that Simms was polite to him and he complied with 
Simms™ request.  However, Kennedy said that he told Simms 
that he (Kennedy) would check on the legality of Simms™ re-
quest because he thought it was his right to support the Union in this fashion.  Kennedy also 
stated that Simms did not ask the 
employees to remove other nonuni
on-related signs or stickers from their lockers.
74Simms readily admitted that he requested Kennedy to re-
move the union posters in question from his locker but denies 
telling or ordering him to do 
so.  Simms also acknowledged that over the past couple of y
ears, he has had employees re-
move procompany as well as 
prounion paraphernalia from dif-
ferent locations in the plant.  According to Simms, he actually 
ordered removal of procompany
 materials because he thought 
he was at liberty legally to do this.  However, he always asked 
or requested that prounion mate
rials be removed because he 
was unsure of the law on this point.  Simms stated that, gener-
ally, he ordered removal of any 
items he deemed controversial enough to affect production.75  According to Simms, Dale 
Earnhardt stickers were not controversial, although he admitted 
that even these could become controversial if, for example, 
employees believed Jeff Gor
don (another popular stock car driver) was a better racer. 
It is well established by the Board and the Courts
76 that in the interest of maintaining production and workplace discipline, 
employers can lawfully impose restrictions on workplace com-
munications among employees.  However, where employers 
allow workers to post items of interest, it may not impose con-

tent-based reductions that discriminate between postings of Section 7 matters and other postings.  Vons Grocery Co.
, 320 NLRB 53, 55 (1995).  Furthermore, the employer may not re-
move union literature while leaving other posted items of a 
personal and/or non-business nature.  Kroger Co., 311 NLRB 
                                                          
 74 According to Kennedy, around 2 months before the November 
2001 hearing, employees™ lockers were moved from a work area to the 
break area.  Since the move, employees continue, without objection 
from management, to keep the Ear
nhardt and other stickers on their 
lockers. 75 Simms cited as examples of controversial matters, provocatively 
illustrated calendars, and the controversy over the 2000 presidential 
election which caused him to step in
 and control the employees™ behav-
ior.  According to Simms, when 
controversy affects production, he 
believes it is his place to step in and eliminate it. 
76 See Republican Aviation Corp. v. NLRB
, 324 U.S. 793, 804 
(1945); 
National Steel Corp. v. NLRB
, 415 F.2d 1231 (6th Cir. 1969); 
and see also Container Corp. of America
, 244 NLRB 318 fn. 2 (1979).  
Unions have no statutory right to post notices on employers™ premises. 
1187 (1993).  Moreover, the Board has held employers liable 
under Section 8(a)(1) by restricting the distribution or posting 
of materials they consider libelous, defamatory, scurrilous, 
abusive, or insulting, or which would tend to disrupt order, 
discipline, or production in the plant as they could be construed 
as applying to union literature.  
National Steel Corp. v. NLRB
, 625 F.2d 131 (6th Cir. 1980). The Respondent does not take issue with Kennedy™s version 
of the incident with Simms.  Rather, it argues that Simms 

merely requested, did not order, 
Kennedy to remove the posters 
and politely explained to him hi
s reasonsŠthe posters were so controversial that they would have disrupted production in the 
work areas where Kennedy™s locker happened to be located.  
Accordingly, the Respondent argues that there was no viola-
tion; that Simms was even justified in his actions even if he had 
ordered Kennedy to remove the 
posters.  However, he did not, 
and Kennedy complied with his request. 
The General Counsel argues that, irrespective of Simms™ 
purported polite request, Kennedy was unlawfully coerced to 
remove his union posters and, acco
rdingly, his Section 7 rights 
were interfered with. I would agree with the General Counsel and would find a 
violation.  I note that the Board requires a showing of objective 
evidence, that of special circumstances, that would support the employer™s belief that a ban (on employee postings) was neces-
sary to maintain production, decorum, and discipline in the 
workplace.  Midstate Telephone Corp., 262 NLRB 1291, 1292 
(1982); and United Aircraft Corp., 134 NLRB 1632 (1961). Here, clearly, the Respondent allowed the posting of various 
nonbusiness-related posters and stickers on the employees™ 
lockers.  It reserved to itself the right to remove so-called ﬁcon-
troversialﬂ matter deemed to affect adversely production.  
However, the record here does not support any finding of spe-
cial circumstances justifying Simms™ action. 
Simms did not specifically speak to ongoing incidents or 
scenarios at the plant that could serve as objective evidence 
(special circumstances) that Ke
nnedy™s posters did or could 
have caused or was causing specific production problems.  He merely deemed the posters contr
oversial and, therefore, in his 
view, production could be affected.  That he interceded in the 
past when provocative calendars were posted and on the occa-
sion of the BushŒGore election (w
hich surely was controversial 
by any standard), does not establish that production at the plant 
is affected by deeming certain matters controversial, especially 
when the Respondent appoints itself as the sole arbiter of what 
is or may be controversial.  I 
am also not impressed by Simms™ 
having requested as opposed to 
ordering Kennedy to remove 
the posters.  In agreement with the Genera
l Counsel, Simms as plant manager, and Kennedy™s ultimate supervisor, in context 
was coercive in spite of Simms™ choice of words or even his 
polite demeanor.  Moreover, Kennedy may have complied with 
Simms™ request, but he did so only reluctantly.  Hardly can it be 
said that there was no element of coercion in Simms™ behavior 
under the circumstances.  I would find a violation in this in-
stance. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566i.  The alleged coercive surveillance of union activities   by Troy Henk (subparagraph 8(l)) 
The complaint essentially charges that on or about June 13 
and/or 14, 2001, Henk coercively surveilled employees en-
gaged in union activities, and by his presence lent hisŠand the 
Respondent™sŠsupport to an effort by employees to decertify 
the Union as the exclusive collective-bargaining representative 
of the Respondent™s employees. 
[By way of prefatory note, this allegation relates to a previ-
ously discussed allegation char
ging the Respondent with dis-
parately enforcing its no-trespassing charge on August 16, 
2000.  Accordingly, I will not re
state the factual scenario, ex-cept in a limited way.] 
It may be recalled that empl
oyees Jarvela, Dukarski, and 
Stack, as well as Henk, testified about events of June 13 and 14, 2001.  It is beyond dispute that 
there was a decertification effort being undertaken by certain of the Respondent™s employees 
who opposed the Union.  The question is whether admitted 
Supervisor Henk, who clearly was on the scene on both occa-
sions, was or could be said to
 be surveilling union activities of the employees and/or by his mere presence lent the Respon-
dent™s support to the decertification effort. The General Counsel argues that
 Henk knew, in spite of his denials, that Sopcak and the ot
hers with the clipboards were gathering signatures for the decertification effort and, by stand-
ing within about 5 feet from them, not only surveilled employ-
ees presumably making decisions to sign or not sign the peti-
tions, but also lent the Responde
nt™s support to the decertifica-tion effort.77The Respondent contends that Henk, following his personal 
habit, was merely smoking a ci
garette on both days before 
punching in for work, and noticed something was going on but 
was not sure.  Henk was uncom
fortable about the goings-on and left the area.  The Respondent submits that Henk was nei-ther surveilling nor lending his support to what turned out to be 
a decertification effort by certain employees. 
First, I do not believe Henk™s denials of knowledge of the 
nature of the activity he observed on June 13 and 14.  It seems 
clear and unavoidably so that anyone observing Sopcak and the 
others with the clipboards (on 
two occasions) would know what they were about.  The questi
on remains whether the few min-
utes Henk spent smoking and watching the scene is tantamount 
to an unlawful surveillance; and whether his presence for these 
short periods could reasonably be construed to be lending sup-
port to the decertification effort, and thereby unlawfully inter-
fering with the employees™ right to organize. 
I am inclined to agree with 
the Respondent that Henk™s con-duct on the day in question does not constitute unlawful sur-
veillance.   The  Board   test   for    determining   whether   an  
                                                          
                                                           
77 I should note that the General Counsel actually did not address this 
charge much at all in his brief.  Ho
wever, he argues most forcefully that 
Henk and, hence, the Respondent knew of the decertification effort.  
However, as I read his brief, not
hing is said about surveillance and lending support to the effort.  None
theless, based on the General Coun-
sel™s brief in its entirety and his generally postulated theory of the case, I have chosen to articulate his position as stated above. 
employer has created an impression of surveillance or indeed is 
surveilling employees is whether the employee(s) would rea-
sonably assume from the behavior that their union activities had 
been placed under surveillance. Fred™K Wallace & Son, Inc.
, 331 NLRB 914 (2000).  
United Charter Service, 306 NLRB 150 (1992).  That test, in my view, has not been met with re-
spect to Henk™s involvement in the collection of signatures by 
the antiunion employees. 
Also, even crediting the testimony of the three employees, 
Jarvela, Dukarski, and Stack, I do not believe that Henk, by 
standing near the collectors of signatures, engaged in the type 
of conduct that would constitute lending support to the decerti-
fication effort.  It seems clear that Henk, although close to the 
group of collectors, did nothing overt to encourage employees 
to sign the petition.  I believe at most he was merely present at 
the scene and, without more, mere
 presence at or near the scene of the collection of decertification signatures, cannot reasona-

bly be construed to be lending support for purposes of Section 
8(a)(1).  I would recommend dismissal of this aspect of the 
complaint.
78C.  The 8(a)(3) Allegations 
The complaint alleges, in para
graph 9, nine separate viola-tions of Section 8(a)(3) by the Respondent in calendar year 
2000.  Before discussing these charges, it is helpful first to 
discuss the legal principles applicable to 8(a)(3) violations un-
der the Act. Section 8(a)(3) of the Act makes it an unfair labor practice 
for an employer to discriminate in regard to hire or tenure of 

employment, or any term of condition of employment, to en-
courage or discourage membership in any labor organization.  
29 U.S.C. §158(a)(3). Preliminary to determining whether an employer has dis-
criminated against an employee in violation of Section 8(a)(3) 
or (1) of the Act, the Board has held that the General Counsel 
must first make a prima facie 
showing sufficient to support the inference that the protected activity(ies) of the employee was a 
motivating factor in the employer™s decision affecting any term 
or condition of the employees™ em
ployment.  If this is estab-
lished, the burden then shifts to
 the employer to demonstrate 
that the action would have occurred irrespective of whether the 
employee was engaged in protected activity.  
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981).  
It is also well settled, however, that when an employer™s stated 
motives for its actions are found to be false, the circumstances 
may warrant an inference that the true motive is one that the 

employer desires to conceal.  The motive may be inferred from 
the total circumstances proved.  Moreover, under certain cir-
cumstances, the Board will infer animus in the absence of direct 
evidence.  That finding may be inferred from the record as a 
whole.  Fluor Daniel, Inc., 304 NLRB 970 (1991). A prima facie case is made out
 where the General Counsel establishes union activity, employ
er knowledge of that activity, 
 78 As I have previously found, I 
believe management was informed 
of the signature collection, in a
ll likelihood, by Henk and disparately 
and discriminatorily did not invoke 
the ﬁtrespassingﬂ rule against the 
collectors.  This finding, in my view, has a more appropriate applica-
tion to the 8(a)(5) violations and will be discussed later.  SAGINAW CONTROL & ENGINEERING, INC. 567animus, and adverse action agai
nst those involved, which has the effect of encouraging or discouraging union activity.  
Farmer Bros. Co., 303 NLRB 638, 649 (1991).  Inference of animus and discriminatory mo
tivation may be warranted under 
all the circumstances of a case, even without direct evidence.  
Evidence of suspicious timing, fa
lse reasons given in defense, failure to adequately investigat
e alleged misconduct, departures 
from past practices, tolerance of behavior for which the em-

ployee was allegedly fired, and 
disparate treatment of the dis-
charged employees, all support in
ferences of animus and dis-
criminatory motivation.  
Adco Electric
, 307 NLRB 1113, 1123 
(1992), enfg. 6 F.3d 1110 (5th Cir. 1993); Electronic Data 
Systems Corp.,
 305 NLRB 219 (1991); Bryant & Cooper Steak-
house, 304 NLRB 750 (1991); Visador Co., 303 NLRB 1039, 1044 (1991); and In-Terminal Services Co., 309 NLRB 23 (1992). Once the General Counsel has made a prima facie case, the 
burden shifts back to the employer.  That burden requires a 

respondent ﬁto establish its Wright Line defense only by a pre-
ponderance of evidence.ﬂ  The respondent™s defense does not 
fail simply because not all of th
e evidence supports it, or even because some evidence tends to negate it.  
Merilat Industries, 307 NLRB 1301, 1303 (1992). With these legal principles serv
ing as a backdrop, we turn to the allegations, the witness testimony and my conclusions re-
garding each. 1.  The Greg Kennedy allegations 
In subparagraphs 9(a), (b), (d), and (i) of the complaint, the 
Respondent is charged with committing violations of Section 

8(a)(3) of the Act against Kennedy over a period covering 
about June 9 through October 16, 2000.  Kennedy testified 
about these matters. Kennedy stated that the day after the election, Binder as-
signed a local delivery to him at
 around 7 a.m.  Kennedy said 
he returned to the plant at around 9:30 a.m., whereupon Binder 
told him to report to the assembly department.  According to 
Kennedy, in the succeeding days, he did less and less local 
driving and it was clear to him that the other drivers who cus-
tomarily did the long distance deliveriesŠthe stake truck and 
semidriversŠwere making the local deliveries in his place.  
Kennedy said that prior to the election, the only time other 
drivers made local deliveries was when he was not available; 
he, alone, usually made the local deliveries daily.
79  According 
to Kennedy, after the election, 
Binder assigned him some local 
deliveries but other drivers were
 regularly given this assign-
ment.  Kennedy stated that he
 made only five deliveries be-

tween June 9 and July 5, 2000.  
However, after July 5, Binder 
gave him more deliveries on a regular basis.  Kennedy stated 
that after August 2, he made no deliveries.80  According to                                                           
                                                                                             
79 Kennedy stated that during 
the period covering February 1999Œ
June 8, 2000, he was the exclusive driver for local deliveries except 
when he was not available or when
 on vacation; he drove 5 days per 
week.  Kennedy admitted that on most
 occasions during this time, he 
did not drive a full day and, when not driving, he worked mainly in the 
shipping, packaging, or assembly departments. 
80 Kennedy™s testimony on this point
 is somewhat confusing and in-
consistent inasmuch as he also tes
tified that ﬁ[on] July 5 [2000] I was 
Kennedy, prior to the election,
 Binder never assigned anyone 
else to make local deliveries when he (Kennedy) was present 
and available. Kennedy testified that on June
 20, 2000, he was formally 
written up by Binder for allegedly violating the Company™s 
work rules.81  He explained the circumstances of the writeup.  
According to Kennedy, he had just returned to the shop at 

around 4:23 p.m., having picked up another driver who had left 
a company truck at a repair shop. 
 He stated that he was wash-ing his hands at the paint area restroom sink when several painters82 standing nearby asked him what was the Union™s 
next move (its having won the election).  Kennedy said he told 
them that they would be receiving an explanatory letter from 
the union bargaining committee.  Then, the paint line supervi-sor, Steve Walker, approached the group and asked the painters 
to come with him.  According to Kennedy, he saw Walker 
speaking to Binder at about 4:
27 p.m. and heard him say to 
Binder that Kennedy had been talking to the guys at the sink. 
Later the next day, Kennedy sa
id Binder approached him at his locker and handed him the writeup.  Kennedy stated he told 
Binder he disagreed with the alleged violation and wrote a re-sponse on the form. Kennedy testified that his tour 
of duty ended at 4:30 p.m. and 
it was customary before June 20 for employees to wash up at 
the end of their shift and converse with one another about non-
work-related matters.  Moreover, according to Kennedy, super-
visors, including Pagano, Brian Peterson, Walker, and even 
Binder, off and on have been present on these occasions.
83  Kennedy said he had previously
 never been reprimanded or disciplined about nonwork-related conversations at the sink nor had anyone else to his knowledge. 
Kennedy stated that at about
 8 a.m. on August 2, 2000, he and Binder were on the loading dock and Binder asked him about the dates he and other union representatives were to at-
tend a union convention.  In the 
course of this conversation, according to Kennedy, Binder said that he was sure that he 
(Kennedy) knew the Company was against unions, that the 
Company would do what it had to do to protect itself.  Binder 
asked whether he (Kennedy) 
had thought about the conse-quences of his actions.  Kennedy 
said he told Binder that he 
had.  pretty much reinstated back to driving.ﬂ  (Tr. 129.)  Also, Kennedy 
admitted that Binder, after the electi
on, scheduled him fo
r truckdriving.  
(Tr. 221.) 
81 See GC Exh. 14.  This writeup 
accused Kennedy of violating the 
following rules:  refusal to observe
 department working hour schedul-
ing; loafing or sleeping or other 
abuse of time during working hours; 
interfering with any employee™s performance of duties by talking or 
other distractions; and delaying or
 restricting production or coercing 
others to delay or restrict production. These rules appear in the Respon-
dent™s handbook. 
82 Kennedy identified the painters as
 Dave Unger, Rob Henry, Alan 
Thousand, and Larry Value.  Kennedy noted that there was a wash sink 
in his assembly area; but he sometimes used the paint area sink. 
83 Kennedy cited as example convers
ations he had with the Ware-
house Supervisor Peterson about auto
mobiles; Binder and he talked 
about vacations; Walker about hunting, and Mike Pagano about bowl-
ing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568Then, another driver pulled into the dock and asked Binder 
whether Kennedy was going to c
ontinue being the local truck-
driver.  According to Kennedy, Binder said as far as he was 
concerned, Kennedy would be the local driver. 
Kennedy said he made his de
liveries that morning and re-
turned to the plant at about 11 a.m.  On his return, Kennedy 
said that Binder asked to speak with him privately in the freight 
area.  According to Kennedy, Binde
r said that he had bad news for himŠthe Company was removing him from the pickup 
truck duties because of a conflict of interests.  Binder explained 
that management determined that Kennedy could not represent 
the Company (by driving the truck, which had the company 
logo affixed) and also represent the Union.  Kennedy said 
Binder asked him to turn in the keys to the truck and put his 
uniform in his locker.  Binder then informed him that his new 
hours were 7 a.m. to 3 p.m.; he w
ould be classified as a general laborer-loader. According to Kennedy, his usua
l hours were 6 a.m. to 4:30 p.m. when he was driving and 
he usually picked up some over-
time, especially on Saturdays.
  After he was removed from 
driving, he earned no overtime. Kennedy said that on about Se
ptember 2, 2000, he spoke to Mike Pagano84 about overtime.  According to Kennedy, he had 
heard an announcement that all workers were required to work 
overtime that Saturday.  Kennedy said he asked Pagano if he 
was required to work, as he ha
d not heretofore been getting overtime assignments.  Pagano 
said he would check with Binder and proceeded to Binder™s office.  According to Ken-
nedy, Pagano returned to him and 
said that Binder had said that he (Kennedy) knew what his sc
hedule was and he was not al-lowed any overtime. 
On about October 16, 2000, Kennedy was given a perform-
ance evaluation by Binder, as a result of which he received no 
raise for the period covered by the evaluation.
85  Kennedy 
stated that especially he did not agree with Binder™s written 

comments that he had been in areas of the plant where he was 
not assigned and interfered with the work of other employees.
86  Kennedy stated he also disagr
eed with Binder™s comments that 
he had been warned about excessive talking in the past.  Ac-cording to Kennedy, the only talking-related discipline he had 
received was the June 20 matter at the painters™ wash sink.
87                                                            
                                                                                             
84 Pagano was and is an admitted supervisor in the Respondent™s as-
sembly department.  Pagano did not testify at the hearing. 
85 Kennedy™s October 16, 2000 evalua
tion is contained in GC Exh. 
16.  The evaluation period covere
d roughly AprilŒOctober 2000.  Ac-
cording to the evaluation form, Ke
nnedy was not entitled to any avail-able moneys for a wage increase; his current wage is $11.60 per hour.  
Kennedy received other performance 
evaluations; that is, on April 20, 
2000 (GC Exh. 17), he received an 8 cents raise; on October 8, 1999, he 
received a 27 cents raise (GC Exh. 18); and April 21, 1999, he received a 29 cents raise (GC Exh. 19). 
86 Kennedy admitted prior disciplin
es for sexual harassment.  How-
ever, on cross-examination, he adm
itted that he had received a writeup 
from Binder on January 24, 2000 (whi
ch he signed with no response), 
charging him with interfering with 
other employees by excessive talk-
ing.  Binder warned him then that 
continued behavior could result in 
suspension or worse.  (See R. Exh. 4.) 
87 Kennedy also acknowledged that he
 had a conversation with Plant 
Manager Simms about a week before the June 21 writeup wherein 
Kennedy disagreed with the entire evaluation, complaining that 
the top wage rate for his labor
er™s job was $12.88 per hour and yet the evaluation form indicated there was no money available 

to him for a raise. For purposes of Wright Line, supra, in my view, little need 
be said as to whether the General Counsel had met his initial 
burden to establish a prima facie case of unlawful discrimina-
tion or retaliation against Kennedy. 
Beyond a doubt, and conceded by the Respondent as well, 
Kennedy™s support of, status and 
involvement with the Union, 
and the Respondent™s knowledge thereof, cannot be assailed.  
That the Respondent, including Ke
nnedy™s supervisor, Binder, 
exhibited hostility to the Union pre and postelection, in my 
view, is also amply demonstrated on this record.
88  To be sure, 
Kennedy, at least prima facie, suffered detriments to the terms 

and conditions of his employment with the Respondent.  I 
would conclude, therefore, that the General Counsel has met his 
Wright Line burden with respect to the Kennedy allegations.  
We turn to the Respondent™s defense. The Respondent concedes that Kennedy was removed from 
his pickup truck driving but that
 he was removed because he 
used the company truck for nonwork-related reasons during 

work hours.  The Respondent submits that his union status and 
involvement had no part in this decision. The Respondent points to three occasions on which Kennedy 
abused the Respondent™s trust in the use of the vehicle.  Binder 
admitted that he wrote Kennedy up on July 31, 2000, based on 
one of his supervisor™s observations of Kennedy™s misusing the 
company truck on July 27, 2000, and advised him in the written 
warning that he and the plant manager would review his per-formance to determine if he s
hould be removed from the local driver position.89  According to Binder, Kennedy denied the 
accusation.  However, Binder stated that this was not the first 

time Kennedy had misused the truc
k.  Binder stated that on one prior occasion, the company truck was observed at a residence 
later determined to be the home 
of Kennedy™s sister.  Accord-
ing to Binder, Kennedy at first de
nied this charge also but later 
 Simms ﬁgot in his face,ﬂ but denied he was warned about excessive 
talking. 88 As noted, I have previously found 
many instances of violation of 
Sec. 8(a)(1) by the Respondent by and through its agents and supervi-
sors.  These findings alone, in my view, serve as strong evidence of the 
Respondent™s animus.  Of course, there are other instances specific to 
Kennedy, such as the president of the Respondent being overheard by 
an employee, Michael Leach, in September 2000, saying that as soon as 
the Union was gone [Kennedy] w
ould be gone too (Tr. 748Œ49); and 
Kennedy™s being reportedl
y described as a troublemaker by one of the 
Respondent™s attorneys in the contex
t of contract negotiations in 2001. 
89 The write-up is contained in R. Exh. 25.  It should be noted that 
Kennedy was observed operating the 
vehicle on July 27, 2000, by an-
other supervisor, Romanelli, who tes
tified at length about the circum-
stances of his following Kennedy, who 
was ostensibly on the clock, and 
discovering that Kennedy was meeti
ng another man at a (Bay City, 
Michigan) strip shopping mall which happened to be where the union 

hall was located.  Binder stated that
 Kennedy should have been making 
a delivery in an entirely different
 place from where he was seen. 
 SAGINAW CONTROL & ENGINEERING, INC. 569admitted he was there and promised not to repeat this behav-
ior.90Binder said that he discusse
d with Simms whether Kennedy 
would continue driving locally 
and then later advised Kennedy 
that the Company would reevaluate whether he was going to 

continue in these duties.  Binder admitted that Kennedy™s driv-
ing eventually ceased (in August) and he was assigned to an 8-
hour fixed schedule shift as a general laborer.91Simms also testified about 
Kennedy™s removal.  Simms 
stated that he was involved in the decision, which was mainly 
based on Kennedy™s being seen at 
the strip mall.  According to 
Simms, he and Binder decided in late July or August that it was 
best to transfer Kennedy to a
nother department.  Simms noted that the pickup duty was not a full-time position in any case, the 
truck being used only on an as-needed basis.  Consequently, he 
now assigns someone to make these local deliveries on an ad 
hoc basis. The Respondent principally argues that Kennedy™s June 20 
discipline was justifiably based 
on his standing at a wash sink 
in the paint areaŠwhich was not Kennedy™s assigned work 
areaŠdiscussing the Union during work hours, and not because 
of his union status or involveme
nt.  The Respondent contends that Kennedy™s claims, that he 
was simply using the most con-
venient bathroom and that it 
was a common practice of em-
ployees to converse while washing up at the end of the day, 

offer no justification to essentially depriving the Company of 
both his labor and that of the other workers with whom Ken-
nedy was conversing.
92  The Respondent also points out that 
this was the second time within a week that Kennedy had been 
reminded about his excessive talking. Regarding Kennedy™s being 
denied overtime opportunities 
since August 2, 2000, by Binde
r and Pagano, the Respondent 
contends that when Kennedy wa
s removed from the truck driv-
ing assignment and was assigned to the laborer™s job, there 
simply was not enough available wo
rk for Kennedy to be given 
overtime in the assembly department. 
Plant manager Simms testified on this point.  According to 
Simms, from the end of calendar year 2000 through the first 
part of calendar year 2001, there was a decline in hours worked 
by the employees
93 because during this period, the Company 
                                                          
                                                           
90 Binder actually stated that Kenne
dy had misused the truck on two 
other occasions.  He only recited 
this example, and he produced no 
documentation to support the incident. 
91 Although Kennedy admitted drivi
ng the company truck on July 
27, he denied misusing the truck and 
specifically denied being seen at 
the Bay City mall.  Kennedy acknow
ledged that if he were doing union 
business in the company truck on co
mpany time, this would present a 
conflict of interest, the reason he was told he was being taken off local 
driving by the Company. 
92 The Respondent did not at the hearing, or in its brief, deal with 
what discipline, if any, was receive
d by the painters with whom Ken-
nedy was allegedly wasting time.  I 
assume these individuals were not 
disciplined.  93 Simms produced a document he prepares and uses as part of his 
management duties at the plant.  See R. Exh. 26.  This document covers 
the period November 2, 1995, through 
October 15, 2001.  According to 
Simms, each hash mark on this docum
ent represents 1 workweek in a given month.  He claimed that during this time there was a 5000Œ6000-

hour reduction per week in hours plantwide. 
received fewer orders for enclosures.  Simms also stated that 
the Company purchased in December 2000 a new automatic 
gasket machine which was put on line in January or February 
2001.  According to Simms, this machine produced significant labor savings in the assembly department because it replaced 
another manual gasket installation process.  Simms stated that 
in addition to the hourly labor savings realized by the new ma-
chine, some employees were redeployed in the plant.  Simms 
also stated that near the end of January 2001, the Company 
installed a new automated welding machine that produced new 
labor saving efficiencies in that area of the Company™s opera-
tion.94  Simms stated that the installation of these machines did 
not happen at once, but was a phased operation.  Accordingly, 

workers were kept busy by rea
ssignment to other jobs.  Simms noted that 2001 was, in spite of 
all this, still a down year for the 
Respondent.95Binder admitted that when Kennedy was driving prior to 
August 2000, he was scheduled 
for and worked 10 hours per day.  However, according to Bi
nder, when Kennedy was trans-
ferred to assembly (with no driving), his hours were indeed 
reduced but only because the Company™s work load decreased; 
that this turndown in work had commenced in the department 
before Kennedy™s full-time and exclusive assignment there.  
According to Binder, Kennedy worked only 8 hours per day 
during the time he supervised him.96Romanelli stated that he bega
n his supervision of Kennedy 
around August 20, 2001, when he
 was assigned from welding to the assembly department.  According to Romanelli, Kennedy 
worked no more or less than any other employee in his depart-
ment, generally 45Œ50 hours per week.  Romanelli stated that 
these hours had fluctuated since August 2000, based on the 
changes in the flow of work. The Respondent submits that Bi
nder credibly testified about 
his performance evaluation criteria.  Binder testified that the 
main factors for evaluation were attendance and ﬁseveral dif-
ferent classificationsﬂ in the performance of the worker. 
Conceding that Kennedy™s Oc
tober evaluation was rather 
poor, the Respondent submits that it, nonetheless, was deserved because of Kennedy™s 22 hours of missed work and 10 hours of 
work lost due to discipline. Moreover, Kennedy received a very 
low mark in attitudeŠﬂ0ﬂŠa ﬁ1ﬂ in four other performance 
categories, and he received a ﬁ2ﬂ in the remainder.ﬂ
97  The Re-
 94 Simms produced another document showing the total number of 
hours in the welding department 
covering November 22, 1995, through 
November 5, 2001.  See 
R. Exh. 28.  This document, according to 
Simms, shows along the baseline a general decline from 5500 hours to 
3300 hours per week.  Here, too, according to Simms, these figures 
reflect workload and efficiencies, 
including those produced by the new 
welding equipment. 
95 Simms produced a document he prepared showing the amount in 
pounds of steel (used to make the enclosures) the Company purchased 
and used in calendar year 2000 and 2001.
  See R. Exh. 27.  By Decem-
ber 2000, the Company had used 19,883,000 pounds and, by the end of 
December 2001, the Company had 
used 16,026,490 pounds of steel, about 4 million pounds less.  According to Simms, these amounts of 
steel correlate to orders received by the Company. 
96 Binder ceased supervising Kennedy around June 2001. 
97 The performance evaluation form includes a grading scheme 
which includes a 3 for exceeding expectations; a 2 for meeting expecta-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570spondent submits that Kennedy wa
s fortunate that he retained 
his current rate of pay and not given a decrease in his pay.  The 
Respondent points out that during the evaluation period in question, Kennedy had been caught three times misusing the 
company truck and was disciplined
 for this, and lied about his involvement in two of the inci
dents, and was disciplined for wasting time and interfering w
ith other working employees. 
Discussion and Conclusions of the  Kennedy Allegations 
I would find and conclude the following. That the Respondent did not unlawfully change Kennedy™s 
driving schedule and regular work assignment. As I have previously found, th
e General Counsel established prima facie a violation of the Act with respect to this allegation.  
Specifically, I have given consid
erable weight to Binder™s tes-
timony in which he stated that shortly after the election, he 
decided to reevaluate Kennedy™s truck-driving duties and told 
Kennedy as much.  I believe th
is decision, coming about 1 day 
after the successful union campaign in which Kennedy had an 
open and well-known supporting and activist role, supplies the 
necessary antiunion and discri
minatory motive required by 
Wright Line.98  However, it is clear, contrary to the complaint 
allegation, Kennedy continued in
 his driving duties from June 9 through July 5, 2000, although in a reduced way.  Then Ken-
nedy himself admitted that after July 5, he was  ﬁreinstatedﬂ to 
his driving duties.  In the meantime, even when not driving, 
Kennedy said he performed hi
s nondriving duties as usual in the packaging and shipping department.  So Kennedy was 
clearly driving the pickup up to July 27, 2000, when he was 
ﬁcaughtﬂ using the vehicle on that date for nonwork-related 
(personal or perhaps union) business.  In my view, the Respon-
dent had ample cause to take the driving duties from Kennedy 
at that point, irrespective of Kennedy™s union activities and 

status. 
I note that I am not altogether convinced that Kennedy on 
three occasions, as argued by 
the Respondent, had misused the 
truck, but that is not controlli
ng.  Kennedy was not entitled to 
use the truck, in my view, to go on a frolic of his own, even one 

time.  The Respondent was free to take that duty from him ei-
ther because it viewed his behavior as a conflict of interest or 

simply as emblematic of his lack of trustworthiness.  Accord-
ingly, I would conclude that
 the Respondent has met its 
Wright Line defense, mainly that in sp
ite of Kennedy™s union involve-
ment and status, it would have removed him from the local truck driving assignment and, correspondingly, changed his 
work assignment and schedule, his union activities notwith-
standing.  I would recommend dismissal of this aspect of the 
complaint. 
That the Respondent did unlawfully and discriminatorily is-
sue a written discipline to Kennedy on June 20. 
As to this charge, I note once more that the Union™s victory 
was only weeks old, and Kennedy clearly was not liked by the 
Respondent.  Irrespective of whether, as Kennedy testified, he 
                                                                                            
                                                           
tions, a 1 for below expectations; a
nd 0 for unacceptable.  The worker 
is evaluated using these numbers in 11 performance areas. 
98 See Tr. 865, Binder™s testimony regarding his testimony regarding 
his proposed reevaluation of Kennedy™s driving duties. 
was merely following his usual 
prepunchout ablutions at a con-venient sink or whether he was talking about union or other 
nonwork-related matters out of hi
s assigned work area, wasting time and what not, as argued by 
the Respondent, it is clear to me that he, alone, and not the other workers with whom he was talking, received a write-up, or any other discipline.  This fact 
fatally, in my view, undercuts the Respondent™s argument that 
the discipline was justified or fairly issued to Kennedy.  On this 
ground alone, a case for disparate treatment because of union 
activities and involvement is made
 out.  I would find a violation of the Act in this particular. That the Respondent did unlawfully and discriminatorily 
deny overtime work opportunities, including Saturday overtime 
work opportunities, since about August 2 and September 2000, 
respectively, to Kennedy. 
I note that the Respondent offered a persuasive case for its 
economic defense.  It seems that the Respondent for the reasons 
stated, essentially a lack of or diminution in orders and the 

phased-in installation of new labor saving machinery, did have 
less overall hours plantwide for its workers.  As noted by the 
Respondent, Kennedy, himself, as
 well as the other workers were working generally the sa
me number of hours during this 
period and afterwards.  However, the Respondent™s defense overlooks a salient point.  The complaint allegations charge that Kennedy was discriminatorily denied 
overtime opportunities based on a statement made by 
Binder and Pagano that clearly 
suggested that whatever overtime was or may have been avail-
able during this period, Kennedy was not going to get any.  
Notably, Binder did not deny that
 he made the statement, and 

Pagano who, according to Kennedy, delivered the message, did 
not testify.  Thus, I have cr
edited Kennedy™s testimony on the 
question, mainly because it is unrebutted and Kennedy testified 

confidently about this encounter
 and the statements made to him. Notably, the Respondent did not establish that there were 
no overtime opportunities at its plant during the time in question.  
Accordingly, again, given Kennedy™s active role in the success-
ful union campaign, his official status with the Union, the Re-
spondent™s hostility to the Union, and Kennedy in particular, I 

would find and conclude that th
e Respondent discriminatorily 
denied Kennedy the opportunity to earn daily overtime hours 
since about August 2, 2000, and 
on Saturdays since September 
2000.99That the Respondent unlawfully and discriminatorily evalu-
ated Kennedy™s job performance in a way that adversely im-
pacted his opportunity for a pay increase. 
It is clear that Kennedy was not a perfect employee although 
he seemingly was considered
 a good employee by the Respon-
 99 I am not making a finding that 
the Respondent actually had or 
provided overtime hours to its workers during this period.  The charge 
and my finding go solely to opportun
ities that may or may not have 
been available to the workers during the period in question.  My order 
on this point will order a cease and de
sist to denying Kennedy overtime 
opportunities.  I leave to the complia
nce stage of these proceedings to determine whether there were a
ppropriate opportunities during the periods in question and what, if any, make-whole amount is appropri-
ate.  SAGINAW CONTROL & ENGINEERING, INC. 571dent™s management.  Examini
ng Kennedy™s prior evaluations
100 covering the period April 21, 1999, through April 2000, I note 
that Kennedy™s supervisor, Binde
r, gave him raises when he 
lost even more hours by missed 
days during those prior periods 
and even lost hours for lateness.  Yet, according to Binder, time 
and attendance was a major component of the performance evaluation.  Notably, in Oct
ober 2000, Kennedy, for the first 
time in years, received probably his worst evaluation which 
included, for the first time, time loss to disciplinary action and, 
again for the first time in years, there was no wage increase 
available to him and, consequently, he received absolutely no 
wage increase.  I do not believe, as argued by the Respondent, 
that Kennedy was such a poor employee (all of a sudden) that 
this evaluation was deserved.  His poor evaluation, in my view, 
was not a coincidence.  I would find and conclude that the 
evaluation Kennedy received on 
October 16, 2000, emanated 
from the Respondent™s hostility toward the Union and deriva-

tively Kennedy, an active supporter and official.  I would find a 
violation of the Act in this regard. 2.  The written disciplines of Herzberg, Maziarz, and  Tornberg on August 4, 2000 Charles Herzberg, Tornberg, and Pat Maziarz were em-
ployed by the Respondent during the relevant period as job 
processing and data entry workers in its processing office.
101  The General Counsel called the three as witnesses.  Each man 

stated that he received a virtually identical written discipline for 
violating company work rules from their immediate (admitted) 
supervisor, Kenneth (Ken) De Vroy, on August 4, 2000.
102Maziarz related the circumstances surrounding his discipline.  
According to Maziarz, another processing office employee 
                                                          
                                                           
100 Kennedy™s prior evaluations are 
contained in the following exhib-its:  GC Exh. 19, April 21, 1999; GC Exh. 18, October 8, 1999; and GC 
Exh. 17, April 20, 2000.  In these evaluations, Kennedy received all of 
the wage increases available to him. 
101 Herzberg, known as Nick, has been employed by the Respondent 
for about 15 years, 6 years in the processing office where he processes 
orders for company product and revi
ews blueprints and drawings for 
correctness and completeness.  Herzberg was aware of the union orga-
nizing campaign but was not heavily 
involved prior to the election.  
After the election, he became involved with the Union and ran for a 
bargaining committee position but lost. 
Tornberg was employed by the Respondent from June 18, 1993, 
through November 6, 2000.  Tornberg
 was not involved in the organiz-
ing effort but after the election, he
 was elected to the union bargaining 
committee around July 8, 2000.  He ga
ve the position up when he quit. Maziarz has been employed by the Respondent for about 16-1/2 
years, 7 years in job processing.  Maziarz claimed to be prounion and 
spoke to employees about the benefits of a union prior to the election. 
After the election, as noted earlier, Maziarz said he openly wore union 
paraphernalia. 
All three men worked at desks adj
acent to each other in the process-ing office.  Another employee, Mike Sopcak, was the fourth worker in 

this department.  As will be seen
, Sopcak was opposed to the Union and appeared to be a principal architect of the decertification effort. 
102 Tornberg™s discipline is contained in GC Exh. 35; Maziarz™ is 
contained in GC Exh. 40; and Herzberg™s is GC Exh. 38.  Each disci-
pline identically states that the warned employee was ﬁobserved abus-
ing time during working hours and interfering [sic] other employees 
performance by talking.ﬂ 
(Mike Sopcak) came to his desk the morning of August 4 at the beginning of his shift and gave him a copy of a flier highly 
disparaging of the Union and its officials.103  Acting on Torn-berg™s suggestion, Maziarz said 
that he complained to Sandula in human resources and identified 
Sopcak as the distributor; he provided Sandula with the copy of the flier.  According to 
Maziarz, Sandula asked him if Sopcak had physically given 
him the flier.  Maziarz said he told Sandula that Sopcak had not only given the flier to him but also to his coworker, Herzberg, 
and two other employees visiting the area.
104  Maziarz said 
about an hour later, he, Tornberg, and Herzberg were sum-
moned by their supervisor, De Vroy, and given written disci-
plines. Maziarz then explained the circumstances directly leading to 
the written disciplines.  On August 4, Maziarz said that he was 
casually talking to Herzberg during working hours about a 
comical intoxicated man they had seen at a local drug store.  
Herzberg, who was examining 
a blueprint, merely acknowl-
edged the query by saying, ﬁuh-huh.ﬂ  According to Maziarz, 

Tornberg was present but was not involved in this discussion except to turn towards him as he, Tornberg, was sipping a soda 

pop.  Maziarz said the conversation lasted around 15Œ20 sec-
onds. According to Maziarz, Simms came in within a few mo-
ments and, addressing Maziarz, as
ked him if he were hard at it (work).  Maziarz said he responded with a ﬁYes Sir.ﬂ  Simms 
then said I suggest you get hard at it.  Maziarz said he again 
responded, ﬁYes Sir.ﬂ105  According to Maziarz, Simms did not 
address Tornberg or Herzberg. Maziarz stated that shortly after Simms left, his supervisor, 
De Vroy, asked the workers to accompany him to the confer-
ence room.  Maziarz said that Tornberg complained and said to 
De Vroy that this was bullshŠt and you know it and that you 
can go and get Simms, and that he would tell Simms the same.  
According to Maziarz, De Vroy sheepishly left the room, mum-
bling under his breath, and fetched Simms.  Simms came to the 
conference room, at which time Tornberg repeated his 
statement, saying the matter was essentially ﬁbullsŠtﬂ and 
maintaining that the three were not talking and laughing.  In 
fact, Maziarz said that he told Simms that he was the one talk-
ing, not Herzberg or Tornberg.  However, Simms insisted he 
had overheard them all laughing and talking.  Maziarz said that 
he had never received any discipline for talking prior to August 
4, 2000, or since, and, in fact, had never received any written 
discipline in 16 years with the Company. 
Maziarz also stated that prior to this incident with Simms, 
nonwork-related conversation took place daily among and be-
tween both hourly workers and supervisors as well, without 
consequence.  Maziarz said that
 he has talked on the job about golf and other sports, hunting, and life in general with De Vroy, 
Simms, and even May, on various occasions throughout his 
career.  According to Maziarz, De Vroy was well aware that 
these kinds of conversations were a staple in the processing 
 103 This flier is contained in GC Exh. 20. 
104 Sopcak also worked in the processing section. 
105 Maziarz stated he did not recall saying (sarcastically) to Simms 
ﬁhaving a nice day, Jerryﬂ or ﬁhow™s Jerry today?ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572shop.  In fact, Maziarz said that De Vroy, in particular, when he 
came to his office several times
 a day with work, would con-
verse about nonwork-related topics.  Maziarz also admitted that 
he had on prior occasions talked to Tornberg, Herzberg, and 
Sopcak about the Union in their shared office area during work-
ing hours.  Maziarz stated that in protest, he, Tornberg, and 
Herzberg refused to sign the writeup. Herzberg and Tornberg, with minor variance, corroborated Maziarz™ version of the events leading to their receiving the 
written disciplines on August 4, 2000, as well as the Respon-dent™s general allowance of ta
lking about nonwork-related mat-ters during work hours.106Simms stated that on the day in question before the 
lunchbreak, as he was walking into the job processing area of 
the plant, he overheard an ﬁoverabundanceﬂ of laughter and 
wondered what was going on.107  According to Simms, Torn-
berg, and Herzberg have very 
distinctive laughs and he heard them both laughing at a story Maziarz was telling about an 
inebriated person at a party storeŠor pharmacy.  When he 
walked in on the men, Simms st
ated that Tornberg was pushed back from his desk facing Maziarz and, on seeing him, Torn-
berg immediately turned back around to his desk.  Herzberg, 
according to Simms, appeared to be the only one of the three in 
a position to be working although he was not actually working 
at anything Simms could see.  Si
mms said that Maziarz did not 
immediately see him and continue
d giving the interpretation of the drunken person™s behavior.  According to Simms, Maziarz 
evidently seeing the reaction of Tornberg and HerzbergŠ
suddenly not laughing and resumi
ng workŠturned to Simms.  
Simms said he asked if Maziarz was working hard.  Maziarz 
replied that he was. Simms said that he then left the area and found the three 
workers™ supervisor, De Vroy, and apprised him of what he had 
observed.  According to Simms, De Vroy reminded him that he 
(Simms) had warned the men several times about talking and 
being boisterous, and setting a bad example for the other em-
ployees in the plant since they were kind of looked up to by the 
workers.108  According to Simms, he said to De Vroy that per-
haps it would be advisable to give them a written warning, 
which he did. The General Counsel argues essentially that the discipline of 
the three was motivated by the Respondent™s hostility to the 
Union and especially to thos
e employees like Tornberg and 
Herzberg, who not only supported the Union but wanted to 
                                                          
                                                           
106 For example, Herzberg and Tornberg remembered different time 
frames for the event; Tornberg said 
that De Vroy did not merely mum-
ble something when he made his comment about the matter, he said, 
ﬁthis is fŠked,ﬂ expressing disgust w
ith the incident.  Herzberg recalls 
that Maziarz said after Simms confronted them, ﬁSo, how is Jerry to-
day;ﬂ Simms said, ﬁjust fineﬂ and wa
lked out, and then proceeded to 
speak to De Vroy.  There were other minor variances, but none mean-

ingful enough to make a difference in my view.  I note that neither 
Tornberg nor Herzberg addressed S
opcak™s distribution of the antiunion 
flier. 107 Simms utilized a diagram of th
e processing office area in the plant to explain how he came to overhear the workers. 108 De Vroy did not testify at the hearing; no reason was given by the 
Respondent for his nonattendance at the hearing. 
serve in official capacities with it, and Maziarz, who was 
openly supportive of the Union. 
The Respondent argues that the written discipline was justi-fied because the three had been warned verbally before. 
I would conclude that the Respondent violated the Act in 
giving Maziarz, Tornberg, and Herzberg written disciplines on 
August 4, 2000.  First, there again is little doubt that the Re-
spondent harbored animus agains
t the Union and its supporters.  
Herzberg ran for a bargaining committee position and clearly 
was a union supporter.  While direct evidence of his union in-
volvement is not established, in my view, given the Respon-
dent™s record of surveilling unionists, I infer that the Respon-
dent knew he was a union supporter.
109  As to Tornberg and Marziarz, the record supports a finding that the Respondent 

knew of their support of or involvement with the Union. Second, I have credited Maziar
z™ (and Tornberg™s and Herz-berg™s) version of the incident as
 well as their testimony regard-
ing the evident common practice of their and their supervi-
sors™ŠDe Vroy, Simms, a
nd MayŠconversing about non-
work-related topics during work 
hours.  I also have credited Maziarz™ testimony that he re
ported Sopcak™s worktime distri-
bution of the antiunion fliers to management and, evidently, no 
discipline was imposed on him.110  However, within an hour or 
so of Maziarz™ complaint about Sopcak, Simms is in Maziarz™ area and a discipline of the three ensues.  I view this as highly 
suspect and, again, smacks of the Respondent™s tendency to 
surveil union supporters. I have also considered Simms
™ testimony regarding the mat-
ter and did not find it persuasive
.  First, Simms™ conversation with De Vroy was not corroboratedŠDe Vroy did not testify.  
Second, I found it somewhat incred
ible that Simms would have to be reminded by De Vroy th
at he (Simms) had previously 
verbally reprimanded the three for similar conduct.  On bal-
ance, I believe that the behavior for which the three were writ-
ten up was minor and insignificant, lasting only for perhaps a 
minute or less, and was not dissi
milar to other nonwork-related conversation of other employees 
generally in the shop.  More-
over, a more seriousŠin the Respondent™s schemeŠand con-temporaneous distribution of literature during work hours by a 
known person (who happened to be antiunion) was not acted on 
by the Respondent.  It is clear to me on this record that the three 
were discriminatorily disciplined because of their union support 
and involvement.  I would find a violation of Section 8(a)(3) as 
charged in the complaint. 
 109 I note that the Respondent does not argue that it did not know of 
Herzberg™s union activities. 110 Kennedy identified the same flie
r that was circulating around late 
July 2000.  Kennedy said he saw the flier in the shop area, on the re-
frigerator in the assembly department
, by the bathrooms, on the walls in 
shipping areas, and near the bathroom in
 the wield area.  He also stated he reported this to Binder who did not
 offer to take them down.  The 
Respondent adduced no evidence regarding its handling Maziarz™ com-
plaint about Sopcak™s distribution of
 this flier. I presume Sopcak was 
not disciplined. 
 SAGINAW CONTROL & ENGINEERING, INC. 5733.  The July 13, 2000, and January 11, 2001,
111 evaluations  of Ronald Martin by Romanelli 
[The July 13, 2000 evaluation session has been previously 
discussed earlier herein in some detail.  Notably, I concluded 
that the Respondent, through Romanelli, has violated Section 
8(a)(1) of the Act in the course of this evaluation.] 
Martin stated that in the July 13 evaluation session, he told 
Romanelli that the 9-cents raise was a slap in the face.  Accord-
ing to Martin, Romanelli agreed with him and said that he 
hoped that he (Martin) would not quit, that Romanelli valued 
him as an employee.  Martin stated that Romanelli also stated 
that this evaluation was a ﬁgreatﬂ evaluation and he ought to be 
happy with the 9-cents raise. 
Turning to the January 2001 evaluation, Martin said that 
Romanelli told him he had a bad attitude toward the Company 
and his job.  Martin said that Romanelli told him that his work 
was not fast enough in the new department to which he had 
been assigned.  Martin said he
 expressed his disagreement with Romanelli™s assessment.  According to Martin, Romanelli in 
response said he was faster than
 some of the other welders.  
Martin said he was perplexed by Romanelli™s seemingly con-
tradictory comments and aske
d him where he was coming from.  Martin stated that his 
confusion in part stemmed from the comments on the form that he was talking excessively; this 
was a first.  Romanelli told him that he (Martin) had a problem 
of talking in his area.112  Romanelli also stated that it seemed to 
him that Martin™s performance dropped dramatically, contem-
poraneous with his wearing union buttons and shirts.  Martin 
said he disagreed with the evaluation and wrote at the end in 
the comments section of the form that he felt the evaluation was 
based on his open support of the Union, not his abilities. Romanelli stated that with respect to Martin™s July 2000 
evaluation, he said nothing to him other than that it was satis-
factory.  According to Romanelli, Martin said the 9-cents raise 
was a slap in the face.  However, Romanelli said that he dis-
agreed with that remark.  [As noted previously, Romanelli 
stated the Union did not come up in this evaluation.] 
Directing himself to the January 2001 evaluation, Romanelli 
stated he informed Martin that improvement was needed; how-
ever, he (Romanelli) said that he made no reference to or men-
tion of the Union.113  According to Romanelli, Martin brought 
up the Union in this session and told him that he wanted Ro-
manelli to know that he (Martin) was not with the Union.  Ro-
manelli said he responded by te
lling Martin that his involve-
                                                          
                                                           
111 Martin™s evaluations are contained in GC Exh. 43 and cover the 
period December 20, 1995, through July
 26, 2001.  Martin received a 9-
cents raise on July 13, 2000; this was the maximum available to him 
according to the form. 
112 Martin acknowledged that he knew that employees were allowed 
to talk about work-related matters
 during worktime, but not about non-
work-related topics.  He admitted th
at he was written up for excessively 
talking about 2 months before the h
earing, but not before the July 2000 
and January 2001 evaluations. 
113 As noted earlier, Martin said he made no secret of his support for 
the Union, including wearing union buttons on his hat in Romanelli™s 
presence every day after the election.
  However, Martin admitted that 
the Union was not specifically disc
ussed in the evaluation session by 
either Romanelli or himself. 
ment with the Union made no difference to him.  Romanelli 
acknowledged that Martin disagreed with the evaluation and 
refused to sign it.  Accordingly,
 he asked another supervisor, Lynn Harrington, to sign as a witness to the presentation of the 
evaluation to Martin.114The General Counsel argues that Martin, at the time of the 
July 13 evaluation, was the unknowing victim of the Respon-
dent™s unlawful surveillance; and the 9-cents raise, the lowest raise Martin had received to that point in his career, reflected 
the Respondent™s hostility to his association with known union-
ists.  He further argues that the next evaluation in January 2001 
was essentially a continuation of that hostility; Romanelli™s 
negative attitude comments were merely a cover designed to 
give an even lower evaluation and, in fact, a more reduced 
wage increase (as compared with the amount then available).115The Respondent essentially argues that Martin received a fa-
vorable evaluation on July 13 along with the maximum wage 
increase then available.  However, in January 2001, by which 
time the Respondent had moved Martin to a production role in 
welding, it contends that Martin was simply not as fast in this 
assignment.  Yet and still, becau
se he was considered by Ro-
manelli to be a good worker, he was given a 9-cents raise.  The 
Respondent contends that there was no antiunion sentiment in the decision by Romanelli to give him this raise in January 
2001. In resolving these charges, I have considered Martin™s 
evaluations for periods prior to the ones in question.  In each 
prior period, Martin received a raise based on some available 
amount.116  Thus, the Respondent™s methodology or formula for 
granting wage increases has been in place for some time, cer-
tainly years before the advent of the Union.  Also, in spite of 
having the opportunity to ques
tion witnesses who may have 
known about the wage increase formula, to wit, May and 
Simms, the General Counsel did not adduce evidence on this 
point.  Contrary to the General Counsel, I cannot conclude that 
the Respondent™s wage increase 
formula is suspect or some device to reward antiunion sentiments and punish union sup-
porters. Turning to the July 2000 evaluation, it appears, thus, that 
Martin received all that he was entitled to by way of a wage 
increase.  Also, as compared to his other evaluations by cate-
gory, the evaluation was comparable in practically all evalua-
tion areasŠbasically ﬁmeeting exp
ectations.ﬂ  Martin did not  114 Martin claims that he asked Harrington to witness the evaluation 
so that he could get a copy of it; he felt the Company would destroy it 
because of his comments about the connection of the evaluation with 
his support for the Union. 
115 The General Counsel submits that the Respondent did not dis-
close its formula for determining the ﬁavailableﬂ pay increases and how 
performance relates to raises.  He argues that the Respondent™s wit-
nesses who said simply the ﬁcomputer figures it outﬂ was a device to 
reward antiunion workers and punish union supporters. 
116 The Respondent, it appears, initia
ted placing the available wage amount on the form around July 1999.  Before that, it appears that the 

Respondent indicated that the wage increase Martin received was based 
on a percentage of the available amount; for example, on December 19, 
1997, Martin received 100 percent of the amount of raise availableŠ50 
cents.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574complain about those preceding evaluations.  The July 2000 
evaluation was, as I have noted, accompanied by Romanelli™s 
unlawful statements about the pe
rsons with whom Martin was seen associating.  However, c
ontrary to the complaint allega-
tions and in spite of these comme
nts, Martin, as I view the mat-
ter, did not receive an adverse impact on his opportunity for a 

pay raise in July 2000.  I would recommend dismissal of this 
aspect of the complaint. 
As to the January 11, 2001 performance evaluation, the pic-
ture of Martin™s performance changed dramatically; he re-
ceived, in 6 of the 11 performance categories, grades indicating 

he was performing below expectati
ons.  Also, for the first time, the Respondent (Romanelli) was moved to make negative 
comments about him, including hi
s attitude and excessive talk-ing.  Contrary to the Respondent
™s assertion in its brief, Ro-manelli, in my view, did not grade Martin on the basis of his 
not adjusting well to the new order of business in the welding 
department, being too slow and what not.  I believe this defense is pretextual.  Moreover, as I ha
ve set out previously herein, the 
Respondent™s hostility to the Union burgeoned in the months 
after the election.  I cannot believe it simply a matter of coinci-
dence that Martin™s January 
2001 evaluation (which covered this immediate postelection peri
od) happened to be his first 
poor evaluation, especially since Romanelli, in the previous 
period, made the remarks about Martin™s associations with unionists.  It is clear to me that Martin™s support for the Union 
impacted adversely his opportunity to receive a higher pay 
increase in January 2001, and I would find a violation of the 
Act in regard to this part of the complaint.
1174.  The September (August 31) 2000 performance  evaluation of Derek Dukarski by Binder  
It may be recalled that Duka
rski™s August 31, 2000 perform-ance evaluation was discussed earlier in this decision in the 
context of an alleged violation of Section 8(a)(1) of the Act.  I 
would find and conclude that based on my findings of a viola-
tion of Section 8(a)(1) of the Act by Binder, who, in my view, 
tied Dukarski™s evaluation and associated wage increase to his 
wearing of a union T-shirt, that the Respondent also violated 
Section 8(a)(3) of the Act in rendering this evaluation. Because the complaint allegations are couched in terms of 
lost opportunity to get what amounts to a greater increase than 
Dukarski actually received as a result of the tainted evaluation, 
I recommend that the quantification of the loss be determined at 
the compliance stage of these proceedings. 
5.  The September 28, 2000, performance evaluation  of Steve Coughran by Romanelli 
Coughran stated that Romanelli evaluated his performance in 
September 2000 pursuant to his usual procedure of first 
discussing privately the performance elements verbally with 
him and then giving him the form for his signature.  Coughran 
                                                          
                                                           
117 I note in passing I found Romanelli™s claim that Martin dis-
avowed any support of the Union in January 2001, completely incredi-
ble.  Martin seemed to be an unwavering supporter of the Union on this 
record.  By reason of this fabricated testimony and other reasons stated 
herein, I believe that Romanelli eval
uated Martin with animus against 
the Union and its supporters firmly in mind. 
stated that his evaluation for the 6-month period preceding the 
September 28, 2000 evaluation se
ssion was to him simply non-
sense because, for the first time, he had been marked down to 

below expectations in six performance areas and rated unac-
ceptable in another (attitude).118  Coughran stated that he could 
have received a 26-cents raise but, in fact, initially received a 
negative 4-cents raise, which Romanelli did not implement.
119  Coughran said he did not discuss this evaluation with Ro-

manelli at the time because he and other workers thought that 
the Respondent was being very 
cooperative with the Union and the general thought was that there would soon be a contract; 
Coughran felt Romanelli was simply writing anything he could 
on the employees for bargaining leverage.  Coughran said he 
had never received a recommendation for a negative in-
crease.
120The General Counsel contends that Coughran was simply 
another union supporter the Respondent chose to punish by way 
of the performance evaluation.  Once more, as with Dukarski, 
he asserts that Coughran™s negativ
e attitude was instrumental in 
his being downgraded to the point that he initially was deemed 
only worthy of a pay decrease, a first for Coughran. 
The Respondent counters, arguing that the probable reason 
for Coughran™s recommended decrease was Coughran™s unac-ceptable grade in attitude, as well as the below-expectations grades in six other performance areas, combined with his loss 
of 20 hours due to missed days a
nd 6-1/2 hours lost to lateness or leaving work early.  Th
e Respondent submits that Coughran™s immediately prior evaluation (April 12, 2000) es-
tablishes that when he got better grades in every area and had 
less hours lost time because of missed days and only 1/2 hour 
was lost by lateness or leaving early, he received the full 
amount of the available wage in
crease.  The Respondent further submits that Romanelli intervened
 to override the computer and 
allowed Coughran™s wage rate to
 remain the same, demonstrat-ing his lack of animus against Coughran for his support of the 

Union.  The Respondent also submits that when Coughran im-
proved his work performance in the evaluation period after the 
September 28, 2000 evaluation, that is the April 19, 2001 
evaluation, he again received the entire available wage in-crease.
121Contrary to the Respondent, I 
would find and conclude based on the credible testimony of Coughran that Romanelli harbored 
animus against the Union and Romanelli knew that Coughran 
 118 Coughran™s performance evaluations are contained in GC Exh. 
23.  The evaluation covers his employment with the Company from 
April 4, 1996, through October 9, 2001.  Coughran™s last evaluation 
was not discussed with him because of
 his callup for military service.  
He was scheduled to receive a 7-cents raise as a result of this last 

evaluation. 
119 All of Coughran™s preelection performance evaluations, it should 
be noted, indicate that he was rated 
meeting expectations in all areas 
and he received from the Respondent™s
 raises based thereon anywhere 
from around 80 percentŠ100 percent of the available raise. 
120 Coughran™s evaluation includes a notation by Romanelli that his 
wage rate would remain the same, instead of the recommended nega-
tive 4 cents. 121 The Respondent also points out that Coughran received the entire 
available amount for his last eval
uationŠOctober 9, 2001Šbecause, in its view, he improved his performance. 
 SAGINAW CONTROL & ENGINEERING, INC. 575was an outspoken union supporter.  I note in this regard that Coughran testified that, in the 
first meeting convened by Ro-
manelli after the election, he (Coughran) brought up the Union 
and told Romanelli he was ﬁpretty muchﬂ for the Union, that 
the Union was going to get in here because the way things are 
going [at the plant] it is not very good.  (Tr. 82.)  Coughran said 
that he made this statement because of Romanelli™s statement 
that the Company did not want the Union.  In my view, it is 
clear that Coughran™s ﬁattitudeﬂ problems emanated from those 
spoken sentiments.122I have considered the Respondent™s defense and, in all can-dor, find it unpersuasive.  First, 
if his prior evaluations offer any insight, Coughran evidently had no attitude problems prior 

to the September 28, 2000 evaluation, which covered the period 
after the election.  Second, Romanelli did not, in my view, ade-
quately explain his evaluation of Coughran except to say 
Coughran had a negative attitude, did not communicate very 
well, and may have had some
 domestic problems causing his 
performance to suffer between April 5, 2000, and September 

28, 2000.  This does not adequately explain Coughran™s dra-
matic downgrade. In my view, Romanelli™s reasons do not hold water.  
Coughran clearly was regarded by the Respondent as a good 
worker and prior to September 28, 2000, received very good 
evaluations.  I note that he received his full wage increases in 
several evaluations in spite of having missed hours comparable 
to those missed for the September 28, 2000 period.  In fact, in 

the April 19, 2001 evaluation, he lost 31-1/2 hoursŠmore than 
ever beforeŠbecause of missed days and yet received the full 
amount available.  It seems 
Coughran™s fortunes suffered only 
under Romanelli™s supervision and, to be sure, Romanelli did 

not approve of the Union.  On
 balance, I would find and con-clude that the Respondent violated the Act by discriminatorily 
evaluating Coughran because of his support of the Union and, 
as a consequence, adversely im
pacted his opportunity for a pay 
increase on September 28, 2000. 6.  The October 3, 2000 performance evaluation  of Scott Cronkright by Romanelli 
Cronkright testified that he worked for the Respondent for 
about 4 years as a welder and forklift truckdriver assigned to 
the first shift at the time of hearing.  Cronkright said he was no 
longer employed by the Company, having been let go on about 
May 8, 2001, for failing to report for work without a call-in (no 
show, no call). Cronkright stated that beginning in late 1999 and certainly 
by calendar year 2000, his i
mmediate supervisor was Ro-manelli, who gave him his performance evaluations.
123Turning to his October 3, 2000 evaluation, Cronkright stated that he told Romanelli that he felt that the remarks about his 

bad attitude were unjustified; he, however, admitted to Ro-
manelli that his attendance was bad.  According to Cronkright, 
                                                          
                                                           
122 Prior to September 21, Coughran
 received meeting-expectations 
grades in all of his performance evaluations. 
123 Cronkright™s performance evaluations are contained in GC Exh. 
41.  Cronkright was supervised by 
Steve Drake from at least December 
10, 1997, through the evaluation pe
riod covering September 27, 1999, 
after which time Romanelli undertook his evaluations. 
Romanelli said he had no control over the matter (evaluation), 

it was Simms™ decision.  Cronkright said that he and Romanelli 
talked about favoritism at the plant and in the course of this 
discussion, Romanelli said he re
spected Cronkright for showing support for the Union and not hiding his support like some 
other employees.  Cronkright said Romanelli agreed with him 
regarding the existence of favoritism at the plant, which led 
Cronkright to ask why he did not get a raise.
124  According to 
Cronkright, Romanelli said that although he tried to get Cronk-
right a raise mainly because he had shown some improvement, 
he (Romanelli) had no control over the raise issue.  Cronkright 
stated that he told Romanelli that the negative raise (loss) of 43 
cents he was to receive was a first for him, and told Romanelli 
that he felt that his support for the Union was the real reason.125Romanelli stated that in evaluating Cronkright for October 
2000, that he generally performed
 below expectations (a ﬁ1ﬂ); Cronkright™s major problem was excessive talking, as well as 
interfering with others in the performance of their duties (ﬁhis 
biggest problemﬂ) during working time.  Romanelli also noted 
that Cronkright™s attendance was an issue and, in fact, he later 
lost his job because of poor attendance. The General Counsel essentially contends that, like the other 
union adherents at the company, Cronkright™s ﬁnegative atti-
tudeﬂ and hence his poor eval
uation were based on his open support for the Union.  The Respondent argues that Cronk-
right™s severe attendance problem was the reason he was given a poor evaluation and this attendance problem ultimately led to 

his being discharged by the Respondent.
126It appears that around the time the Respondent was evaluat-
ing Cronkright, it was not pleased with him and wanted to get 
rid of him.127  It is also fairly well established on this record 
(there being no serious contrary argument from the Respon-
dent) that Cronkright™s support of the Union after the election 
was open and enthusiastic, as evidenced by his daily wearing of 
union pins, hats, and shirts.  Moreover, in the course of his 
evaluations, Cronkright credibly testified that Romanelli 
 124 Cronkright™s October 3, 2000 pe
rformance evaluation indicates 
that he was going to receive a 43-cents per hour reduction in his wages.  
Romanelli, however, changed this a
nd allowed his current wage to remain in place. 
125 Cronkright testified that he be
gan wearing his buttons proclaim-
ing ﬁProud to be Unionﬂ and ﬁSuppor
t your Union,ﬂ and union T-shirts 
at work immediately after the election and wore them daily.  Also, 
Cronkright said he spoke to superv
isors Binder, Simms, and May while 
wearing these union items.  Cronkright, who evidently wore or dis-
played these items while working fo
r Romanelli, stated he never argued 
with Romanelli and got along with him 
fairly well.  Cronkright specifi-
cally stated that Romanelli never bot
hered him or said anything to him 
about the Union and never hassled 
him about the buttons.  Cronkright 
said that he, however, did see supervisors hassling Martin about his 
wearing union buttons and shirts. 
126 Cronkright™s discharge on May 8, 2001, is not the subject of the 
instant complaint. 
127 This point is amply established 
by the credible testimony of Mi-
chael Leach, who stated that he overheard Binder and May around 
September 1, 2000, talking about the 
Union.  According to Leach, May, 
while observing Cronkright operate the forklift, said as soon as they 
could find a reason, the Company was going to get rid of him.  (Tr. 
747.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576praised him for his courage in 
openly supporting the Union, not 
hiding it as others were. So, on its face, the General Couns
el, in my view, established 
discriminatory conduct by the 
Respondent in evaluating Cronk-
right on October 3, 2000.128  However, I believe that the Re-spondent has persuasively demons
trated that Cronkright™s work record for the period for which he was evaluated justified the 
rating he received on that date.  Towards that conclusion, I 
examined Cronkright™s evaluations prior to October 3, 2000, 
and it is clear that his attendance problems had previously cost 
him raises.  For instance, in
 his March 8, 2000 evaluation, Cronkright received only 19 cents of 50 cents available to him.  
During the period covered by this
 evaluation, Cronkright lost 30 hours due to missed days, 6 hours 
lost by lateness or leaving 
early, although some improvement
 was noted from his prior evaluation.  That prior evaluationŠSeptember 27, 1999Š
shows that Cronkright missed 
90 hours due to missed days, 
11.75 hours for lateness, and 10.50 hours lost by discipline; he 
received a raise of only 18 cents of 50 cents available.  The 
evaluation prior to this oneŠMarch 30, 1999Šshows 67.75 
hours lost due to missed days a
nd 4.50 hours lost due to late-ness; the previous one to thisŠSeptember 22, 1998Šshows 70 
hours lost to missed days; and 
the evaluation for March 10, 1998, shows 40 hours lost due to missed days and 3.75 hours 
for lateness.  In each of these latter three evaluations, Cronk-

right did receive a small raise but the forms do not indicate 
what amount was available to him.  I would note that for these 
evaluations, Cronkright received good evaluations in the other 
performance categories; essentially, he met expectations in all 
categories.  I note also that as Cronkright™s attendance prob-
lems worsened, his performance in other areas also dipped. 
By October 3, 2000, Cronkright
 had lost 72 hours due to 
missed days, 3.75 hours due to la
teness, and 9.25 hours because of discipline and he received in every performance category a 

rating of below expectations and would have received a loss of 
43 cents per hour.  However, Romanelli interceded and kept 
him at his current wage rate. 
 Given Cronkright™s history and 
the generally recognized importance of good attendance for 
purposes of job retention and a
dvancement in the United States, 
it seems that Romanelli may have in the vernacular, cut Cronk-

right a break.  Said another way, I do not see in the context of 
Cronkright™s work history that his performance evaluation for 
the period in question was adversely impacted in spite of the 
Respondent™s antipathy to the 
Union and its supporters like 
Cronkright.  I would recommend dismissal of this aspect of the 
complaint.
129                                                          
                                                           
128 I have previously determined 
that Romanelli harbored animus 
against the Union and its supporters, and his making the statement 
praising Cronkright for courageous
ly and openly supporting the Union 
in this particular instance provides grounds for determining, prima 
facie, that Cronkright™s support of the Union was a motivating (in 
whole or in part) factor in his performance evaluation. 
129 I note in passing that Cronkright received the full amount of 
available increase only on one occasion, December 10, 1997, when he 
started with the Company.  His 
attendance problems thereafter evi-
dently became chronic. 
D.  The 8(a)(5) Allegations 
1.  The Respondent™s withdrawal of recognition of the  Union on June 18, 2001 The complaint alleges (and the Respondent does not dispute) 
that by letter
130 dated June 18, 2000, the Respondent withdrew 
recognition from the Union based 
on several petitions and indi-vidually signed cards representing 154 of 223 bargaining unit 
employees indicating that they no longer desired the Union to 
represent them at the Company.
  Based on these, the Respon-dent notified the Union that, henceforth, it would discontinue 

engaging in collective-bargaining negotiations with it until 
further notice. The General Counsel essentially argues that the withdrawal 
was violative of Section 8(a)(5) of the Act in two distinct ways.  
First, the signatures supporting the decertification were solic-
ited during the Union™s certification year and, second, the sig-
natures were tainted by the a
pparent support of the Respondent during their collection and the existence of unremedied unfair 

labor practices, all of which impermissibly undermined the 
Union. The Respondent principally argues that it had no knowledge 
that decertification petition signa
tures were being gathered on June 13 and 14, 2001, dates it concedes were within the certifi-
cation year.  The Respondent also contends that any unfair 
labor practices it may have committed during the certification 
year were relatively minor and affected only a few of its 200 
plus employees.  The Respondent goes so far as to contend that 
even if it were found culpable for all of the 8(a)(1) and (3) re-
lated unfair labor practices as ch
arged in the complaint, of the 
200 plus employees, 100 would not have known about the vio-

lations as to affect their desire to support or not support the 
Union.131Legal Principles Applicable to the Withdrawal Issue 
Under Section 8(d) of the Act, an employer and the represen-
tative of its employees must barg
ain collectively; that is, the 
Act requires both parties to meet at reasonable times and confer 
in good faith with respect to wages, hours, and other terms and 
conditions of employment. 
Section 8(a)(5) of the Act makes it an unfair labor practice 
for an employer to refuse to bargain collectively with represen-
tatives of his employees.  
Collective bargaining makes a union the exclusive represen-
tative of the employees.  Toward 
that end, Section 9 of the Act provides that  ﬁrepresentatives designated or selected for the purposes of collective bargaining by the majority of the em-
ployees in a union unit appropriate for such purposes shall be 
 130 This letter is contained in GC Exh. 6.  The letter drafted by the 
Respondent™s legal representative, R
obert Kendrick, was addressed to 
the Union™s staff representative.  It should be noted that GC Exh. 6 
includes copies of the individual 
decertification cards and petitions 
cited by the Respondent in the lette
r and cover the dates June 13, 14, 
and 15, 2001, as well as a letter from
 Kendrick dated June 27, 2001, to 
Richard Yorke of the Board™s Region 7 office in Detroit, informing him 
of the decertification. 
131 The Respondent does not explain in 
its brief how it arrived at this 
conclusion. 
 SAGINAW CONTROL & ENGINEERING, INC. 577the exclusive representatives of all of the employees in such 
unit for the purposes of collective bargaining in respect to rates 
of pay, wages, hours of employment, or other conditions of 
employment. 
By long established precedent, 
there is an unrebuttable pre-sumption of representation for the first year.  
Brooks v. NLRB
, 348 U.S. 96 (1954).  Said another way, a union enjoys an unre-

buttable presumption of continuing majority status for 1 year 
after its certification; thereafter, the presumption is rebuttable.  
Therefore, an employer may not refuse to bargain during the 

12-month period even though the employer is confident that the 
union has lost majority support.  
NLRB v. Lee Office Equip-
ment, 572 F.2d 704 (9th Cir. 1978).  The application of this rule even extends to situations where there is evidence that employ-

ees abandoned their certified union and allegations of union 
misconduct.  NLRB v. Burns Security Service
, 406 U.S. 272, 
279 fn. 3 (1972); Inter-Polymer Industries v. NLRB, 480 F.2d 631, 633 (9th Cir. 1973); and 
NLRB v. Holly-General Co.
, 305 F.2d 670, 674 (9th Cir. 1962).  In short, during the certification 
year, the employer is absolutely
 obligated to negotiate in good 
faith with the properly elected or designated collective-

bargaining representative of its employees. 
Notably, 
Brooks recognizes that unusual circumstances may 
alter the irrebuttable presumption of majority statusŠ
defunctness of the certified union, a schism within the certified 
union and radical fluctuation in the size of the bargaining unit.  
Id. at 98.132Moreover, the Board has recently held that an employer does 
not have the right, after expiration of the certification year, to 
withdraw recognition from the Union on the basis of an anti-
union petition circulated and presented to the employees during 
the certification year.  
Chelsea Industries, 331 NLRB 1648 (2000). The Board has long held that (irrespective of the 
Brooks rule) an employer may not withdraw recognition from a union 
while there are unremedied unfair labor practices tending to 
cause employees to become disaffected with the Union.  
Olson Bodies, Inc.
, 206 NLRB 779, 780 (1973).  The Federal courts 
more recently have endorsed the principle holding that employ-
ers may not destroy a union™s majority status through unfair 
labor practices and then justify its refusal to bargain on the 
basis of the union™s lack of majority support.
133  Generally, 
then, a company may not avoid the duty to bargain by a loss of 
majority status caused by its own unfair labor practices.
134The unfair labor practices, however, must be of a character 
as to either affect the union™s status, cause employees™ disaffec-
tion or improperly affect the bargaining relationship itself. In 
                                                          
 132 See also NLRB v. Lexington Cartage Co.
, 713 F.2d 190 (6th Cir. 
1983), where the court, following the 
Brooks
™ rule, noted there were no 
ﬁunusual circumstancesﬂ preventing application of the rule. 
133 People™s Gas System, v. NLRB, 629 F.2d 35, 38 (D.C. Cir 1980).  
See also NLRB v. Nu Southern Dyeing & Finishing, 
444 F.2d 11, 16 
(4th Cir. 1971), holding an employer is precluded from asserting a 
good-faith doubt if its unfair labor pr
actices significantly contribute to 
such a loss of majority or to th
e factors upon which a doubt of such 
majority is based. 
134 NLRB v. Williams Enterprises
, 50 F.3d 1280, 1288 (4th Cir. 
1995). 
short, the unfair labor practices must have a causal relationship 
with the employees™ disaffection with the Union.  
Master Slack 
Corp., 271 NLRB 78, 84 (1984). Olson Bodies, supra, speaks to several factors useful for de-
termining whether such a causa
l relationship exists including 
(1) the length of time between th
e unfair labor practices and the 
withdrawal of recognition; (2) the nature of the illegal acts, 

including the possibility of their detrimental or lasting effect on 
employees; (3) any possible tendency to cause employee disaf-
fection from the union; and (4) the effect of the unlawful con-
duct on the employees™ morale, their organizational activities, 
and membership in the Union. 
Finally, withdrawal of recognition may be accomplished, but 
generally only if the employer can affirmatively establish after 
the 1-year certification period has passed either (1) that the 
union no longer enjoyed majority status when recognition was 
withdrawn, or (2) that the employer™s refusal to bargain was 
predicated on a reasonably grounded doubts as to the union™s 
continued majority status, wh
ich doubt was asserted in good 
faith, based upon objective considerations and raised in a con-
text free of employer unfair labor practices.  
NLRB v. Windham Memorial Hospital, 577 F.2d 805 (2d Cir. 1978); 
Retired Per-sons Pharmacy v. NLRB, 519 F.2d 486 (2d Cir. 1975); NLRB v. 
Dayton Motels, Inc., 474 F.2d 328 (6th Cir. 1973); and 
Harpeth Steel, Inc., 208 NLRB 545 (1974). Discussion and Conclusions I would find and conclude, contrary to the Respondent, that 
certain of its antiunion employees were engaged in soliciting 

signatures from unit employees in the company parking lot on 
June 13 and 14, 2001.  I will also find that based on its own 
interpretation of its no-solicitation policy in force at that time, 
the Respondent discriminatorily allowed the antiunion employ-
ees to solicit the signatures on company property.  Accordingly, 
based on this conduct, the Respondent, in my view, in effect 
lent its support to if not encouragement of the decertification 
effort within the certification year in violation of Section 
8(a)(5) of the Act. It may be recalled that Henk a
nd other supervisors prohibited 
union committeemen from distributing union meeting notices in August 2000 based on the Company™s no-solicitation rule.  
Henk, of course, was present in the parking lot on the days the 
antiunion employees were engaged 
in what most clearly was a 
solicitation effort on June 13 and 14.  Yet, on these occasions, 

Henk claims ignorance of what was going on and, while feeling 
uncomfortable, he did not, even out of normal curiosity, inves-
tigate the activities going on before his very eyes.  I find his 
denials not credible.  I believe th
at just as Stack and Dukarski were able to determine that Sopcak, Drake, and the other uni-
dentified man were soliciting signatures to decertify the Union, 
Henk, in likewise, knew what the men were up to and pur-
posely did nothing to intercede because the decertification was 
in keeping with the Respondent™s desires and plans to rid itself 
to the Union.  I find it difficult to believe that Henk did not 

inform his supervisors of this activity.  Thus, knowingly and 
intentionally, not enforcing the no-solicitation rule in force at 
the time, the Respondent, in my 
view aided and abetted an im-proper (and unlawful) decertification of the Union through its  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578cooperating employees, like Sop
cak, during the certification year.
135  For these reasons, I do not accept May™s on-record 
denial of knowledge of the decertification effort until two em-
ployees (Sopcak and Drake no less) presented the petition to 
him as a fait accompli.  It is clear from the record that surveil-
lance of the employees™ union activities was not out of bounds 
for the employer.  It is highly unlikely, in my view, that the 
Respondent (May in particular) 
did not know of the sentiments and the activities of these se
lf-same employees who opposed 
the Union and were acting consistent with that stance in full 
view on company property on June 13 and 14.  Accordingly, I 
would conclude that the Respondent did not accept the decerti-fication petitions and cards in the good-faith belief that they 
had been obtained after the 1-year certification period.  In my 
view, the Respondent knew they had been obtained about June 
13 and 14 (and possibly 15), within the certification year.  
Thus, in my view, the Respondent did not have a good-faith 
doubt of the Union™s loss of majority status and was not justi-
fied in withdrawing recognition of the Union. Regarding the existence of unremedied unfair labor prac-
tices, little need be said.  I have previously found numerous 
instances of unfair labor practices on the Respondent™s part 
after the election.  The questi
on is whether these violations caused or could be said to have caused the loss of majority 
support of the Union. I would conclude that the unfair labor practices, within the 
meaning of causation as circumscribed by my reading of Board 
authority, were causal in the loss of majority status of the Un-
ion.  As noted, the clear objective of the Respondent almost 
immediately after the election was to oust it.  This plan, in my 
view, was formed and implemente
d at the top of management™s hierarchy (May) and percolated through to lower managers 

such as Henk and included the harassment of key union sup-
porter such as Kennedy, Leach, Tornberg, and Herzberg, and 
even ordinary supporters of th
e Union such as Coughran, Stack, 
and Dukarski to name a few.  So, although only a relative few 
of the Respondent™s bargaining unit employees were directly 

affected by the unfair labor practices, they were specifically 
targeted, in my view, by the Respondent in order to effectuate 
the ouster of the Union.  Along 
those lines, for example, the Respondent allowed the distribu
tion of antiunion literature, not union materials; union posters were ordered down but not other 
nonwork-related items; union solicitors were considered tres-
passers but not those opposed to the Union; wage raises or op-
portunities therefore were diminished because of union support; 
union supporters conversing about trivial nonwork-related mat-ters were punished rather severely
.  This list goes on.  In sum, the Respondent sought to rid itself to the Union from the elec-
tion on, and the unfair labor practices, in my view, were by 
design calculated to undermine the Union™s influence at the 
plant and cause the bargaining unit employees to lose confi-
dence in the Union™s ability to 
represent them.  Coupled with 
the Respondent™s violation of the 1-year certification rule, I 
                                                          
                                                           
135 Contrary to the complaint, I do not believe Henk™s presence at the 
scene was itself coercive because it seems clear he did nothing of an 
overt nature to aid the decertification effort.  I will dismiss this aspect 
of the complaint. 
would conclude that it also violated Section 8(a)(5) of the Act 
by withdrawing recognition of the Union and refusing to en-
gage in collective bargaining in spite of the existence of unre-
medied unfair labor practices. 2.  The June 19, 2001, wage increase The complaint (in par. 16) alle
ges that on or about June 19, 2001, the Respondent granted a wage increase to unit employ-
ees, increased the starting rate for new unit employees, and 
revised its merit evaluation system for unit employees. 
In its answer, the Respondent admitted that on June 19, 
2001, by letter, it granted a wage increase to current and new 
unit employees; and, further, that the Company™s merit evalua-
tion system was revised to make merit increases retroactive to 
the employees™ 6-month anniversary date of hire.
136  The Re-
spondent submits that these changes were based on the decerti-
fication petition and its subseque
nt withdrawal of recognition of the Union.  Since the Respondent determined that the Union 
no longer represented its empl
oyees, the Respondent submits 
that it was free to make these changes unilaterally. 
Wages, hours, and benefits are mandatory subjects of bar-
gaining over which an employer must bargain with its employ-
ees™ exclusive collective-bargaining representative before insti-
tuting any changes unilaterally.  
Ford Motor Co. v. NLRB
, 441 U.S. 488 (1979).137  The Respondent admits it did not engage in 
bargaining and justifies its actions on the strength of its with-drawal of recognition of the Union, conduct I have found 
unlawful.  Accordingly, having unlawfully withdrawn recogni-
tion of the Union, the Respondent, in my view, correspondingly 
violated Section 8(a)(5) by granting the wage increases and 
revising its merit evaluation system as alleged on June 19, 
2001, and I would so find. 3.  The reduction of working hours and relocation of certain unit employees since January 2001 
The complaint alleges that the Respondent, since about Janu-ary 2001, reduced the working hours of and relocated certain 
employees. 
The General Counsel contends that around January 2001, the 
Respondent transferred employees Scott Langhorne, Randy 

Weir, and other employees in the unit without providing the 
Union with advance notice or any opportunity to bargain over 
these moves. 
The General Counsel called Langhorne
138 to testify about 
these charges. 
Langhorne stated that prior to January 2, 2001, he was em-
ployed as a welder in the stainless steel section, assigned to the 
first shift; he had been in this assignment a little over 4 years.  
 136 See GC Exh. 6.  The June 19 letter was distributed to all Saginaw 
Control and Engineering, Inc. employees and was signed by May.  The 
letter incorporates the proposed increases and revision of the merit 
evaluation system as alleged. 
137 The Respondent admits that the wage increases for current and 
new unit employees and any changes in its merit evaluation system 
relate to wages, hours, and other terms and conditions of employment 
of the covered unit of its employees and are mandatory subjects of 
collective bargaining. 138 Langhorne has been employed with the Respondent for 9 years as 
a welder.  SAGINAW CONTROL & ENGINEERING, INC. 579According to Langhorne, around January 2, Romanelli, his 
welding supervisor, convened a group of the welders, including 
Randy Weir,
139 Jim Merkle, Mike Posenelli (phonetic), and 
himself, and informed them 
he was going to make some 

changes in the department.140  These changes included transfer-
ring Weir and him from the stai
nless section and reassigning them to the north weld line.
141  Langhorne also testified that in 
January 2001, he was working 50Œ56 hours per week; then, 

around the second week of February 2001, his hours were cut 
to about 40 hours per week.  Thereafter, Langhorne said that 
around the 8-hour mark in each day, a supervisor would tell 
him to quit and go home.  According to Langhorne, there were 
about 12 employees on the north weld line and, although he 
was told that there was not enough work beyond 8 hours for 
Weir, two (unidentified) other workers, Pat Chubb and James Brabau, and himself, Langhorne observed that other workers 
were still allowed to remain on shift.  On occasion when he was 
sent home, Langhorne said he saw 
piles of metal that needed to be worked on.  According to Langhorne, he complained to May 
about his hours when they dipped below 40 hours.  May told 
him that business was slow but he did not want any worker 
receiving less than 40 hours and would speak to Simms about 

the matter. 
Langhorne stated that towards mid to late May 2001, he was 
cut to 24 hours and this lasted until about the end of June 2001, 
at which time his hours were increased and he received 56 hours 
one week during this time.
142  Langhorne noted that the in-creases in his hours started right after the decertification petition 
was filed.  Langhorne also stated that around this time, the 
Company™s monthly newsletterŠ
ﬁThe FabricatorﬂŠannounced that the Union had been ousted, that the employees were going 
to receive a 3-percent wage, and work hours were going back to normal. Langhorne also stated that over the time his hours gradually 
began to increase, he was merely told to stay beyond the usual 
8 hours; Langhorne also said 
he would ask management whether he should report to work the next day.  After about a 
week of this, he merely assumed he should come back to work 
and did so. Langhorne says that, currently, he is working back in 
stainless but now assigned to the second shift.                                                           
                                                           
139 Weir did not testify at the hearing, nor did any other employees 
allegedly affected by the reduc
tion in hours and reassignments. 
140 Langhorne said that Weir and Me
rkle were assigned to stainless 
and Posenelli was a coordinator ther
e.  Posenelli, according to Lang-horne, was not transferred to the north line. 
141 Langhorne described his job in
 stainless as a higher quality 
skilled job that entailed working with individual stainless steel products 
at his bench.  The north weld job was to Langhorne a demotion because 
it was essentially production line work usually assigned to new hires 
and workers with lesser technical welding skills. 142 Langhorne said that when he was reduced to 24 hours, other 
workers were receiving as many as 
50 hours, and certainly over 40.  He 
stated that he knew this because when he punched out on these occa-
sions, other workers continued to work the line.  Also, he sometimes 

came to the plant on days he was not assigned hours and found that 
certain employees were working. 
Robert Madden was also called by the General Counsel. 
Madden stated that he is employed as a staff representative 
for the Union and in that capacity was responsible for negotiat-
ing initial contracts between employees represented by the 
Union and employers.  Madden st
ated that he was the Union™s 
lead negotiator on the bargaining team which attempted to ne-
gotiate a contract with the Respondent; he attended all negotiat-
ing sessions with the Company, answered questions from and 
handled various problems regarding the unit members at the 
plant.143  According to Madden, the bargaining sessions started around June 24Œ26, 2000, and ended around June 12Œ19, 
2001,144 when the Company announced by letter that it would 
no longer engage in collective bargaining because of the decer-

tification petition. Madden stated that he knew Langhorne as one of the unit 
employees and that the Respondent never told him anything 
regarding his job, specifically th
at his job was being changed or he was being reassigned; in lik
ewise, Madden stated that no 
company representative mentioned 
anything about Weir™s job.  
Madden stated that as of the first quarter of 2001 (and thereaf-
ter), he could recall no bargaining with the Company about 
relocation, reassignments, or transfers of any unit employees at 
any time over the period negotia
tions were ongoing.  Madden 
specifically denied that the Union ever agreed to any relocation, 
transfers, or reassignm
ents of unit employees. 
Madden acknowledged that during the period covering about 
February through June 12, 2001, 
there was a discussion in bar-
gaining sessions regarding the Company™s proposed change in 
the time of the lunch period.  However, at no time did company 
representatives raise the issue of any proposed or actual 
changes of work hours of any individual unit employees, nor 

was there any mention of reduction of hours.
145The Respondent admits that it reduced working hours, but 
not because of the Union or the antiunion campaign, but be-
cause of economic reasons.146The General Counsel submits 
that the Respondent™s de-fenseŠits purchase of new equipment for the north weld line 
and business turndownŠis not releva
nt to the charge of failing to bargain in good faith.  I would agree that the Respondent™s 
defense misses the point.  An 
employer must bargain over 
mandatory subjects such as the items covered by the charge 

before  unilaterally,  and  without  notice  to  the  Union, imple- 
 143 Madden stated that at the very
 first negotiating session with com-
pany officials, Fred May, Simms, its attorney, Robert Kendrick (Mad-
den mistakenly referred to him as
 Kennedy), and Union Representa-
tives Kennedy, Leach, and originally Tornberg and then Herzberg, he 
informed all that he was the 
lead negotiator for the Union. 144 Madden said the last actual ba
rgaining session was on June 12, 
2001. 
145 Madden stated that the union committee members discussed re-
duction of hours among themselves but 
that this was not discussed in 
bargaining sessions with the comp
any representatives present. 146 See p. 51 of the Respondent™s br
ief.  Notably, the Respondent™s 
discussion of this point, as set out in
 this section of its brief, does not 
address the transfer or reassignment of unit employees.  The economic 
reasons cited by the Respondent are essentially those offered by 
Simms.  These economic reasons were previously discussed fully in 
this decision and will not be repeated here.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580menting changes.  Clearly, based on the credible (and unrebut-
ted) testimony of Madden and Langhorne, coupled with the 
Respondent™s admissions, the Company, in my estimate, did in 
fact reduce hours of certain unit employees and also reassigned 
employees in the interest of achieving certain efficiencies and 
savings in its operations and perhaps because of performance 
problems of certain employees.
147  However, the Respondent 
did so without notice to the Union or without first offering to 
bargain over these mandatory subjects with the Union.  I would 
find a violation of the Act in this conduct.  
Eugene Iovine, Inc., 328 NLRB 294 (1999). 4.  The Union™s February 23,
 2001 request for information The complaint alleges, and there is no dispute, that the Un-
ion, through its legal counsel, Ar
lus S. Stephens, on February 
23, 2001, requested by letter 
through the Respondent™s legal 
counsel, Robert Kendrick, certa
in information from the Com-pany,
148 as follows:  Re:  Saginaw Control and Engineering Information Requests  Dear Mr. Kendrick:  As you requested, the Union has reduced its informa-
tion requests to writing.  Confirming what we requested on February 14, 2001, the Union requests the following in-

formation from the company: 
 1) A current, up-to-date seniority list for all bar-
gaining-unit employees. 
2) A current, up-to-date wage structure and list of 
the wage the Company currently pays to each bargain-
ing-unit employee. 
3) A list of every bargaining-unit employee who 
the company has decided to give a raise to (and in 
what amount) since June 1, 2000. 4) A list of all employees the company has disci-
plined, in whatever manner or degree, for the offense 
of ﬁtalkingﬂ or any similar 
offense, since January 1, 
1996.  Please provide supporting documentation as well. 5) A copy of any first-contract, collective bargain-
ing agreements in the manufacturing sector, of which 
you are aware and to which you have access, that have 
a duration of less than two years. 
 We will await receipt of your written information re-
quests and will respond as quick
ly as possible.  We hope 
we can expect the same from the company. 
                                                          
 147 Romanelli stated that he relocated Langhorne and Weir to the 
north weld line around January 2001 
because each had performance 
problems, which each man improved 
upon eventually with the result 
that Weir and Langhorne were returned
 to stainless.  Romanelli did not 
address the reassignment of the other workers named by Langhorne.  
Romanelli, it may be recalled, also sa
id he instituted a change in the 
welding department regarding the ha
ndling of parts to achieve some 
efficiencies and eliminate nonwork
-related conversations.  It seems 
there was no bargaining over this change in work procedure, but it is 
not the subject of a complaint allegation. 
148 The letter is attached as Exh. A to the complaint. 
Please call with any questions or concerns. 
 Very truly yours, 
            /s/ 
Arlus J. Stephens Assistant General Counsel  Madden testified about the Uni
on™s request for this informa-tion.  According to Madden, the Union originally made the 
request of Kendrick at a bargaining session on February 12, 
2001.  Kendrick asked that the request be reduced to writing; 
and the Union complied. Madden explained his reasons for each of the categories of 
information listed in the letter.  As to item 1™s request for an 
up-to-date seniority list for all unit employees, Madden stated 
that he and the Union determined that the Respondent experi-
enced a large turnover among its
 employees with a possible 
corresponding effect on the seniority status of the remaining 

unit employees.  Basically, the 
Union wanted to know whom it 
was representing and where each employee stood in terms of 

plant seniority. 
Regarding item 2, Madden noted 
that at the beginning of ne-gotiations (in June 2000) with the Respondent, the starting rate 
for unit employees was $6.96 per hour.  The Company, in the 
Union™s view, had arbitrarily increased the starting rate to 

$7.10.  Moreover, during negotia
tions, the Respondent granted merit increases for different employees at different rates and 
amounts.  Some, according to Madden, however, received 
ﬁnegativeﬂ increases.  Madden said that the Union needed to 
know what employees had received these adjustments since the 
Union arrived.  However, the Union did not have a firm grip on 
the Company™s wage structure so as to make an intelligent as-
sessment of these adjustments and needed the requested infor-
mation. According to Madden, item 3 reflects the Union™s concerns 
raised in bargaining sessions with the Company about its merit 
evaluation system.  Madden said the Union repeatedly asked 
company representatives how the system worked, who received 
wage increases, and on what basis or criteria, but the answers 
provided by management representatives, in the Union™s view, 
were unsatisfactory. 
Madden stated that item 4 of the letter was based on com-
plaints of a number of unit memb
ers who said they were being 
disciplined for talking because of union involvement.  The 
Union wanted to assess whether these alleged disciplines for talking or any similar offense were valid. 
Regarding item 5, Madden stated that in the first bargaining 
session, Kendrick told the Union that the Company was only 
interested in a 1-year collective bargaining contract.  According 
to Madden, the Union™s response was to question this because 
1-year contracts are simply not the rule.  Therefore, the Union 
requested that the Company supply copies of any initial con-
tracts applicable to the manufacturing sector with a duration of less than 2 years that may be in the Company™s possession. 
Madden said that by letter 
on February 26, 2001, Kendrick 
responded to the Union™s attorney.  Kendrick acknowledged 
receipt of the Union™s letter and asked for an explanation of the 
purpose of item 4, specifically whether it pertained to a current 
unfair labor practice charge, and the significance of the date of 
 SAGINAW CONTROL & ENGINEERING, INC. 581January 1, 1998.  Kendrick stat
ed that based on the Union™s response to this letter, the Company reserved the right to pro-
vide the item 4 information.
149Madden stated that on March 6, 2001, the union attorney re-
sponded by letter to Kendrick a
nd explained the Union™s need for the requested information covered by item 4 of the earlier 
letter as well as the purpose of using January 1, 1998.
150Madden stated that the Company provided a list of unit em-
ployees and their current wages to the Union at a bargaining 
session some time before May 2001 in response to item 1 of the 
Union™s February 23 letter.
151  However, the Union did not consider the list responsive to 
the request because the list of employees was not a seniority lis
t (with dates of hire) and, 
based on the personal knowledge of the Union™s committee 

members, some of the listed 
workers™ wages were not cur-
rent.152  Madden stated that the Union received no further re-
sponse from the Company regarding the other requested items, 
but it still needs the information. 
The Respondent argues first that regarding item 1 of the let-
ter sent by the Union on February 23, 2001, the list it provided 
to Madden complied with the request for a seniority list and, 
moreover, that this information was provided in the early bar-
gaining sessions.  Second, the Respondent argues that the disci-
plinary information requested in item 4 of the Union™s letter 

was an improper attempt to gather information to buttress an 
unfair labor practice charge and not to further the collective-
bargaining process.  The Respondent submits that it was not required to provide this information under these circumstances 
or for this purpose.  It asserts 
that the request reflects bad faith on the Union™s part. Regarding the Union™s request for sample contracts of less 
than 2 years™ duration (item 5), the Respondent argues that 

since the Union refused to provide to the Company copies of 
union (Steelworkers) contracts, it is within its right to withhold 
these documents from the Union.
153The Respondent submits that it has complied with the re-quest for the remaining items covered by the Union™s letter, that 
is (presumably), the wage structure (item 2) and list of employ-

ees to whom the Company has gi
ven a raise since June 1, 2000 
(item 3).  On this point, the 
Respondent contends that Madden                                                           
                                                           
149 See GC Exh. 9.  This letter makes no reference to the other items 
in the Union™s February 23, 2000 letter requesting the information. 
150 This letter is contained in GC Exh. 8. 
151 This employer provided list of employees and wage rates is con-
tained in GC Exh. 10.  Madden stated that contrary to the notation on 
the document, this information was not provided on May 8, 2001, but 
some time prior to that date at one of the later bargaining sessions. 
152 Madden stated that at the Fe
bruary 14, 2000 bargaining session, 
the Union first orally made the request covered by item 1 to the Com-
pany; the Union sought a list of employees with seniority dates, ad-
dresses, job descriptions, and wage rates. 
153 The Union, on October 29, 2001, 
entered into a settlement agree-
ment with the Acting Regional Di
rector for Region 7 in which it 
agreed, among other things, to provide
 copies of collective-bargaining 
agreements requested pursuant to an
 information request of the Re-
spondent and review other contracts 
pursuant to this request.  The Re-
spondent did not join in the agreement.  See GC Exh. 11.  The Respon-
dent viewed the agreement as a ﬁs
weetheart dealﬂ with the Union and the Region and objected to the proposed settlement. 
was not even sure if he had received by June 20, 2001, the in-
formation from Stephens and cannot be relied upon on this issue.
154  On balance, the Respondent submits that the Union 
simply wanted updates of information the Company has previ-
ously supplied.  Moreover, the 
Respondent contends that the Union had not bothered to read the information and index or 
cross-reference it to the information it had previously received. 
Legal Principles Applicable to the Duty to  
Provide Information An employer has a statutory obligation to provide a union, 
on request, with relevant information needed by the Union for 
the proper performance of its statutory duties as a collective-
bargaining representative.  NLRB v. Truitt Mfg. Co., 351 U.S. 149, 152 (1956); NLRB v. Acme Industrial Co., 385 U.S. 432, 435Œ436 (1967); and 
Detroit Edison Co. v. NLRB, 440 U.S. 301 (1979). Information deemed relevant must also be provided timely 
by the employer in order to comply with the imposed obliga-
tion.  Amersig Graphics, Inc., 334 NLRB 880 (2001); and 
Co-lumbia University, 298 NLRB 941 (1990).  The duty arises as 
soon as the union becomes the employees™ collective-
bargaining representative and continues throughout the life of 
any agreement reached.  
Sinclair Refining Co. v. NLRB, 306 F.2d 569 (5th Cir. 1962). The duty to provide informati
on encompasses not only mate-
rial necessary and relative for the purpose of contract negotia-
tions but also information necessary for administration of a 
collective-bargaining agreement.  
Howard University, 290 NLRB 1006 (1988). The Board has long considered data or information concern-ing the employees™ wages, hours,
 and terms and conditions of 
employment presumptively releva
nt and, on request, must be 
provided to the collective-bargaining representative by the em-
ployer.  
Whitin Machine Works, 108 NLRB 1537 (1954), enfd. 217 F.2d 593 (4th Cir. 1954), cert. denied 349 U.S. 905 (1955). As noted above, where the information sought by the union 
pertains to employees in the unit, the core of the employer-
employee relationship, the info
rmation is deemed presump-tively relevant and must be disc
losed or provided to avoid vio-lations of Section 8(a)(5) and (1
) of the Act.  However, where 
the information requested concer
ns matters outside the bargain-ing unit, the burden is on the union to demonstrate relevance.  
Shoppers Food Warehouse
, 315 NLRB 258 (1994); Reiss Vi-king, 312 NLRB 622, 625 (1993).  The union satisfies its bur-
den when it demonstrates a reasonable belief supported by ob-
jective evidence for requesting the information.  
Knappton Maritime Corp., 292 NLRB 236, 238Œ239 (1988).155 154 The Respondent notes that Ste
phens was not called by the Gen-
eral Counsel as a witness. 
155 The Board, by contrast, has also held that an information request 
that does not directly bear on or 
concern wages, hours, and terms and 
conditions of employment may not enjoy presumptive relevance, and 
the requestor must demonstrate a specific need for the data; a general 
claim of relevance will not be 
sufficient in such cases (see F. A. Barlett 
Tree Expert Co., 316 NLRB 1312 (1995), where the union sought 
information contained in contracts of
 all the employer™s customers and 
the Board determined that there was 
an insufficient relationship of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582The requesting union must have a good faith basis for the re-quested information.  WŒL Molding Co., 272 NLRB 1239 (1984); there is a presumption of good faith unless the contrary 
is shown (especially where the 
information sought is presump-
tively relevant).  
O & G Industries
, 269 NLRB 986, 987 (1984). The employer has the burden of proving lack of relevance or 
providing adequate reasons why the information will not or 
cannot be supplied.  San Diego Newspaper Guild Local 95 v. NLRB, 548 F.2d 863 (9th Cir. 1977). The Board uses a broad, discovery-type standard in deter-
mining relevance in informati
on request cases, including those where a special demonstration of
 relevance is obligatory; po-
tential or probable relevance is su
fficient to give rise to an em-
ployer™s obligation to provide information.  
Reiss Viking, supra; Children™s Hospital of San Francisco
, 312 NLRB 920, 930 (1993); and Pfizer, Inc.
, 268 NLRB 916, 918 (1984), enfd. 763 F.2d 887 (7th Cir. 1985).  With the foregoing discussion serving as a backdrop, I would 
find that the Respondent violated Section 8(a)(5) and (1) of the 

Act by untimely providing some of the information by the Un-
ion in its February 23, 2001 letter,
 and failing to provide in the altogether the remainder of the information called for by this 
letter.  First and foremost, the information requested by the 
Union appears to be relevant and presumptively so because the 
data appears to relate clearly to wages and other terms and conditions of employment for unit employees. Moreover, in my 
view, the information sought genera
lly conforms to the type of 
information a newly certified ex
clusive bargaining representa-tive would want and need to pe
rform its representational duties 
and to facilitate the collective-bargaining process especially in 
the initial stages of the parties™ relationship.  Items 1Œ3 cer-
tainly fall within this category.  Items 4 and 5 also are highly 
pertinent to the Union™s representation function and roles.  One 
needs no reminder that this instant litigation is replete with 
allegations of allegedly impr
oper discipline imposed on union adherents for ﬁtalkingﬂ by the 
Respondent in the aftermath of the Union™s victory up to and including the period covered by 
the letter.  The Union™s need to know the Company™s discipline 
record under the facts and circumstances of this case could not 
be more compelling. Regarding the Union™s request for copies 
of initial contracts of less than 2 years, Madden credibly testi-
fied that this request was pr
edicated on the Respondent™s advo-cacy of a 1-year contract or less than 2-year contract.  Cer-

tainly, Madden, who had significant experience in the collec-
tive-bargaining arena, was acting as a responsible representa-
tive of the new unit, in my view, to request copies of such un-

usual (to him) contractual agreements. I have considered the Respondent™s arguments and would find them without merit.  First,
 if the Respondent had indeed provided information, updated or otherwise, of its wage struc-                                                                                            
 information contained in the contr
acts and the representational func-
tions of the union; and that the union™s general claim of relevancy was 
insufficient to establish relevancy). Generally, however, information c
oncerning terms and conditions of 
employment of the bargaining unit employees is deemed by the Board 
as ﬁso intrinsic to the core of th
e employer-employee relationship that 
the presumption will apply.ﬂ  
York International Corp.
, 290 NLRB 438 
(1988). 
ture, employee seniority lists and associated wages, and the 
wage increases given to the unit employees, then it would have 
been a simple matter to adduce its prior production at the hear-

ing.  It does not suffice, in my
 mind, to claim compliance and 
question the credibility of the union representative and then not 
produce that which the Company claims to have provided.  
Moreover, the list of employees, while somewhat in compli-
ance, was not timely provided. 
I also find unconvincing the Respondent™s claim of entitle-
ment to withhold documents because the Union failed to pro-
vide certain documents to it.  The duty to bargain in good faith 
to produce relevant information does not rest on this type of tit 
for tat.  Moreover, the Union ultimately was charged with a 
violation by the Respondent for failing to provide it with in-
formation, and a settlement with the Region was reached.  That 
the Respondent did not join in the settlement does not allow it 
to avoid its own responsibilities under the Act. In likewise, I find unpersuasive
 the Respondent™s argument, that the Union™s request for ﬁtalkingﬂ disciplines was an im-proper bad-faith effort to gather information for purposes of 
buttressing an unfair labor practice.  Under the circumstances 
of this litigation, excessive talking was a major component of 
the Respondent™s complaints against the union adherents after 
the election.  Madden, as the unit representative, acted in the 
interests of the employees by 
requesting so-called talking re-
lated disciplines to evaluate the complaints of the affected em-
ployees.  That these or like charges were levied against the 
Respondent eventually does not justify its refusal to provide 
this information. 
CONCLUSIONS OF LAW 1.  Saginaw Control and Engi
neering, Inc., the Respondent, is an employer engaged in commerce within the meaning of the 

Act. 
2.  United Steelworkers of America, AFLŒCIO, the Union is 
a labor organization within the meaning of Section 2(5) of the 
Act. 
3.  By maintaining in its employee handbook and enforcing 
an overly broad no-solicitation/no-distribution rule against its 

employees, the Respondent violated Section 8(a)(1) of the Act. 
4.  By threatening its employ
ees with physical harm and un-
specified adverse actions in retaliation for their activities, sym-
pathies, and support of the Union, the Respondent violated 
Section 8(a)(1) of the Act. 5.  By telling its employees they could not discuss the Union 
during working hours while allo
wing discussion of other non-work-related topics, the Respondent
 violated Section 8(a)(1) of the Act. 6.  By soliciting employees to 
persuade other employees to 
vote against the Union, the Respondent violated Section 8(a)(1) 
of the Act. 7.  By coercively interrogating employees with respect to 
their support for the Union, the Respondent violated Section 
8(a)(1) of the Act. 8.  By creating the impression that its employees™ union ac-
tivities were under surveillance, the Respondent violated Sec-tion 8(a)(1) of the Act.  SAGINAW CONTROL & ENGINEERING, INC. 5839.  By telling its employees they were or had become poor 
workers and/or bad employees because of their involvement 
with and support of the Union, the Respondent violated Section 
8(a)(1) of the Act. 10.  By threatening employees
 with a reduction in overtime 
work hours and/or transfer to another department because of 
their support of or involvement with the Union, the Respondent 
violated Section 8(a)(1) of the Act. 11.  By surveilling employees and telling them that the 
Company knew of their support of the Union and they were in 
fact union supporters, the Respondent violated Section 8(a)(1) 
of the Act. 12.  By advising employees to 
refrain from associating with union activists, the Respondent viol
ated Section 8(a)(1) of the Act. 
13.  By disparately enforcing an overly broad no-
solicitation/no-trespassing rule against employees supportive of 
the Union while not enforcing this rule against employees op-
posed to the Union, the Respondent violated Section 8(a)(1) of 

the Act. 14.  By coercively instructing employees not to converse 
with supporters of the Union and informing them that the Un-
ion would no longer represent them in the near future, the Re-
spondent violated Section 8(a)(1) of the Act. 15.  By implying to employees that their wearing of a union 
T-shirt could or would have a detrimental impact on their per-
formance evaluations, the Respondent violated Section 8(a)(1) 
of the Act. 16.  By issuing a notice/letter to its employees informing 
them that they were required to report for work regardless of a 

strike if they valued their employment and telling them if they 
do not report for work during a strike or did not participate in 
picketing, they would be consider
ed to be on strike and subject to permanent replacement, the Respondent violated Section 

8(a)(1) of the Act. 17.  By requiring employees to
 remove posters supportive of the Union while disparately allowing other nonunion posters 
and materials to remain posted, the Respondent violated Sec-
tion 8(a)(1) of the Act. 18.  By discriminatorily issuing a written discipline to em-
ployee Greg Kennedy on or about June 21, 2000, the Respon-

dent violated Section 8(a)(3) and (1) of the Act. 19.  By discriminatorily issuing written disciplines to em-
ployees Nick Herzberg, Pat Maziarz, and Wayne Tornberg on 
or about August 4, 2000, the 
Respondent violated Section 8(a)(3) and (1) of the Act. 20.  By discriminatorily denying daily overtime work oppor-
tunities to employee Greg Kennedy since about August 2, 2000, 

and, since September 2000, de
nying Saturday overtime oppor-
tunities to Kennedy, the Respondent violated Section 8(a)(3) 
and (1) of the Act. 21.  By discriminatorily issuing to employee Ronald Martin 
on January 11, 2001, a performan
ce evaluation which adversely 
impacted his opportunity for a pay increase, the Respondent 

violated Section 8(a)(3) and (1) of the Act. 22.  By discriminatorily issu
ing to employee Derek Dukarski 
on or about September 1, 2000, a performance evaluation 
which adversely impacted his opportunity for a pay increase, 

the Respondent violated Section 8(a)(3) and (1) of the Act. 23.  By discriminatorily issuing to employee Steve Coughran 
on September 28, 2000, a performance evaluation which ad-
versely impacted his opportunity for a pay increase, the Re-
spondent violated Section 8(a)(3) and (1) of the Act. 24.  By discriminatorily issu
ing to employee Greg Kennedy 
on about October 16, 2000, a 
performance evaluation which adversely impacted his opportunity
 for a pay raise, the Respon-
dent violated Section 8(a)(3) and (1) of the Act. 25.  The following employees of the Respondent constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act:  All full-time and regular part-time production and mainte-
nance employees including coordinators, programmers, 
draftsmen, shipping clerks, warehouse employees and truck 
drivers employed by the Respondent at its facility located at 
95 Midland Road, Saginaw, Michigan; but excluding all of-
fice clerical employees, guards a
nd supervisors as defined in the Act.  26.  At all times material, the Union has been the exclusive 
collective-bargaining representative of all the employees in the 

unit described above for the purposes of collective bargaining 
with respect to rates of pay, 
wages, hours of employment, and 
other terms and conditions of employment within the meaning 
of Section 9(a) of the Act. 27.  By withdrawing recognition from the Union on June 18, 
2001, based on unlawful solicitations of signatures and peti-tions to decertify the Union prior to the expiration of the certifi-

cation year in Case 7ŒRCŒ21809, and refusing to bargain with 
the Union thereafter as the bargaining representative of the 
employees in the unit described above, the Respondent violated 
Section 8(a)(5) and (1) of the Act. 28.  By withdrawing recognition from the Union on July 18, 
2001, despite the existence of a number of unremedied unfair practices occurring within the 
certification year, the Respon-
dent violated Section 8(a)(5) and (1) of the Act. 29.  By unilaterally and without notice to the Union and/or 
giving the Union an opportunity to bargain, granting a wage 
increase to unit employees, increasing the starting rate for new 
unit employees and revising its merit evaluation system for unit 
employees, all mandatory subject
s for purposes of collective 
bargaining, on or about June 19, 2001, the Respondent has 
refused to bargain collectively and in good faith with the Union 
in violation of Section 8(a)(5) and (1) of the Act. 30.  By unilaterally and without notice to the Union and/or 
giving the Union an opportunity to bargain, reducing the work-
ing hours of and relocating certain unit employees (mandatory 
subjects for purposes of collective bargaining) since about 
January 2001, the Respondent ha
s refused to bargain collec-
tively and in good faith with the Union in violation of Section 
8(a)(5) and (1) of the Act. 31.  By failing and refusing si
nce about February 23, 2001, 
to furnish timely and/or completely the Union with the follow-
ing relevant information requested by the Union, the Respon-
dent violated Section 8(a)(5) and (1) of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584(a) A current, up-to-date seniority list for all bargaining-unit 
employees. 
(b) A current, up-to-date wage structure and list of the wage 
the Company currently pays to each bargaining-unit employee. 
(c) A list of every bargaining unit employee whom the Com-
pany has decided to give a raise to (and in what amount) since 
June 1, 2000. (d) A list of all employees the Company has disciplined, in 
whatever manner or degree, for the offense of ﬁtalkingﬂ or any 
similar offense, since January 1, 1996.  Provide supporting documentation as well. (e) A copy of any first contract, collective-bargaining agree-
ments in the manufacturing sector, of which the Company is 

aware and to which the Company has access, that has a dura-
tion of less than 2 years. 
32.  By the aforesaid conduct,
 the Respondent has engaged in unfair labor practices affecting commerce within the mean-
ing of Section 2(6) and (7) of the Act. 33.  The Respondent has not violated the Act in any other 
way, manner, or respect. 
REMEDY Having found that the Respondent
 has engaged in unfair la-bor practices warranting a remedial order, I shall recommend 
that it cease and desist from engaging in such conduct and that 
it take certain affirmative action designed to effectuate the poli-
cies of the Act and post the appropriate notice to its employees. 
It is recommended that the Respondent rescind the written 
disciplines issued to employees Greg Kennedy, Nick Herzberg, 
Pat Maziarz, and Wayne Tornberg; remove any reference to the 
disciplines of Greg Kennedy, Nick Herzberg, Pat Maziarz, and 
Wayne Tornberg from all of the Respondent™s records; and 
make Kennedy, Ronald Martin
, Derek Dukarski, and Steve 
Coughran whole for any loss of earnings and benefits they may 

have suffered as a result of the Respondent™s discrimination against them, computed on a quarterly basis as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), less interim earn-ings, plus interest as computed in accordance with 
New Hori-zons for the Retarded, 283 NLRB 1173 (1987). It is further recommended that the Respondent rescind the 
overly broad no-distribution/no-so
licitation rule contained at page 25 of its employees™ ha
ndbook; issue nondiscriminatory 
performance evaluations with any appropriate wage increases 
to employees Kennedy, Martin
, Dukarski, and Coughran, and 
make them whole for any loss of
 earnings consistent with the Board authorities cited above. It is further recommended that the Respondent recognize 
and, upon request, meet and bargain with the Union as the ex-
clusive collective-bargaining representative of the employees of 
the unit with respect to all mandatory subjects for purposes of 
collective bargaining as determ
ined; provide the information 
requested in the Union™s February 23, 2001 letter to the Re-

spondent; and make all unit employees whole who have suf-
fered any losses in earnings and benefits because of reduction 
of hours and/or transfer or reloca
tion to other departments, with interest thereto consistent with the aforementioned Board au-
thorities. [Recommended Order omitted from publication.] 
  